Exhibit 10.1

 

 

 

 

 

PURCHASE AND SALE AGREEMENT

 

 

BY AND BETWEEN

 

 

NOBLE RALEIGH ASSOCIATES, LLC,

a Georgia limited liability company

 

AS SELLER

 

 

AND

 

 

CWI RALEIGH HOTEL, LLC,

a Delaware limited liability company

 

 

AS PURCHASER

 

 

 

 

DATED AS OF MAY 29, 2013

 

FOR THE

 

Raleigh Marriott City Center

 

 

 

 

 

 

 


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

1

1.1

Definitions

1

 

 

 

ARTICLE II THE PROPERTY AND LIABILITIES

12

2.1

Description of the Property

12

2.2

Excluded Property

15

2.3

Assumed Liabilities

16

2.4

Retained Liabilities

16

 

 

 

ARTICLE III PURCHASE PRICE

17

3.1

Purchase Price

17

3.2

Earnest Money

17

3.3

Payment of Purchase Price

18

 

 

 

ARTICLE IV DUE DILIGENCE

18

4.1

Due Diligence

18

 

 

 

ARTICLE V TITLE TO THE PROPERTY

21

5.1

Title Commitment

21

5.2

Survey

21

5.3

Exceptions to Title

21

5.4

Title Policy

24

5.5

Conveyance of the Property

24

 

 

 

ARTICLE VI CONDITION OF THE PROPERTY

24

6.1

PROPERTY SOLD “AS IS”

24

6.2

LIMITATION ON REPRESENTATIONS AND WARRANTIES

24

6.3

RELIANCE ON DUE DILIGENCE

25

 

 

 

ARTICLE VII REPRESENTATIONS AND WARRANTIES

25

7.1

Seller’s Representations and Warranties

25

7.2

Purchaser’s Representations and Warranties

30

 

 

 

ARTICLE VIII COVENANTS

31

8.1

Confidentiality

31

8.2

Conduct of the Business

32

8.3

Licenses and Permits

33

8.4

Employees

34

8.5

Bookings

36

8.6

Notices and Filings

36

8.7

Access to Information

36

8.8

Privacy Laws

37

8.9

Franchise/License Matters

37

8.10

Further Assurances

40

8.11

Purchaser’s Audit Requirements

41

 


 

8.12

Exclusivity

41

8.13

Owners’ Association

41

 

 

 

ARTICLE IX CLOSING CONDITIONS

42

9.1

Mutual Closing Conditions

42

9.2

Purchaser Closing Conditions

42

9.3

Seller Closing Conditions

44

9.4

Frustration of Closing Conditions

44

 

 

 

ARTICLE X CLOSING

44

10.1

Closing Date

44

10.2

Closing Escrow

45

10.3

Closing Deliveries

45

10.4

Possession

47

 

 

 

ARTICLE XI PRORATIONS AND EXPENSES

47

11.1

Closing Statement

47

11.2

Prorations

47

11.3

Accounts Receivable

50

11.4

Transaction Costs

50

 

 

 

ARTICLE XII TRANSITION PROCEDURES

51

12.1

Safe Deposit Boxes

51

12.2

Baggage

52

12.3

Removal of IT Systems

52

12.4

Marriott Proprietary Property

52

12.5

Starbucks Proprietary Property

52

12.6

Notice to Employees

53

12.7

Notice to Guests

53

 

 

 

ARTICLE XIII DEFAULT AND REMEDIES

53

13.1

Seller’s Default

53

13.2

Seller’s Right to Cure

53

13.3

Purchaser’s Default

54

13.4

LIQUIDATED DAMAGES

54

 

 

 

ARTICLE XIV RISK OF LOSS

54

14.1

Casualty

54

14.2

Condemnation

55

 

 

 

ARTICLE XV SURVIVAL, INDEMNIFICATION AND RELEASE

56

15.1

Survival

56

15.2

Indemnification by Seller

56

15.3

Indemnification by Purchaser

57

15.4

Limitations on Indemnification Obligations

57

15.5

Indemnification Procedure

58

15.6

Exclusive Remedy for Indemnification Loss

59

 

ii


 

15.7

Release; Environmental Inquiry

59

15.8

Liability under Deed

60

 

 

 

ARTICLE XVI MISCELLANEOUS PROVISIONS

60

16.1

Notices

60

16.2

No Recordation

61

16.3

Time is of the Essence

62

16.4

Assignment

62

16.5

Successors and Assigns

62

16.6

Third Party Beneficiaries

62

16.7

GOVERNING LAW

62

16.8

Rules of Construction

62

16.9

Severability

63

16.10

JURISDICTION AND VENUE

63

16.11

WAIVER OF TRIAL BY JURY

64

16.12

Prevailing Party

64

16.13

Incorporation of Recitals, Exhibits and Schedules

64

16.14

Updates of Schedules

64

16.15

Entire Agreement

65

16.16

Amendments, Waivers and Termination of Agreement

65

16.17

Not an Offer

65

16.18

Execution of Agreement

65

 

iii


 

LIST OF EXHIBITS

 

Exhibit A

 

Form of Earnest Money Escrow Agreement

Exhibit B

 

Intentionally Omitted

Exhibit C

 

Form of Seller Closing Certificate

Exhibit D

 

Form of Deed

Exhibit E

 

Form of Assignment and Assumption of Lease Agreements

Exhibit F

 

Form of Assignment and Assumption of Condominium Documents and Declarant’s
Rights

Exhibit G

 

Form of Assignment and Assumption of Reciprocal Easement Agreement

Exhibit H

 

Form of Bill of Sale

Exhibit I

 

Form of Assignment and Assumption of Leases, Contracts, Licenses and Permits

Exhibit J

 

Form of Purchaser Closing Certificate

Exhibit K

 

Additional Seller Due Diligence Materials

Exhibit L

 

Audit Request Materials

Exhibit M

 

Form of Audit Representation Letter [to be agreed upon and attached by May 31,
2013]

Exhibit N

 

Post-Closing Escrow Agreement [to be agreed upon and attached by May 31, 2013]

 

iv


 

LIST OF SCHEDULES

 

Schedule 2.1.1

 

Leases, Condominium Documents, REA, Legal Description of Land

Schedule 2.1.8

 

Tenant Leases

Schedule 2.1.9

 

Equipment Leases

Schedule 2.1.10

 

Operating Agreements

Schedule 2.1.11

 

Licenses and Permits

Schedule 2.2.6

 

Excluded IT Systems

Schedule 2.4

 

Disclosed Litigation

Schedule 4.1.3

 

Data Room Web Site as of Effective Date

Schedule 5.2

 

Survey

Schedule 7.1.4

 

Title to Personal Property

Schedule 7.1.6

 

Notices of Violation of Applicable Law

Schedule 7.1.8

 

Employment Agreements; Employer/Employees

Schedule 7.1.15

 

Material Contracts

Schedule 8.4.2

 

Employees Incurring WARN Act Events [to be provided at least ten (10) Business
Days prior to Closing]

Schedule 10.3.1(h)

 

Owned Vehicles

 

v

 


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of this        day of May, 2013 (the “Effective Date”), by and between NOBLE
RALEIGH ASSOCIATES, LLC, a Georgia limited liability company (“Seller”), and CWI
RALEIGH HOTEL, LLC a Delaware limited liability company (“Purchaser”).  Seller
and Purchaser are sometimes referred to herein individually as a “Party”, and
collectively as the “Parties”.

 

RECITALS:

 

A.        Seller is the owner of the various interests comprising the Property
(as hereinafter defined) related to the Raleigh Marriott City Center Hotel and
Conference Center, located at 500 Fayetteville Street, Raleigh, Wake County,
North Carolina (the “Hotel”), as more specifically described in this Agreement.

 

B.        Seller desires to sell the Property to Purchaser, and Purchaser
desires to purchase the Property from Seller, on the terms set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

ARTICLE I
DEFINITIONS

 

1.1       Definitions.  In addition to the terms defined above in the
introduction and recitals to this Agreement, the following terms when used in
this Agreement shall have the meanings set forth in this Section 1.1.

 

“Accounts Receivable” means all amounts which Seller is entitled to receive from
the Business which are not paid as of the Closing, including, without
limitation, charges for the use or occupancy of any guest, conference or banquet
rooms or other facilities at the Property prior to Closing, any restaurant, bar
or banquet services, or any other goods or services provided by or on behalf of
Seller at the Property prior to Closing, but expressly excluding all items of
income otherwise prorated pursuant to Section 11.2 or 11.3.1.

 

“Additional Deposit” has the meaning set forth in Section 3.2.1.

 

“Affiliate” means, with respect to the Person in question, any other Person
that, directly or indirectly, (i) owns or controls fifty percent (50%) or more
of the outstanding voting and/or equity interests of such Person, or
(ii) controls, is controlled by or is under common control with, the Person in
question.  For the purposes of this definition, the term “control” and its
derivations means having the power, directly or indirectly, to direct the
management, policies or general conduct of business of the Person in question,
whether by the ownership of voting securities, contract or otherwise. 
Notwithstanding the foregoing, W.P. Carey Inc., Carey Watermark Investors
Incorporated and Watermark Capital Partners, LLC or any entity managed or
advised

 


 

by W.P. Carey Inc., Carey Watermark Investors Incorporated and Watermark Capital
Partners, LLC or any subsidiary of any such entities (and without regard to the
percentage of equity ownership any of them may have in such entity), shall be
deemed “Affiliates” of Purchaser for all purposes under this Agreement.

 

“Anti-Terrorism Laws” means Executive Order 13224 issued by the President of the
United States, the USA PATRIOT Act, and all other present and future Applicable
Law addressing or in any way relating to terrorist acts and acts of war.

 

“Applicable Law” means (i) all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority,
stock exchange, board of fire underwriters and similar quasi-governmental
authority, and (ii) any final, non-appealable judgment, injunction, order or
other similar requirement of any court or other adjudicatory authority, in
effect at the time in question and in each case to the extent the Person or
property in question is subject to the same.

 

“Assumed Liabilities” has the meaning set forth in Section 2.3.

 

“Bookings” has the meaning set forth in Section 2.1.15.

 

“Books and Records” has the meaning set forth in Section 2.1.12.

 

“Broker” means Eastdil Secured, LLC.

 

“Business” means the lodging business and all activities related thereto
conducted at the Real Property, including, without limitation, (i) the rental of
any guest, conference or banquet rooms or other facilities at the Hotel,
(ii) the operation of any restaurant, food service, bar or banquet services,
together with all other goods and services provided at the Hotel, (iii) the
rental of any commercial or retail space to tenants at the Hotel, (iv) the
maintenance and repair of the Real Property and tangible Personal Property, and
(v) the payment of Taxes.

 

“Business Day” means any day other than a Saturday, Sunday or federal legal
holiday.

 

“Casualty” has the meaning set forth in Section 14.1.

 

“City” means the City of Raleigh, a municipal corporation organized and existing
under the laws of the State of North Carolina.

 

“Claim Notice” has the meaning set forth in Section 15.5.1.

 

“Closing” has the meaning set forth in Section 10.1.

 

“Closing Condition Failure” means any Mutual Closing Condition Failure, Seller
Closing Condition Failure or Purchaser Closing Condition Failure which has not
been waived by the applicable Party.

 

“Closing Date” has the meaning set forth in Section 10.1.

 

2


 

“Closing Escrow” has the meaning set forth in Section 10.2.

 

“Closing Escrow Agreement” has the meaning set forth in Section 10.2.

 

“Closing Statement” has the meaning set forth in Section 11.1.

 

“COBRA” has the meaning set forth in Section 8.4.6.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations, rulings and guidance issued by the Internal Revenue
Service.

 

“Compensation” means, with respect to any Employee, all salary and wages which
such Employee is entitled to receive at the time in question, together with all
employment taxes with respect thereto, including, without limitation, any
withholding and employer contributions required under Applicable Law, but
expressly excluding all other compensation accrued or payable to such Employee,
including, without limitation, any (i) bonus or incentive compensation;
(ii) Earned Vacation, sick days and personal days; (iii) severance compensation;
and (iv) health, welfare and other benefits provided to such Employee under any
Manager Employee Plans, and employer contributions to, and amounts paid or
accrued under, any Manager Employee Plans for the benefit of such Employee (such
excluded compensation, the “Other Compensation”).

 

“Condemnation” has the meaning set forth in Section 14.2.

 

“Conference Center Lease” means that certain Conference Center Lease Agreement
more particularly described on Schedule 2.1.1 attached hereto and made a part
hereof.

 

“Conference Center Unit” means the leasehold condominium identified and
described as the “Conference Center Unit” of the Sub-Condominium pursuant to the
Sub-Condominium Documents.

 

“Contracts” means, collectively, the Equipment Leases and Operating Agreements.

 

“Current Hotel Franchise” means that certain Marriott Hotel Franchise Agreement
between Hotel Franchisor and Noble Subtenant dated as of February 2, 2006, and
all ancillary agreements and instruments entered into in connection therewith.

 

“Current Starbucks License” means that certain Starbucks Corporation Master
Licensing Agreement between Starbucks and Noble Investments dated as of
November 8, 2006, and all ancillary agreements and instruments entered into in
connection therewith.

 

“Cut-Off Time” has the meaning set forth in Section 11.2.

 

“Data Room Web Site” has the meaning set forth in Section 4.1.3.

 

“Deed” means the deed delivered by Seller to Purchaser pursuant to
Section 10.3.1(b).

 

“Dispute Notice” has the meaning set forth in Section 15.5.5.

 

3


 

“Due Diligence Contingency” has the meaning set forth in Section 4.1.1.

 

“Due Diligence Period” has the meaning set forth in Section 4.1.1.

 

“Earned Vacation” means, with respect to any Employee, the salary and wages
which such Employee is entitled to receive for any vacation time off that is
earned in accordance with the Employer’s employee policies but which is unused
by such Employee as of the time in question, together with all employment taxes
with respect thereto.

 

“Earnest Money” means, at the time in question, the amounts then deposited with
Escrow Agent in respect of the Initial Deposit and the Additional Deposit,
together with all interest and any other amounts earned thereon.

 

“Earnest Money Escrow Agreement” has the meaning set forth in Section 3.2.1.

 

“Employee Liabilities” has the meaning set forth in Section 8.4.6.

 

“Employees” means, at the time in question, all persons employed full-time or
part-time at the Hotel by Employer.

 

“Employer” means Manager or Manager’s Affiliate which is the applicable employer
of the Employees prior to Closing.

 

“Employment Agreements” has the meaning set forth in Section 7.1.8(b).

 

“Environmental Claims” means all claims for reimbursement, remediation,
abatement, removal, clean up, contribution, personal injury, property damage or
damage to natural resources made by any Governmental Authority or other Person
arising from or in connection with the (i) presence or actual or potential
spill, leak, emission, discharge or release of any Hazardous Substances over,
on, in, under or from the Property, or (ii) violation of any Environmental Laws
with respect to the Property.

 

“Environmental Laws” means any Applicable Laws which regulate the manufacture,
generation, formulation, processing, use, treatment, handling, storage,
presence, disposal, distribution or transportation, or any spill, leak,
emission, discharge or release of any Hazardous Substances, pollution,
contamination or radiation into any water, soil, sediment, air or other
environmental media, including, without limitation, (i) the Comprehensive
Environmental Response, Compensation and Liability Act, (ii) the Resource
Conservation and Recovery Act, (iii) the Federal Water Pollution Control Act,
(iv) the Toxic Substances Control Act, (v) the Clean Water Act, (vi) the Clean
Air Act, and (vii) the Hazardous Materials Transportation Act, and similar state
and local laws, as amended as of the time in question.

 

“Environmental Liabilities” means all liabilities and obligations under any
Environmental Laws arising from or in connection with the Real Property,
including, without limitation, any obligations to obtain any licenses, permits
or approvals for the use, storage, or disposal of any Hazardous Substances, or
to manage, monitor, control, contain, remove, remedy, respond to, clean up or
abate any actual or potential spill, leak, emission, discharge or release of

 

4


 

any Hazardous Substances, pollution, contamination or radiation into any water,
soil, sediment, air or other environmental media.

 

“Environmental Reports” means that certain environmental report or those certain
environmental reports set forth in the Data Room Web Site prepared in connection
with the Real Property.

 

“Equipment Leases” has the meaning set forth in Section 2.1.9.

 

“Escrow Agent” means the Title Company.

 

“Excluded IT Systems” has the meaning set forth in Section 2.2.6.

 

“Excluded Property” has the meaning set forth in Section 2.2.

 

“F&B” has the meaning set forth in Section 2.1.6.

 

“FF&E” has the meaning set forth in Section 2.1.3.

 

“Governmental Authority” means any federal, state or local government or other
political subdivision thereof, including, without limitation, any Person
exercising executive, legislative, judicial, regulatory or administrative
governmental powers or functions, in each case to the extent the same has
jurisdiction over the Person or property in question.

 

“Ground Lease” means that certain Ground Lease Agreement more particularly
described on Schedule 2.1.1.

 

“Guest Ledger” means all charges accrued to the open accounts of any guests or
customers at the Hotel as of the Cut-Off Time for the use or occupancy of any
guest, conference or banquet rooms or other facilities at the Hotel, any
restaurant, bar or banquet services, or any other goods or services provided by
or on behalf of Seller at the Hotel.

 

“Hazardous Substances” means any hazardous or toxic substances, materials,
waste, pollutants or contaminants, whether in solid, semisolid, liquid or
gaseous form as defined in or regulated under any Environmental Laws, including,
without limitation, asbestos, toxic mold, radon, petroleum or petroleum
by-products and polychlorinated biphenyls.

 

“Holdback Amount” has the meaning set forth in Section 15.5.5.

 

“Holdback Escrow” has the meaning set forth in Section 15.5.5.

 

“Holdback Period” has the meaning set forth in Section 15.5.5.

 

“Hotel” has the meaning set forth in the Recitals.

 

“Hotel/Conference Center Unit” means the leasehold condominium unit identified
and described as the “Hotel/Conference Center Unit” of the Master Condominium
pursuant to the Master Condominium Documents.

 

5


 

“Hotel Franchisor” means Marriott International, Inc., a Delaware corporation.

 

“Hotel Guest Data and Information” means all guest or customer profiles, contact
information (e.g., addresses, phone numbers, facsimile numbers and email
addresses), histories, preferences and any other guest or customer information
in any database of Seller, Manager or their respective Affiliates, or in any
database of Hotel Franchisor to which Seller, Manager or their affiliates have
access, whether obtained or derived by Seller, Manager or their Affiliates
from:  (a) guests or customers of the Hotel or any facility associated with the
Hotel; (b) guests or customers of any other hotel or lodging property owned,
leased, operated, licensed or franchised by a Noble Entity, or any facility
associated with such hotels or other properties (including restaurants, golf
courses and spas); or (c) any other sources and databases, including any Hotel
Franchisor brand websites or central reservations databases.

 

“Hotel Unit” means the leasehold condominium unit identified and described as
the “Hotel Unit” of the Sub-Condominium pursuant to the Sub-Condominium
Documents.

 

“Improvements” has the meaning set forth in Section 2.1.2.

 

“Indemnification Claim” has the meaning set forth in Section 15.5.1.

 

“Indemnification Deductible” has the meaning set forth in Section 15.4.2.

 

“Indemnification Loss” means, with respect to any Indemnitee, any actual (and
not contingent) liability, damage (but expressly excluding any consequential,
punitive, exemplary, special, treble or other forms of multiple or non-actual
damages), loss, cost or expense, including, without limitation, reasonable
attorneys’ fees and expenses and court costs, incurred by such Indemnitee as a
result of the act, omission or occurrence in question.

 

“Indemnitee” has the meaning set forth in Section 15.5.1.

 

“Indemnitor” has the meaning set forth in Section 15.5.1.

 

“Independent Consideration” has the meaning set forth in Section 3.2.1.

 

“Initial Deposit” has the meaning set forth in Section 3.2.1.

 

“Inspections” has the meaning set forth in Section 4.1.2.

 

“Interim Beverage Agreement” has the meaning set forth in Section 8.3.1.

 

“Inventoried Baggage” has the meaning set forth in Section 12.2.

 

“Inventoried Safe Deposit Box” has the meaning set forth in Section 12.1.

 

“IT Systems” has the meaning set forth in Section 2.1.5.

 

“Knowledge” means (i) with respect to Seller, the actual knowledge of Mr. Rodney
Williams and Mr. Mark Rafuse, each, without any duty of inquiry or
investigation, and expressly excluding the knowledge of any other shareholder,
partner, member, trustee, beneficiary,

 

6


 

director, officer, manager, employee, agent or representative of Seller or any
of their Affiliates, and (ii) with respect to Purchaser, (A) the actual
knowledge of Michael G. Medzigian, Patrick Vyncke and Gil Murillo, each, without
any duty of inquiry or investigation, and expressly excluding the knowledge of
any other shareholder, partner, member, trustee, beneficiary, director, officer,
manager, employee, agent or representative of Purchaser or any of its
Affiliates, (B) any matter specifically disclosed in any exhibits or schedules
to this Agreement, (C) any matter disclosed in those Seller Due Diligence
Materials which are specifically described on Schedule 4.1.3 attached hereto and
made a part hereof (as the same may be updated by Seller at any time prior to
the date which is seven (7) business days prior to the expiration of the Due
Diligence Period), and (D) any matter disclosed by the Inspections or in the
Purchaser Due Diligence Reports. For the purposes of this definition, the term
“actual knowledge” means, with respect to any person, the conscious awareness of
such person at the time in question, and expressly excludes any constructive or
implied knowledge of such person.

 

“Land” has the meaning set forth in Section 2.1.1.

 

“Lease Escrow Agreement” has the meaning set forth in the definition of
“Conference Center Lease” on Schedule 2.1.1.

 

“Liability” means any liability, obligation, damage, loss, diminution in value,
cost, expense, penalty, fine or interest charge of any kind or nature
whatsoever, whether accrued or unaccrued, actual or contingent, known or
unknown, foreseen or unforeseen.

 

“Licenses and Permits” has the meaning set forth in Section 2.1.11.

 

“Liquor Inventory” means all wine, beer, spirits and other alcoholic beverages
located at the Property as of the date hereof, with such additions and deletions
as may hereafter occur or may have previously occurred in the Ordinary Course of
Business.

 

“Liquor Licenses” has the meaning set forth in Section 8.3.

 

“Management Agreement” means that certain Management Agreement between Noble
Subtenant and Noble-Interstate Management Group, LLC (f/k/a Noble Management
Group, LLC), dated January 22, 2007.

 

“Manager” means shall mean Noble-Interstate Management Group, LLC.  For the
avoidance of doubt, Manager is not an Affiliate of Seller or any other Noble
Entity.

 

“Manager Employee Plans” means all plans and programs maintained by or on behalf
of Employer for the retirement, health, welfare or benefit of any Employees
and/or their respective spouses, dependents or other qualified beneficiaries and
includes, but it not limited to any “benefit plan” within the meaning of ERISA
Section 3(3) whether or not subject to ERISA.

 

“Mandatory Unpermitted Exceptions” has the meaning set forth in Section 5.3.

 

“Marriott Proprietary Marks” has the meaning set forth in Section 2.2.2.

 

“Marriott Proprietary Property” has the meaning set forth in Section 2.2.2.

 

7


 

“Master Condominium” means the leasehold condominium known as Raleigh City
Center Hotel and Public Parking, a Condominium, created operated by and through
(i) the provisions of North Carolina Condominium Act, Chapter 47C, North
Carolina General Statutes, and (ii) the Master Condominium Documents.

 

“Master Condominium Documents” means, collectively, the Master Declaration and
the “Articles”, “Bylaws”, “Plat” and “Plans” (as such terms are defined in the
Master Declaration and more particularly described on Schedule 2.1.1) of the
Master Condominium.

 

“Master Declaration” means that certain Master Declaration of Leasehold
Condominium of Raleigh City Center Hotel and Public Parking, a Condominium, more
particularly described on Schedule 2.1.1.

 

“Material Adverse Effect” shall mean an adverse effect on the ownership of the
Property or operation of the Business or the Hotel after the Closing which
results in, or is likely to result in, liability or monetary loss to the
Purchaser of Fifty Thousand Dollars ($50,000) or greater, per occurrence, or Two
Hundred Fifty Thousand Dollars ($250,000) in the aggregate.

 

“Material Casualty” has the meaning set forth in Section 14.1.1.

 

“Material Condemnation” has the meaning set forth in Section 14.2.1.

 

“Material Contract” means any Contract requiring aggregate annual payments in
excess of Twenty-Five Thousand Dollars ($25,000) for any year during the term of
such Contract after the Closing.

 

“Mutual Closing Condition Failure” means a failure of a Mutual Closing
Condition.

 

“Mutual Closing Conditions” has the meaning set forth in Section 9.1.1.

 

“New Hotel Franchise” means that certain franchise or license agreement to be
entered into by Purchaser with Hotel Franchisor at Closing for the Hotel to be
licensed as a Marriott hotel.

 

“New Hotel Franchise Approval Period” has the meaning set forth in
Section 8.9.1(b).

 

“New Starbucks License” has the meaning set forth in Section 8.9.2(a).

 

“New Survey Defect” has the meaning set forth in Section 5.3.3.

 

“New Title and Survey Election Notice” has the meaning set forth in
Section 5.3.3.

 

“New Title and Survey Objection Notice” has the meaning set forth in
Section 5.3.3.

 

“New Title and Survey Response Notice” has the meaning set forth in
Section 5.3.3.

 

“New Title Exception” has the meaning set forth in Section 5.3.3.

 

“New Title Objection” has the meaning set forth in Section 5.3.3.

 

8


 

“Noble Entity” means Noble Investment Group, LLC, Seller, Subtenant, Noble
Investments, or any of their respective Affiliates.

 

“Noble Investments” means Noble Investments, LLC, a Georgia limited liability
company, an Affiliate of Seller.

 

“Noble Subtenant” means Noble Raleigh Tenant, LLC, a Georgia limited liability
company, an Affiliate of Seller.

 

“Notice” has the meaning set forth in Section 16.1.1.

 

“Operating Agreements” has the meaning set forth in Section 2.1.10.

 

“Ordinary Course of Business” means the ordinary course of business consistent
with Seller’s past custom and practice for the Business, taking into account the
facts and circumstances in existence at the time in question.

 

“Pending Claim Amounts” means, for any given date, the aggregate amount of all
Indemnification Losses which, as of such date, (a) have been set forth in a
Claim Notice duly delivered to Seller in accordance with Section 15.5.5,
(b) have not been paid or reimbursed to Purchaser from the Holdback Escrow, and
(c) have not been successfully disputed by Seller in an action at law with all
available appeals being resolved in favor of Seller (or the time to appeal
having expired without either party having filed an appeal).

 

“Permitted Exceptions” has the meaning set forth in Section 5.3.2.

 

“Person” means any natural person, corporation, general or limited partnership,
limited liability company, association, joint venture, trust, estate,
Governmental Authority or other legal entity, in each case whether in its own or
a representative capacity.

 

“Personal Property” means the Property other than the Real Property.

 

“Plans and Specifications” has the meaning set forth in Section 2.1.13.

 

“Post-Closing Accruals” means all accounts payable, accrued and unpaid expenses,
debt service payments, security deposits and similar obligations with respect to
the Business or the Property which accrue after the Closing.

 

“Post-Closing Escrow Agreement” has the meaning set forth in Section 15.5.5.

 

“Post-Due Diligence Disclosure” has the meaning set forth in Section 16.14.

 

“Property” has the meaning set forth in Section 2.1.

 

“Prorations” has the meaning set forth in Section 11.2.

 

“Purchase Price” has the meaning set forth in Section 3.1.

 

“Purchaser Closing Condition Failure” has the meaning set forth in Section 13.2.

 

9


 

“Purchaser Closing Conditions” has the meaning set forth in Section 9.2.1.

 

“Purchaser Closing Deliveries” has the meaning set forth in Section 10.3.2.

 

“Purchaser Default” has the meaning set forth in Section 13.3.

 

“Purchaser Documents” has the meaning set forth in Section 7.2.2.

 

“Purchaser Due Diligence Reports” has the meaning set forth in Section 4.1.4.

 

“Purchaser Indemnitees” means Purchaser and its Affiliates, Purchaser’s
Inspectors, and Purchaser’s agents and contractors, and each of their respective
shareholders, members, partners, trustees, beneficiaries, directors, officers
and employees, and the successors, permitted assigns, legal representatives,
heirs and devisees of each of the foregoing.

 

“Purchaser’s Inspectors” has the meaning set forth in Section 4.1.2.

 

“REA” means that certain Reciprocal Easement, Construction, Parking, Use and
Operating Agreement more particularly described on Schedule 2.1.1.

 

“Real Property” has the meaning set forth in Section 2.1.2.

 

“Real Property Interests” has the meaning set forth in Section 2.1.1.

 

“Rehired Employees” has the meaning set forth in Section 8.4.2.

 

“Retail Merchandise” has the meaning set forth in Section 2.1.7.

 

“Retained Employees” means those Employees that Employer intends to retain as or
that Seller intends to cause Employer to retain for employment at other hotels
or properties owned or operated by any Noble Entity or by Manager or any
Affiliate of Manager following the Closing, in accordance with Section 8.4.1.

 

“Retained Employees Notice” has the meaning set forth in Section 8.4.1.

 

“Retained Liabilities” has the meaning set forth in Section 2.4.

 

“Seller Closing Conditions” has the meaning set forth in Section 9.3.1.

 

“Seller Closing Deliveries” has the meaning set forth in Section 10.3.1.

 

“Seller Cure Period” has the meaning set forth in Section 13.2.

 

“Seller Default” has the meaning set forth in Section 13.1.

 

“Seller Documents” has the meaning set forth in Section 7.1.2.

 

“Seller Due Diligence Materials” has the meaning set forth in Section 4.1.3.

 

10

 


 

“Seller Indemnitees” means Seller and its Affiliates, and each of their
respective (direct or indirect) shareholders, members, partners, trustees,
beneficiaries, directors, officers and employees, and the successors, permitted
assigns, legal representatives, heirs and devisees of each of the foregoing.

 

“Seller Indemnity Obligations” has the meaning set forth in Section 15.2.

 

“Seller’s Liability Cap” has the meaning set forth in Section 15.4.2.

 

“Seller’s Possession or Control” means in the physical possession or control of
any officer or employee of any Noble Entity who has primary or day-to-day
responsibility for the Business; provided, however, that any reference in this
Agreement to Seller’s Possession or Control of any documents or materials
expressly excludes the possession or control of any such documents or materials
that (i) are legally privileged or constitute attorney work product, (ii) are
subject to a confidentiality agreement or to Applicable Law prohibiting their
disclosure by any Noble Entity, or (iii) constitute confidential internal
assessments, reports, studies, memoranda, notes or other correspondence prepared
by or on behalf of any officer or employee of any Noble Entity.

 

“Starbucks” means Starbucks Corporation, a Washington corporation.

 

“Starbucks License Approval” has the meaning set forth in Section 8.9.2(a).

 

“Starbucks Proprietary Marks” has the meaning set forth in Section 2.2.3.

 

“Starbucks Proprietary Property” has the meaning set forth in Section 2.2.3.

 

“Sub-Condominium” means the leasehold sub-condominium known as Raleigh Hotel and
Conference Center, a Condominium, created operated by and through (i) the
provisions of North Carolina Condominium Act, Chapter 47C, North Carolina
General Statutes, and (ii) the Sub-Condominium Documents.

 

“Sub-Condominium Documents” means, collectively, the Sub-Declaration and the
“Articles”, “Bylaws”, “Plat” and “Plans” (as such terms are defined in the
Sub-Declaration and more particularly described on Schedule 2.1.1) of the
Sub-Condominium.

 

“Sub-Declaration” means that certain Declaration of Leasehold Sub-Condominium of
Raleigh Hotel and Conference Center, a Condominium, more particularly described
on Schedule 2.1.1.

 

“Supplies” has the meaning set forth in Section 2.1.4.

 

“Survey” has the meaning set forth in Section 5.2.

 

“Survey Defects” has the meaning set forth in Section 5.3.1.

 

“Survival Period” has the meaning set forth in Section 15.1.1.

 

11


 

“Taxes” means any federal, state, local or foreign, real property, personal
property, sales, use, room, occupancy, ad valorem or similar taxes, assessments,
levies, charges or fees imposed by any Governmental Authority on Seller with
respect to the Property or the Business, including, without limitation, any
interest, penalty or fine with respect thereto, but expressly excluding any
(i) federal, state, local or foreign income, capital gain, gross receipts,
capital stock, franchise, profits, estate, gift or generation skipping tax, or
(ii) transfer, documentary stamp, recording or similar tax, levy, charge or fee
incurred with respect to the transactions described in this Agreement.

 

“Tenant Leases” has the meaning set forth in Section 2.1.8.

 

“Third-Party Claim” means, with respect to the Person in question, any claim,
demand, lawsuit, arbitration or other legal or administrative action or
proceeding against the Person in question by any other Person which is not an
Affiliate of the Person in question.

 

“Title and Survey Election Notice” has the meaning set forth in Section 5.3.1.

 

“Title and Survey Objection Notice” has the meaning set forth in Section 5.3.1.

 

“Title Commitment” has the meaning set forth in Section 5.1.

 

“Title Company” means First American Title Insurance Company, through its
offices at 633 Third Avenue, New York, New York 10017, Attention:  Jennifer
Panciera.

 

“Title Exceptions” has the meaning set forth in Section 5.3.1.

 

“Title Objections” has the meaning set forth in Section 5.3.1.

 

“Title Policy” has the meaning set forth in Section 5.4.

 

“Trade Payables” has the meaning set forth in Section 11.2.13.

 

“Unpermitted Exceptions” has the meaning set forth in Section 5.3.1.

 

“WARN Act” means the Worker’s Adjustment and Retraining Notification Act, 29
U.S.C. §2101, et seq., as well as the rules and regulations thereto, set forth
in 20 CFR 639, et seq., and any similar state and local laws, as amended from
time to time, and any regulations, rules and guidance issued pursuant thereto.

 

“Warranties” has the meaning set forth in Section 2.1.14.

 

ARTICLE II
THE PROPERTY AND LIABILITIES

 

2.1       Description of the Property.  Subject to the terms set forth in this
Agreement, at the Closing, Seller shall sell, convey, transfer, assign and
deliver to Purchaser, and Purchaser shall purchase and accept or assume, as
applicable, from Seller, the property and assets set forth in this

 

12


 

Section 2.1, but expressly excluding the Excluded Property and the Retained
Liabilities (collectively, the “Property”):

 

2.1.1.   Interests in Land.  The rights and interests of Seller (a) as “Lessee”
or “Tenant” of the land described in Schedule 2.1.1 under and pursuant to the
Ground Lease, together with all appurtenant easements, hereditaments and
appurtenances thereunto and any other rights and interests appurtenant to such
leasehold interest (the “Land”), (b) as “Project Owner” in and to the easements,
licenses, rights and other interest under and pursuant to the REA, (c) as
“Declarant” and a “Unit Owner” of the Hotel/Conference Center Unit under and
pursuant to the Master Condominium Documents, (d) as “Lessee” or “Tenant” of the
Conference Center Unit under and pursuant to the Conference Center Lease,
together with all appurtenant easements, hereditaments and appurtenances
thereunto and any other rights and interests appurtenant to such leasehold
interest, and (e) as “Declarant” and a “Unit Owner” of the Hotel Unit and (by
virtue of Seller’s status as “Lessee” or “Tenant” of the Conference Center Unit
under the Conference Center Lease) the Conference Center Unit under and pursuant
to the Sub-Condominium Documents (collectively, the “Real Property Interests”);

 

2.1.2.   Improvements.  All buildings, structures and other improvements located
within or affixed to the Hotel/Conference Center Unit, the Hotel Unit and the
Conference Center Unit and all fixtures therein which constitute real property
under Applicable Law, subject to the Ground Lease, the REA, the Master
Condominium Documents, the Sub-Condominium Documents and the Conference Center
Lease, including, without limitation, the Hotel (collectively, the
“Improvements”; the Real Property Interests and the Improvements are referred to
collectively herein as the “Real Property”);

 

2.1.3.   FF&E.  All fixtures (other than those which constitute Improvements),
furniture, furnishings, equipment, machinery, tools, vehicles, appliances, art
work and other items of tangible personal property which are located at the
Hotel and used in the Business other than the Supplies, IT Systems, F&B, Retail
Merchandise, Books and Records and Plans and Specifications (the “FF&E”);

 

2.1.4.   Supplies.  All china, glassware and silverware, linens, uniforms,
engineering, maintenance, cleaning and housekeeping supplies, matches and
ashtrays, soap and other toiletries, stationery, menus, directories and other
printed materials, and all other similar supplies and materials, which are
located at the Hotel (the “Supplies”);

 

2.1.5.   IT Systems.  All computer hardware, telecommunications and information
technology systems located at the Hotel, and all computer software used at the
Hotel (subject to the terms of the applicable license agreement), to the extent
the same are transferable or the Parties obtain any consent necessary to
effectuate such a transfer, but expressly excluding the Excluded IT Systems (the
“IT Systems”);

 

2.1.6.   Food and Beverage.  All food and beverages which are located at the
Hotel (whether opened or unopened) including, without limitation, all food and
beverages located in the guest rooms, but expressly excluding the Liquor
Inventory and any other alcoholic beverages if and to the extent the sale or
transfer of the same is not permitted under Applicable Law (the “F&B”);

 

13


 

2.1.7.   Retail Merchandise.  All merchandise located at the Hotel and held for
sale to guests and customers of the Hotel, including, without limitation, the
inventory held for sale in any gift shop, pro shop or newsstand operated by
Seller or any Affiliate of Seller or by Manager or an Affiliate of Manager on
behalf of Seller at the Hotel, but expressly excluding the F&B (the “Retail
Merchandise”);

 

2.1.8.   Tenant Leases.  The leases, subleases, licenses, concessions and
similar agreements listed on Schedule 2.1.8, together with all supplements
thereto granting to any other Person the right to use or occupy any portion of
the Real Property, other than the Bookings, together with all security deposits
held by Seller thereunder, to the extent such security deposits are transferable
or the Parties obtain any consent necessary to effectuate such a transfer (the
“Tenant Leases”);

 

2.1.9.   Equipment Leases.  All leases and purchase money security agreements
listed on Schedule 2.1.9, together with all amendments thereof and supplements
thereto, for any equipment, machinery, vehicles, furniture or other personal
property located at the Hotel which are held by Seller or by an Affiliate of
Seller or by Manager or an Affiliate of Manager on behalf of Seller and used in
the Business (the “Equipment Leases”);

 

2.1.10. Operating Agreements.  All maintenance, service and supply contracts,
booking and reservation agreements (including, without limitation, that certain
Hotel Room and Conference Center Facilities Block Agreement dated as of
January 22, 2007, by and among the City, Seller and Manager), credit card
service agreements, and all other similar agreements listed on Schedule 2.1.10,
together with all amendments thereof and supplements thereto, for goods or
services which are held by Seller or by an Affiliate of Seller or by Manager or
an Affiliate of Manager on behalf of Seller in connection with the Business,
other than the Tenant Leases, Equipment Leases, and Licenses and Permits (the
“Operating Agreements”);

 

2.1.11. Licenses and Permits.  All licenses, permits, consents, authorizations,
approvals, registrations and certificates issued by any Governmental Authority
listed on Schedule 2.1.11, which are held by Seller or by an Affiliate of Seller
or by Manager or an Affiliate of Manager on behalf of Seller with respect to the
Hotel, including, without limitation, the construction, use or occupancy of the
Hotel or the Business, to the extent the same are transferable or the Parties
obtain any consent necessary to effectuate such a transfer (the “Licenses and
Permits”);

 

2.1.12. Books and Records.  All books and records located at the Hotel which
relate to the Hotel or the Business, but expressly excluding (a) all Hotel Guest
Data and Information, and (b) all documents and other materials which (i) are
legally privileged or constitute attorney work product, (ii) are subject to a
confidentiality agreement or to Applicable Law prohibiting their disclosure by
any Noble Entity, or (iii) constitute confidential internal assessments,
reports, studies, memoranda, notes or other correspondence prepared by or on
behalf of any officer or employee of any Noble Entity, including, without
limitation, all (A) internal financial analyses, appraisals, tax returns,
financial statements of any Noble Entity, (B) corporate or other entity
governance records, (C) Employee personnel files to the extent required to be
kept confidential pursuant to Applicable Law, and (D) any work papers,
memoranda, analysis, correspondence and similar documents and materials prepared
by or for any Noble Entity in connection with the transactions described in this
Agreement (the “Books and Records”);

 

14


 

2.1.13. Plans and Specifications.  All plans and specifications, blue prints,
architectural plans, engineering diagrams and similar items located at the Hotel
or in Seller’s Possession or Control which relate to the Hotel to the extent the
same are transferable (the “Plans and Specifications”);

 

2.1.14. Warranties.  All warranties and guaranties held by Seller with respect
to any Improvements or the other Personal Property, to the extent the same are
transferable or the Parties obtain any consent necessary to effectuate such a
transfer (the “Warranties”);

 

2.1.15. Bookings.  All bookings and reservations for guest, conference and
banquet rooms or other facilities at the Hotel as of the Closing, together with
all deposits held by Seller with respect thereto (the “Bookings”);

 

2.1.16. Guest Ledger.  All Accounts Receivable comprising the Guest Ledger as
set forth in Section 11.3.1; and

 

2.1.17. Condemnation/Casualty Proceeds.  All awards, compensation or proceeds
payable in respect of a Condemnation or Casualty, but only the extent assigned
to Purchaser pursuant to ARTICLE XIV.

 

2.2       Excluded Property.  Notwithstanding anything to the contrary in
Section 2.1, the property, assets, rights and interests set forth in this
Section 2.2 (the “Excluded Property”) are excluded from the Property and shall
not be transferred, assigned or conveyed to Purchaser (unless explicitly noted
otherwise):

 

2.2.1.   Cash.  All cash on hand or on deposit in any house bank, operating
account or other account or reserve maintained in connection with the Business;

 

2.2.2.   Marriott Proprietary Property.  All (i) trademarks, trade names,
service marks, symbols, logos and other intellectual property rights held by
Hotel Franchisor and its Affiliates (the “Marriott Proprietary Marks”);
(ii) signs and other fixtures and personal property at the Hotel which bear any
of the Marriott Proprietary Marks; (iii) Hotel Franchisor’s and its Affiliates’
internal management, operational, employee and similar manuals, handbooks and
publications; and (iv) Hotel Franchisor’s and its Affiliates’ systems and
programs used in connection with the Business (collectively, “Marriott
Proprietary Property”);

 

2.2.3.   Starbucks Proprietary Property.  All (i) trademarks, trade names,
service marks, symbols, logos and other intellectual property rights held by
Starbucks and its Affiliates (the “Starbucks Proprietary Marks”); (ii) signs and
other fixtures and personal property at the Hotel which bear any of the
Starbucks Proprietary Marks; (iii) Starbucks’ and its Affiliates’ internal
management, operational, employee and similar manuals, handbooks and
publications; and (iv) Starbucks’ and its Affiliates’ systems and programs used
in connection with the Business (collectively, “Starbucks Proprietary
Property”);

 

2.2.4.   Third-Party Property.  Any fixtures, personal property or intellectual
property owned by (i) the lessor under any Equipment Leases, (ii) the supplier,
vendor, licensor or other party under any Operating Agreements, or Licenses and
Permits, (iii) the tenant under any Tenant Leases, (iv) any Employees, or
(v) any guests or customers of the Hotel;

 

15


 

2.2.5.   Hotel Guest Data.  All Hotel Guest Data and Information. 
Notwithstanding the foregoing, it is contemplated that after Closing certain of
the Hotel Guest Data and Information will continue to be utilized in the
Business at the Hotel pursuant to and subject to the terms of the New Hotel
Franchise, if entered into by Purchaser;

 

2.2.6.   Excluded IT Systems.  The computer hardware, telecommunications and
information technology systems, and computer software set forth in
Schedule 2.2.6 (the “Excluded IT Systems”), which Seller shall have the right to
remove from the Hotel at or prior to Closing; and

 

2.2.7.   Accounts Receivable.  All Accounts Receivable (other than those
comprising the Guest Ledger).

 

2.3       Assumed Liabilities.  At Closing, Purchaser shall assume all
Liabilities arising from, relating to or in connection with the Property or the
Hotel, including, without limitation, subject to Seller’s express
representations and warranties in Section 7.1, all Liabilities with respect to
the condition of the Property (regardless of whether such condition existed
prior to or exists after the Closing), including, without limitation, the
design, construction, engineering, maintenance and repair or environmental
condition of the Property, whether arising prior to or after the Closing, but
expressly excluding the Retained Liabilities (the “Assumed Liabilities”).  The
Parties rights and obligations under this Section 2.3 shall survive the Closing.

 

2.4       Retained Liabilities.  At Closing, Seller shall retain all Liabilities
for (i) the payment of any amounts due and payable or accrued but not yet due or
payable prior to the Closing Date under the Tenant Leases, Contracts, Trade
Payables and Licenses and Permits, except to the extent Purchaser has received a
credit for such Liabilities under Section 11.2, (ii) the payment of all Taxes
due and payable or accrued but not yet due or payable prior to the Closing,
except to the extent Purchaser has received a credit for such Taxes under
Section 11.2, (iii) with respect to the employment of any Employees to the
extent arising or accruing or earned prior to the Closing, including the payment
of any Compensation, bonus or incentive compensation, or Earned Vacation due to
such Employees, (iv)  any lien, encumbrance, liability or obligation of any
nature whatsoever, whether fixed or contingent, recorded or unrecorded, known or
unknown, with respect to the Hotel (to the extent accrued as of the Closing
whether known to have existed by Seller at the Closing or otherwise, including,
without limitation, any and all obligations and liabilities that are known to
Seller as of the Closing or become known to Seller after the Closing for acts or
omissions (including, without limitation, personal injury or property damage or
breach of contract) the events giving rise to which occurred prior to the
Closing (whether known to have existed at the Closing or otherwise), but subject
to Section 15.8, and (v) any claim for personal injury or property damage to a
Person (other than any Purchaser Indemnitee in connection with any matter for
which Purchaser is to indemnify Seller Indemnitees pursuant to Section 4.1.5)
which injury or damage occurred prior to Closing and is based on any event which
occurred at the Property during the period of Seller’s ownership of the
Property, including, without limitation, any litigation disclosed on
Schedule 2.4 (the “Retained Liabilities”).  The Parties rights and obligations
under this Section 2.4 shall survive the Closing.

 

16


 

ARTICLE III
PURCHASE PRICE

 

3.1       Purchase Price.  The purchase price for the Property is Eighty-Three
Million and no/100 Dollars ($83,000,000.00) (the “Purchase Price”), which shall
be adjusted at Closing for the Prorations pursuant to Section 11.2, the Guest
Ledger pursuant to Section 11.3.1, and as otherwise expressly provided in this
Agreement.  The aggregate Purchase Price shall be allocated by Purchaser and
Seller by mutual agreement between the Real Property and the Personal Property
(and among the classes of Personal Property) included within the Property as of
the Closing Date in accordance with the applicable provisions of Section 1060 of
the Code.  Purchaser and Seller agree to file federal, state and local tax
returns consistent with such allocations agreed upon between the parties.  If
Purchaser and Seller cannot agree upon allocation of the Purchase Price, each
party shall file federal, state and local returns based on each party’s own
determination of the proper allocations of the Purchase Price, each bearing its
own consequences of any discrepancies.

 

3.2       Earnest Money.

 

3.2.1.   Deposit of Earnest Money.  Purchaser shall deposit with Escrow Agent
the amount of Two Million Five Hundred Thousand and no/100 Dollars
($2,500,000.00) (such amount, less Five Hundred and no/100 Dollars ($500.00)
which will be retained by Seller in all events as independent consideration (the
“Independent Consideration”) for this Agreement, the “Initial Deposit”) no later
than 5:00 p.m. (Eastern Time) on the date three (3) Business Days after the
execution and delivery of this Agreement by the Parties. The Initial Deposit
shall be held by Escrow Agent in escrow as earnest money pursuant to the escrow
agreement in the form attached hereto as Exhibit A, to be entered into among
Seller, Purchaser and Escrow Agent (the “Earnest Money Escrow Agreement”), and
delivered to Escrow Agent before or concurrently with the Initial Deposit.  If
Purchaser terminates this Agreement pursuant to the Due Diligence Contingency in
accordance with Section 4.1, the Initial Deposit shall be refunded to Purchaser
in accordance with Section 3.2.4.  If Purchaser does not terminate this
Agreement pursuant to the Due Diligence Contingency, then Purchaser shall
deposit with Escrow Agent the amount of Two Million Five Hundred Thousand and
no/100 Dollars ($2,500,000.00) (the “Additional Deposit”) no later than
5:00 p.m. (Eastern Time) on the last day of the Due Diligence Period, which
Additional Deposit shall be held by Escrow Agent as additional earnest money
pursuant to the Earnest Money Escrow Agreement, and the Earnest Money shall be
non-refundable to Purchaser, except as otherwise expressly provided in this
Agreement.

 

3.2.2.   Investment of Earnest Money.  The Initial Deposit and the Additional
Deposit shall be invested in accordance with the Earnest Money Escrow Agreement
upon Purchaser’s delivery of the Initial Deposit and Additional Deposit (as the
case may be).

 

3.2.3.   Disbursement of Earnest Money to Seller.  At Closing, Purchaser shall
cause Escrow Agent to disburse the Earnest Money and the Independent
Consideration to Seller, and Purchaser shall receive a credit against the
Purchase Price in the amount of the Earnest Money plus the Independent
Consideration disbursed to Seller.  If this Agreement is terminated for any
reason and Purchaser is not entitled to a refund of the Earnest Money under an
express provision of this Agreement, then Purchaser shall provide written notice
to Escrow

 

17


 

Agent directing Escrow Agent to disburse the Earnest Money to Seller no later
than two (2) Business Days after such termination.  This Section 3.2.3 shall
survive the termination of this Agreement.

 

3.2.4.   Refund of Earnest Money to Purchaser.  If this Agreement is terminated
and Purchaser is entitled to a refund of the Earnest Money (whether pursuant to
the Due Diligence Contingency in accordance with Section 4.1 or any other
express provision of this Agreement), then Seller shall provide written notice
to Escrow Agent directing Escrow Agent to disburse the Earnest Money to
Purchaser no later than two (2) Business Days after such termination.  This
Section 3.2.4 shall survive the termination of this Agreement.

 

3.3       Payment of Purchase Price.

 

3.3.1.   Payment at Closing.  At Closing, Purchaser shall pay to Seller an
amount equal to the Purchase Price (as adjusted pursuant to Section 3.1), less
the Earnest Money disbursed to Seller.  Purchaser shall cause the wire transfer
of funds to be received by Seller no later than 4:00 p.m. (Eastern Time) on the
Closing Date.  If Seller receives the wire transfer of funds from Purchaser
after 4:00 p.m. (Eastern Time) and is unable to reinvest such funds on the
Closing Date, then as a condition to the completion of the Closing, Purchaser
shall pay interest on the amount of such funds from the Closing Date until the
next Business Day at the “prime rate” charged by Seller’s bank; provided,
however, that Purchaser shall not be required to pay such interest if such funds
were received after 4:00 p.m. (Eastern Time) due to a delay caused by Seller.

 

3.3.2.   Method of Payment.  All amounts to be paid by Purchaser to Seller
pursuant to this Agreement shall be paid by wire transfer of immediately
available U.S. federal funds.

 

ARTICLE IV
DUE DILIGENCE

 

4.1       Due Diligence.

 

4.1.1.   Due Diligence Contingency.  Purchaser shall have until 5:00 p.m.
(Eastern Time) on the date that is the earlier of (a) thirty (30) days after the
Effective Date or (b) June 14, 2013 (the “Due Diligence Period”), to perform its
due diligence review of the Property and all matters related thereto which
Purchaser deems advisable, including, without limitation, any engineering,
environmental, title, survey, financial, operational and legal compliance
matters relating to the Property.  If Purchaser, in its sole and absolute
discretion, is not satisfied with the results of its due diligence review of the
Property for any reason, Purchaser shall have the right to terminate this
Agreement by providing written notice to Seller prior to the expiration of the
Due Diligence Period (the “Due Diligence Contingency”).  If Purchaser terminates
this Agreement pursuant to the Due Diligence Contingency in accordance with this
Section 4.1.1, then the Earnest Money shall be refunded to Purchaser in
accordance with Section 3.2.4, and the Parties shall have no further rights or
obligations under this Agreement, except those which expressly survive such
termination.  If Purchaser does not terminate this Agreement pursuant to the Due
Diligence Contingency in accordance with this Section 4.1.1, Purchaser shall be
deemed to have waived its rights to terminate this Agreement pursuant to the Due
Diligence Contingency and shall be

 

18


 

required to make the Additional Deposit and proceed to Closing under and in
accordance with this Agreement.

 

4.1.2.   Due Diligence Inspections.  From and after the Effective Date and until
Closing or the earlier termination of this Agreement, Purchaser shall have the
right to perform such examinations, tests, investigations and studies of the
Property (the “Inspections”) as Purchaser deems advisable, in accordance with
this Section 4.1.2.  Purchaser may conduct the Inspections with its officers,
employees, contractors, consultants, agents or representatives (“Purchaser’s
Inspectors”); provided, however, that Purchaser shall cause the Purchaser’s
Inspectors to comply with the provisions of Section 8.1.  Seller shall provide
reasonable access to the Property for Purchaser’s Inspectors to perform the
Inspections; provided, however, that (i) Purchaser shall provide Seller with at
least twenty four (24) hours’ prior notice of each of the Inspections; (ii) at
Seller’s election, Purchaser’s Inspectors shall be accompanied by an employee,
agent or representative of Seller; (iii) the Inspections shall be conducted by
Purchaser’s Inspectors on a Business Day between 10:00 a.m. and 5:00 p.m. (local
time); (iv) Purchaser’s Inspectors shall not perform any drilling, coring or
other invasive testing, without Seller’s prior written consent, which consent
may be granted or withheld in Seller’s sole and absolute discretion;
(v) Purchaser’s right to perform the Inspections shall be subject to the rights
of tenants, guests and customers at the Hotel; and (vi) the Inspections shall
not unreasonably interfere with the Business, and Purchaser’s Inspectors shall
comply with Seller’s reasonable requests with respect to the Inspections to
minimize such interference.

 

4.1.3.   Seller’s Due Diligence Materials.  Purchaser acknowledges its receipt
of the due diligence materials with respect to the Hotel set forth on the secure
website located at
“https://dox.eastdilsecured.com/Portal/gotoproperty.aspx?cID=8805b606-d152-4c26-b88d-3808bdf1c732&pID=d7ff4ee5-6dec-4185-8b40-8a44a0c1ec37”
established by Broker (the “Data Room Web Site”), an inventory of which as of
the Effective Date is attached hereto as Schedule 4.1.3.  Seller shall provide
to Purchaser promptly upon request by Purchaser, or make available to Purchaser
at the Hotel for review and copying by Purchaser, the materials set forth on
Exhibit K attached hereto to the extent in Seller’s Possession or Control and to
the extent not included on the Data Room Web Site, and such additional due
diligence materials in Seller’s Possession or Control relating to the Property
which are reasonably requested by Purchaser, and Purchaser agrees to acknowledge
in writing, upon Seller’s request, the receipt of any such additional due
diligence documents or materials delivered to Purchaser.  (All documents and
materials provided by Seller to Purchaser pursuant to this Agreement (including,
without limitation, any and all documents and materials set forth on the Data
Room Web Site), together with any copies or reproductions of such documents or
materials, or any summaries, abstracts, compilations or other analyses made by
or for Purchaser based on the information in such documents or materials, are
referred to collectively herein as the “Seller Due Diligence Materials”.)  If
this Agreement is terminated, Purchaser promptly shall (i) return all original
Seller Due Diligence Materials provided to Purchaser, and destroy all other
Seller Due Diligence Materials, (ii) use commercially reasonable efforts to
cause all Persons to whom Purchaser has provided any Seller Due Diligence
Materials to return any original Seller Due Materials to Purchaser, and destroy
all other Seller Due Diligence Materials in Purchaser’s possession.  This
Section 4.1.3 shall survive the termination of this Agreement.

 

19


 

4.1.4.   Purchaser’s Due Diligence Reports.  Purchaser shall provide a copy to
Seller of all studies, reports and assessments prepared by any Person for or on
behalf of Purchaser within five (5) Business Days of Purchaser’s receipt thereof
(except to the extent the same (i) are legally privileged or constitute attorney
work product, (ii) are subject to a confidentiality agreement or to Applicable
Law prohibiting their disclosure by Purchaser, or (iii) constitute confidential
internal assessments, reports, studies, memoranda, notes or other correspondence
prepared by or on behalf of any officer or employee of Purchaser) in connection
with the Inspections (the “Purchaser Due Diligence Reports”).  Notwithstanding
the foregoing, the extent of the Inspections to be conducted and the Purchaser
Due Diligence Reports to be prepared in connection with the transactions
contemplated by this Agreement shall be in the sole discretion of Purchaser, and
Purchaser shall be under no obligation to complete or cause the completion of
any such Inspections or Purchaser Due Diligence Reports, whether or not this
Agreement is terminated prior to Closing and Purchaser makes no representations
and/or warranties as to the accuracy or completeness of any Inspections or
Purchaser Due Diligence Reports.  If requested by Seller, Purchaser shall use
commercially reasonable efforts to obtain an original of any such Purchaser Due
Diligence Reports for Seller, together with a reliance letter in favor of Seller
from the Person who prepared such Purchaser Due Diligence Reports; provided,
however, that Seller shall pay for any fees, costs or expenses charged by such
Person for providing such original Purchaser Due Diligence Report and/or
reliance letter to Seller.  This Section 4.1.4 shall survive the termination of
this Agreement.

 

4.1.5.   Release and Indemnification.  Purchaser (for itself and all Purchaser
Indemnitees) hereby releases Seller Indemnitees for any Indemnification Loss
incurred by any Purchaser Indemnitee arising from or in connection with the
Inspections, except to the extent resulting solely and directly from such Seller
Indemnitee’s gross negligence or willful misconduct.  Purchaser shall defend,
indemnify and hold harmless Seller Indemnitees in accordance with ARTICLE XV
from and against any Indemnification Loss incurred by any Seller Indemnitee
arising from or in connection with the Inspections, except to the extent
resulting solely and directly from such Seller Indemnitee’s gross negligence or
willful misconduct.  Purchaser, at its sole cost and expense, shall repair any
physical damage to the Property or any other property owned by a Person other
than Purchaser arising from or in connection with the Inspections, and restore
the Property or such other third-party property to substantially the same
condition as existed prior to such Inspections, or replace the Property or such
third-party property with property of the same quantity and quality.  This
Section 4.1.5 shall survive the termination of this Agreement.

 

4.1.6.   Insurance.  Prior to commencing any Inspections, Purchaser shall
provide to Seller proof of insurance, in form and substance reasonably
satisfactory to Seller, evidencing that Purchaser maintains (i) commercial
general liability insurance in an amount no less than Two Million and no/100
Dollars ($2,000,000.00), with an insurance company with a Best’s rating of no
less than A/VIII, insuring Purchaser against its indemnification obligations
under Section 4.1.5, and naming Seller and such other Persons reasonably
designated by Seller as an additional insured thereunder, and (ii) worker’s
compensation insurance in amount, form and substance required under Applicable
Law.  Such insurance policy(ies) shall provide for at least thirty (30) days’
prior notice of cancellation to Seller.  Purchaser’s maintenance of such
insurance policies shall not release or limit Purchaser’s indemnification
obligations under Section 4.1.5.

 

20

 


 

ARTICLE V
TITLE TO THE PROPERTY

 

5.1       Title Commitment.  Purchaser acknowledges its receipt of a commitment
for (a) an ALTA owner’s title insurance policy from the Title Company for the
Real Property other than the Land and (b) an ALTA leasehold owner’s title
insurance policy from the Title Company for the Land, as commitment number
NCS-608944, which may be in one or more combined or separate commitments
(collectively, whether one or more, the “Title Commitment”), together with
complete and legible copies of all documents referenced therein obtained from
the Title Company.

 

5.2       Survey. Purchaser acknowledges its receipt of a copy of Seller’s most
recent survey of the Real Property comprising the Hotel, which survey is
identified in Schedule 5.2 by surveyor, date and project number (the “Survey”). 
Within three (3) Business Days after the Effective Date, Purchaser shall order
an update to the Survey (the “Updated Survey”).

 

5.3       Exceptions to Title.

 

5.3.1.   Unpermitted Exceptions.  If Purchaser in its sole and absolute
discretion objects to any (a) liens, encumbrances or other exceptions to title
(the “Title Exceptions”) disclosed in the Title Commitment, or (b) encroachments
by improvements on adjoining properties onto or over the Land, any encroachments
of the Improvements onto or over adjoining properties, setback lines or
easements (to the extent in violation thereof) or other survey defects (the
“Survey Defects”) disclosed in the Survey, Purchaser shall provide written
notice to Title Company and Seller (the “Title and Survey Objection Notice”)
setting forth those Title Exceptions and Survey Defects regarding the title to
the Real Property to which Purchaser objects (the “Title Objections”) prior to
the expiration of the Due Diligence Period; provided, however, that neither
(i) the rights and interests of customers and guests at the Hotel to occupy
rooms on a transient license basis, (ii) the rights of tenants under the Tenant
Leases, as tenants only, pursuant to the Tenant Leases, (iii) all liens and
encumbrances caused or created by any Purchaser Indemnitee, nor (iv) the Ground
Lease, the Conference Center Lease, the Master Condominium Documents, the
Sub-Condominium Documents, or the REA, shall in any event constitute Title
Objections should Purchaser elect to waive the Due Diligence Contingency and
close the transactions contemplated hereunder (but nothing shall impair
Purchaser’s right to terminate this Agreement during the Due Diligence Period as
a result of Purchaser’s review of the same).  Notwithstanding the foregoing,
Seller agrees that the following shall constitute Title Objections which are
required to be removed or cured by Seller:  (A) any mortgages, deeds of trust or
other security interests for any financing incurred by Seller which is not
assumed by Purchaser (in its sole discretion) under this Agreement, and
(B) Taxes relating to any period prior to the Closing Date which constitute
Title Exceptions which would be delinquent if unpaid at Closing, and, if any
such Taxes are payable in installments, such obligation shall also apply to any
such installments which would otherwise be payable after the Closing Date unless
Purchaser receives a credit for such Taxes under Section 11.2 (collectively, the
“Mandatory Unpermitted Exceptions”).  If Purchaser provides a Title and Survey
Objection Notice to Seller, Seller may elect, in its sole discretion, by
providing written notice (the “Title and Survey Election Notice”) to Purchaser
within five (5) Business Days after Seller’s receipt of the Title and Survey

 

21


 

Objection Notice, to either (1) accept any one or more of such Title Objections
as “unpermitted exceptions” to title to the Real Property (the “Unpermitted
Exceptions”) to be removed or cured to Purchaser’s satisfaction (in its sole
discretion) at or prior to Closing, or (2) electing not to remove or cure any
one or more of such Title Objections; provided, however, if any such Title
Objections are Mandatory Unpermitted Exceptions, then Seller shall be obligated
to remove or insure over the same in accordance with Section 5.3.4; provided
further, that Seller’s failure to timely deliver a Title and Survey Election
Notice to Purchaser within such five (5) Business Day period shall be deemed
Seller’s election not to remove or cure such Title Objections objected to in the
Title and Survey Objection Notice (but excluding any Mandatory Unpermitted
Exceptions).  If the Parties cannot mutually agree on which Title Exceptions and
Survey Defects shall constitute the Unpermitted Exceptions, Purchaser’s sole and
exclusive remedy shall be to terminate this Agreement pursuant to the Due
Diligence Contingency.

 

5.3.2.   Permitted Exceptions.  All Title Exceptions and Survey Defects other
than those expressly set forth in the Title and Survey Objection Notice or in
Section 5.3.1 shall constitute “permitted exceptions” to title to the Real
Property (the “Permitted Exceptions”) if Purchaser does not terminate this
Agreement in accordance with Section 5.3.1.  In addition, if Purchaser raises
any Title Objections in the Title and Survey Objection Notice, and Seller does
not accept any particular Title Objections as Unpermitted Exceptions, but
Purchaser nevertheless does not terminate this Agreement pursuant to the Due
Diligence Contingency, Purchaser shall be deemed to have waived its objections
to such Title Objections and to have accepted and agreed to accept such Title
Objections as additional Permitted Exceptions at Closing.

 

5.3.3.   Updated Title Commitment or Survey.  If any update of the Title
Commitment delivered to Purchaser after the expiration of the Due Diligence
Period discloses any Title Exception which is not disclosed in the Title
Commitment previously provided to Purchaser (a “New Title Exception”), or any
update of the Survey delivered to Purchaser after the expiration of the Due
Diligence Period discloses any Survey Defect which is not disclosed in the
Survey previously delivered to Purchaser (a “New Survey Defect”), and
(i) Purchaser otherwise did not have Knowledge of such New Title Exception or
New Survey Defect prior to the Effective Date, (ii) such New Title Exception or
New Survey Defect would have a Material Adverse Effect on the ownership of the
Property or operation of the Hotel after the Closing, and (iii) such New Title
Exception or New Survey Defect was not caused by Purchaser or any Person on
behalf of Purchaser (any such New Title Exception or New Survey Defect meeting
these criteria, a “New Title Objection”), then Purchaser shall have the right to
request Seller to remove or cure such New Title Objection at or prior to Closing
by providing written notice to Seller within the earlier of:  (A) five
(5) Business Days after receiving such update of the applicable Title Commitment
or Survey, or (B) the Closing (the “New Title and Survey Objection Notice”).  If
Purchaser provides a New Title and Survey Objection Notice to Seller, Seller may
elect, in its sole discretion, by providing written notice (the “New Title and
Survey Election Notice”) to Purchaser within the earlier of five (5) Business
Days after Seller’s receipt of such New Title and Survey Objection Notice or the
Closing, (1) to accept such New Title Objection as an additional Unpermitted
Exception, and commit in writing to either remove or cure such New Title
Objection at or prior to Closing or to provide a credit to Purchaser at Closing
in the amount of the Material Adverse Effect resulting or likely resulting to
Purchaser as a result of such New Title Objection as mutually agreed by
Purchaser and Seller each acting in good faith, or (2) not to remove or cure
such New Title Objection; provided, however, if such New Title Objection

 

22


 

qualifies as a Mandatory Unpermitted Exception, then such New Title Objection
shall constitute an Unpermitted Exception and shall be removed or insured over
in accordance with Section 5.3.4.  If Seller does not provide a New Title and
Survey Election Notice to Purchaser within such time period, then Seller (except
with respect to Mandatory Unpermitted Exceptions) shall be deemed to have
elected not to remove or cure such New Title Objection as an Unpermitted
Exception pursuant to clause (2) of the preceding sentence.  If Seller elects or
is deemed to have elected not to remove or cure a New Title Exception or New
Survey Defect, then Purchaser shall have the right to elect, by providing
written notice (the “New Title and Survey Response Notice”) to Seller within the
earlier of ten (10) Business Days after Purchaser’s receipt of the New Title and
Survey Election Notice or the Closing, to (I) terminate this Agreement, in which
case the Earnest Money shall be refunded to Purchaser in accordance with
Section 3.2.4 and the Parties shall have no further rights or obligations under
this Agreement, except those which expressly survive such termination, or
(II) proceed to Closing pursuant to this Agreement and accept title to the Real
Property subject to such New Title Objection (except with respect to Mandatory
Unpermitted Exceptions) which thereafter shall be deemed to constitute a
Permitted Exception, without any credit against the Purchase Price for such New
Title Objection.   If Purchaser does not provide a New Title and Survey Response
Notice to Seller within such time period, Purchaser shall be deemed to have
elected to proceed to Closing pursuant to clause (II) of the preceding sentence.

 

5.3.4.   Removal of Unpermitted Exceptions.  Seller shall have no obligation to
cure or remove any Title Exceptions or Survey Defects other than the Mandatory
Unpermitted Exceptions and any other Unpermitted Exceptions set forth in the
Title and Survey Election Notice or in any New Title and Survey Election
Notice.  Seller may cure any Unpermitted Exception by removing such Unpermitted
Exception from title or causing the Title Company to commit to remove or insure
over such Unpermitted Exception in the applicable Title Policy to Purchaser’s
satisfaction (in its commercially reasonable discretion) at any time prior to or
at Closing.  If the Title Company does not agree to remove or insure over any
Unpermitted Exception in the applicable Title Policy to Purchaser’s satisfaction
(in its commercially reasonable discretion), but another nationally recognized
title insurance company is willing to issue the applicable Title Policy without
such Unpermitted Exception in such Title Policy and without a limitation of such
title insurance company’s potential liability with respect to such Unpermitted
Exception resulting from Purchaser’s knowledge of the defect, then Seller shall
have the right to obtain, and Purchaser shall accept, a Title Policy from such
other title insurance company which otherwise shall satisfy the requirements of
Section 5.4, in which case the term “Title Company” shall be deemed to refer to
such other title insurance company for the Real Property insured by such Title
Policy; provided, however, that Purchaser shall not be required to accept such
Title Policy from any title company that is not a member of (i) the Fidelity
National Title family of title companies, or (ii) the First American Title
family of title companies.

 

5.3.5.   Extension of Closing Date.  If Seller fails to remove or cure any
Unpermitted Exceptions prior to Closing, Seller shall have the right to postpone
the Closing one or more times for no more than fifteen (15) Business Days in the
aggregate, in each case by providing written notice to Purchaser no later than
three (3) Business Days prior to the then scheduled Closing Date.

 

23


 

5.4       Title Policy.  At Closing, upon delivery of the Seller Closing
Deliveries and the Purchaser Closing Deliveries required hereunder and payment
of the premiums and other costs and expenses therefor, the Title Company will
issue (i) a 2006 ALTA Owner’s (6/17/06) extended coverage policy of title
insurance for the Property other than the Land to Purchaser and (ii) a 2006 ALTA
Leasehold Owner’s (6/17/06) extended coverage policy of title insurance for the
Land to Purchaser (which may be in one or more combined or separate policies and
in the form of a mark-up of the Title Commitment) in accordance with the Title
Commitment, insuring Purchaser’s title to the Real Property as of the Closing
Date, subject only to the Permitted Exceptions, with a liability limit in an
amount equal to the mutually agreed upon value of the Real Property and
otherwise in the form and with all endorsements required by Purchaser
(collectively, whether one or more, the “Title Policy”).

 

5.5       Conveyance of the Property.  At Closing, Seller shall convey the Real
Property subject only to all (i) Permitted Exceptions, and (ii) all Unpermitted
Exceptions which are cured by causing the Title Company to remove or insure over
such Unpermitted Exceptions in the Title Policy in accordance with this
Agreement, but which otherwise are not removed from title.

 

ARTICLE VI
CONDITION OF THE PROPERTY

 

6.1       PROPERTY SOLD “AS IS”.  PURCHASER ACKNOWLEDGES AND AGREES THAT (A) THE
PURCHASE OF THE PROPERTY SHALL BE ON AN “AS IS”, “WHERE IS”, “WITH ALL FAULTS”
BASIS, SUBJECT TO ORDINARY WEAR AND TEAR FROM THE EFFECTIVE DATE UNTIL CLOSING,
AND (B) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER HAS NO
OBLIGATION TO REPAIR ANY DAMAGE TO OR DEFECT IN THE PROPERTY, REPLACE ANY OF THE
PROPERTY OR OTHERWISE REMEDY ANY MATTER AFFECTING THE CONDITION OF THE PROPERTY.

 

6.2      LIMITATION ON REPRESENTATIONS AND WARRANTIES.  PURCHASER ACKNOWLEDGES
AND AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN
THE SELLER DOCUMENTS, NEITHER THE SELLER, MANAGER, EMPLOYER OR ANY OF THEIR
AFFILIATES, NOR ANY OF THEIR RESPECTIVE SHAREHOLDERS, MEMBERS, PARTNERS,
TRUSTEES, BENEFICIARIES, DIRECTORS, OFFICERS, MANAGERS, EMPLOYEES, ATTORNEYS,
ACCOUNTANTS, CONTRACTORS, CONSULTANTS, AGENTS OR REPRESENTATIVES, NOR ANY PERSON
PURPORTING TO REPRESENT ANY OF THE FOREGOING, HAVE MADE ANY REPRESENTATION,
WARRANTY, GUARANTY, PROMISE, PROJECTION OR PREDICTION WHATSOEVER WITH RESPECT TO
THE PROPERTY OR THE BUSINESS, WRITTEN OR ORAL, EXPRESS OR IMPLIED, ARISING BY
OPERATION OF LAW OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR ANY REPRESENTATION OR
WARRANTY AS TO (A) THE CONDITION, SAFETY, QUANTITY, QUALITY, USE, OCCUPANCY OR
OPERATION OF THE PROPERTY, (B) THE PAST, PRESENT OR FUTURE REVENUES OR EXPENSES
WITH RESPECT TO THE PROPERTY OR THE BUSINESS, (C) THE COMPLIANCE OF THE PROPERTY
OR THE BUSINESS WITH ANY ZONING REQUIREMENTS, BUILDING CODES OR OTHER

 

24


 

APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, THE AMERICANS WITH DISABILITIES
ACT OF 1990, (D) THE ACCURACY OF ANY ENVIRONMENTAL REPORTS OR OTHER DATA OR
INFORMATION SET FORTH IN THE SELLER DUE DILIGENCE MATERIALS PROVIDED TO
PURCHASER WHICH WERE PREPARED FOR OR ON BEHALF OF SELLER, OR (E) ANY OTHER
MATTER RELATING TO SELLER, THE PROPERTY OR THE BUSINESS.

 

6.3       RELIANCE ON DUE DILIGENCE.  PURCHASER ACKNOWLEDGES AND AGREES THAT:

 

(A)       PURCHASER SHALL HAVE HAD THE OPPORTUNITY TO CONDUCT ALL DUE DILIGENCE
INSPECTIONS OF THE PROPERTY AND THE BUSINESS AS OF THE EXPIRATION OF THE DUE
DILIGENCE PERIOD, INCLUDING REVIEWING ALL SELLER DUE DILIGENCE MATERIALS AND
OBTAINING ALL INFORMATION WHICH IT DEEMS NECESSARY TO MAKE AN INFORMED DECISION
AS TO WHETHER IT SHOULD PROCEED WITH THE PURCHASE OF THE PROPERTY AND THE
BUSINESS;

 

(B)       PURCHASER SHALL BE DEEMED TO BE SATISFIED WITH THE RESULTS OF ITS DUE
DILIGENCE REVIEW OF THE PROPERTY AND THE BUSINESS AS OF AND UPON ITS DEPOSIT OF
THE ADDITIONAL DEPOSIT;

 

(C)       PURCHASER WILL BE RELYING ONLY ON ITS DUE DILIGENCE INSPECTIONS OF THE
PROPERTY AND THE BUSINESS, ITS REVIEW OF THE SELLER DUE DILIGENCE MATERIALS AND
THE REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE BY SELLER IN THIS AGREEMENT OR
IN THE SELLER DOCUMENTS IN PURCHASING THE PROPERTY; AND

 

(D)      PURCHASER IS NOT RELYING ON ANY STATEMENT MADE OR INFORMATION PROVIDED
TO PURCHASER BY SELLER (EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY
MADE BY SELLER IN THIS AGREEMENT OR IN THE SELLER DOCUMENTS), MANAGER, EMPLOYER
OR ANY OF THEIR AFFILIATES, OR ANY OF THEIR RESPECTIVE SHAREHOLDERS, MEMBERS,
PARTNERS, TRUSTEES, BENEFICIARIES, DIRECTORS, MANAGERS, OFFICERS, EMPLOYEES,
ATTORNEYS, ACCOUNTANTS, CONTRACTORS, CONSULTANTS, AGENTS OR REPRESENTATIVES, OR
ANY OTHER PERSON PURPORTING TO REPRESENT ANY OF THE FOREGOING.

 

PURCHASER’S INITIALS        

 

ARTICLE VII
REPRESENTATIONS AND WARRANTIES

 

7.1       Seller’s Representations and Warranties.  To induce Purchaser to enter
into this Agreement and to consummate the transactions described in this
Agreement, Seller hereby makes the representations and warranties in this
Section 7.1, but only with respect to itself and its interest in the Property,
upon which Seller acknowledges and agrees that Purchaser is entitled to rely.

 

25


 

7.1.1.   Organization and Power.  Seller is duly incorporated, formed or
organized (as the case may be), validly existing, in good standing in the
jurisdiction of its incorporation or formation, and is qualified to do business
in the jurisdiction in which the Property is located, and has all requisite
power and authority to own the Property and conduct the Business as currently
owned and conducted.

 

7.1.2.   Authority and Binding Obligation.  (i) Seller has full power and
authority to execute and deliver this Agreement and all other documents to be
executed and delivered by it pursuant to this Agreement (collectively, including
this Agreement, the “Seller Documents”), and to perform all obligations required
of it under each of the Seller Documents, (ii) the execution and delivery by the
signer on behalf of Seller of each of the Seller Documents, and the performance
by Seller of its obligations under each of the Seller Documents, has been duly
and validly authorized by all necessary action by Seller, and (iii) the Seller
Documents, when executed and delivered, will constitute the legal, valid and
binding obligations of Seller enforceable against Seller in accordance with its
respective terms, except to the extent Purchaser itself is in default
thereunder.

 

7.1.3.   Consents and Approvals; No Conflicts.  Subject to the recordation of
any the Seller Documents as appropriate, and the approval of the appropriate
Governmental Authorities in connection with the transfer of the Licenses and
Permits and the Liquor Licenses, and except as disclosed in the Seller Due
Diligence Materials:  (i) no filing with, and no permit, authorization, consent
or approval of, any Governmental Authority or other Person is necessary for
execution or delivery by Seller of any of the Seller Documents, or the
performance by Seller of any of its obligations under any of the Seller
Documents or the consummation by Seller of the transactions described in this
Agreement, except to the extent the failure to obtain such permit,
authorization, consent or approval would not have a Material Adverse Effect on
the Business, or Seller’s ability to consummate the transactions described in
this Agreement, and (ii) neither the execution and delivery by Seller of any of
the Seller Documents, nor the performance by Seller of any of its obligations
under any of the Seller Documents, nor the consummation by Seller of the
transactions described in this Agreement, will:  (A) violate any provision of
Seller’s organizational or governing documents, (B) violate any Applicable Law
to which Seller is subject, (C) result in a violation or breach of, or
constitute a default under any of the Material Contracts, except to the extent
such violation, breach or default would not have a Material Adverse Effect on
the Business, or Seller’s ability to consummate the transactions described in
this Agreement, or (D) result in the creation or imposition of any lien or
encumbrance on the Property or any portion thereof.

 

7.1.4.   Title to Personal Property.  Except as set forth in Schedule 7.1.4, and
subject to the Contracts and Equipment Leases, Seller has good and valid title
to all tangible Personal Property, which shall be free and clear of all liens
and encumbrances as of the Closing.

 

7.1.5.   Condemnation.  Seller has not received any written notice of any
pending condemnation proceeding or other proceeding in eminent domain, and to
Seller’s Knowledge, no such condemnation proceeding or eminent domain proceeding
is threatened affecting the Property or any portion thereof.

 

26


 

7.1.6.   Compliance with Applicable Law.  Except as set forth in Schedule 7.1.6,
(a) Seller has not received any written notice of a violation of any Applicable
Law with respect to the Property with respect to Seller’s period of ownership of
the Property which have not been cured or dismissed, (b) no administrative
proceeding, investigation or inquiry is pending, or to Seller’s Knowledge,
threatened with respect to any violation of Applicable Law with respect to the
Property, the Employees or the operation of the Hotel, and (c) to Seller’s
Knowledge, there is no violation of any Applicable Law with respect to the
Property, the Employees or the operation of the Hotel which has not been cured
or dismissed.

 

7.1.7.   Litigation.  Except as set forth in Schedule 2.4, Seller has not
(i) been served with any court filing in any litigation which would likely
result in any final, non-appealable order, injunction, decree or judgment having
a material adverse impact with respect to the Property or the Business in which
Seller is named a party which has not been resolved, settled or dismissed, or
(ii) received written notice of any claim, charge or complaint from any
Governmental Authority or other Person pursuant to or, to Seller’s Knowledge,
specifically threatening any administrative, arbitration or similar adjudicatory
proceeding which would likely result in any order, injunction, decree or
judgment having a material adverse impact with respect to the Property or the
Business which has not been resolved, settled or dismissed.

 

7.1.8.   Employees.

 

(a)        Union Contracts.  Neither Seller nor the Employer is or in the past
five (5) years has been party to any collective bargaining agreement with any
labor union with respect to the Employees.

 

(b)        Employment Agreements.  Except for the employment agreements set
forth in the Schedule 7.1.8 (the “Employment Agreements”) and except for
standard offer letters and/or employee handbook acknowledgment agreements signed
by the Employees, neither Seller nor to Seller’s Knowledge the Employer is party
to any written employment or compensation agreements with any of the Employees,
other than the Retained Employees.

 

(c)        Schedule 7.1.8 sets forth the legal name of the Employer with respect
to each of the Employees.

 

(d)       Seller does not contribute to nor in the past five (5) years has
Seller contributed to, maintained, been required to contribute to or otherwise
had any liability with respect to any multiemployer pension plan or other plan
subject to Title IV of ERISA or Section 412 or 430 of the Code or that promises
or provides post-employment welfare benefits, except to the limited extent
required to by COBRA.

 

7.1.9.   Taxes.  (i) All Taxes relating to any period prior to the Closing Date
which would be delinquent if unpaid at Closing, and, if any such Taxes are
payable in installments, any such installment which would otherwise be payable
after the Closing Date, will be paid in full or prorated at Closing as part of
the Prorations pursuant to Section 11.2; (ii) Seller has not received any
written notice for an audit of any Taxes which has not been resolved or
completed; (iii) Seller is not currently contesting any Taxes; and (iv) Seller
has filed, made or caused to be filed or made all filings required by Applicable
Law with respect to all Taxes.

 

27


 

7.1.10. Licenses and Permits.  Seller has not received any written notice from
any Governmental Authority or other Person of (i) any violation, suspension,
revocation or non-renewal of any Licenses and Permits with respect to the
Property or the Business that has not been cured or dismissed, or (ii) to
Seller’s Knowledge, any failure by Seller to obtain any Licenses and Permits
required for the Property or the Business that has not been cured or dismissed.

 

7.1.11. Real Property Leases.  Schedule 2.1.1 sets forth a correct and complete
description of the Ground Lease and the Conference Center Lease.  Seller has
neither given nor received any written notice of any breach or default under
either the Ground Lease or the Conference Center Lease which has not been cured,
and to Seller’s Knowledge, no event has occurred or circumstance exists which,
with notice or the passage of time, would result in a breach or default by
Seller or the other party thereunder which would have a Material Adverse Effect
on the Business.

 

7.1.12. Condominium Documents.  Schedule 2.1.1 sets forth a correct and complete
description of the Master Condominium Documents and the Sub-Condominium
Documents and there are no other amendments, modifications or supplements to any
of the Master Condominium Documents or Sub-Condominium Documents, whether verbal
or in writing.  The Master Condominium Documents and Sub-Condominium documents
are in full force and effect and have not been terminated or rescinded and
Seller’s rights and obligations thereunder with respect to the Property have not
been sold, assigned, transferred, conveyed, granted or pledged to any person or
entity that would remain effective from and after Closing.  Seller has neither
given nor received any written notice of any breach or default under either the
Master Condominium Documents or the Sub-Condominium Documents with respect to
Seller or any other Person subject to them which has not been cured, and to
Seller’s Knowledge, no event has occurred or circumstance exists which, with
notice or the passage of time, would result in a breach or default by Seller or
any other Person subject to them which would have a Material Adverse Effect on
the Business.  All amounts due and payable prior to the Effective Date by Seller
under the Master Condominium Documents and the Sub-Condominium Documents,
including, without limitation any owners association dues and/or maintenance
fees have been fully and timely paid.

 

7.1.13. REA.  Schedule 2.1.1 sets forth a correct and complete description of
the REA.  Seller has neither given nor received any written notice of any breach
or default under REA which has not been cured, and to Seller’s Knowledge, no
event has occurred or circumstance exists which, with notice or the passage of
time, would result in a breach or default by Seller or the other party
thereunder which would have a Material Adverse Effect on the Business.

 

7.1.14. Tenant Leases.  Schedule 2.1.8 sets forth a correct and complete list of
the Tenant Leases.  Seller has neither given nor received any written notice of
any breach or default under any of the Tenant Leases which has not been cured,
and to Seller’s Knowledge, no event has occurred or circumstance exists which,
with notice or the passage of time, would result in a breach or default by
Seller or the other party thereunder which would have a Material Adverse Effect
on the Business.

 

7.1.15. Material Contracts.  Schedule 7.1.15 sets forth a correct and complete
list of the Material Contracts.  Seller has neither given nor received any
written notice of any breach or

 

28


 

default under any of the Material Contracts which has not been cured, and to
Seller’s Knowledge, no event has occurred or circumstance exists which, with
notice or the passage of time, would result in a breach or default by Seller or
the other party thereunder which would have a Material Adverse Effect on the
Business.

 

7.1.16. Management Agreement.  Seller is not a party to any management agreement
or contract with respect to the Hotel other than the Management Agreement.  The
Management Agreement shall be terminated by Seller at Closing.

 

7.1.17. Finders and Investment Brokers.  Except for Broker, whose commission,
compensation and other fees and charges shall be paid by Seller pursuant to a
separate agreement, Seller has not dealt with any Person who has acted, directly
or indirectly, as a real estate broker, finder, or agent on behalf of Seller in
connection with the transactions described by this Agreement in a manner which
would entitle such Person to any fee or commission in connection with this
Agreement or the transactions described in this Agreement.

 

7.1.18. Foreign Person.  Seller is a “United States person” (as defined in
Section 7701(a)(30)(B) or (C) of the Code) for the purposes of the provisions of
Section 1445(a) of the Code.

 

7.1.19. Bankruptcy. Seller has not made any general assignment for the benefit
of creditors, become insolvent or filed a petition for voluntary bankruptcy or
filed a petition or answer seeking reorganization or an arrangement or
composition, extension or readjustment of its indebtedness or consented, in any
creditors’ proceeding, to the appointment of a receiver or trustee of Seller or
the property or any part thereof of either of them or been named in an
involuntary bankruptcy proceeding and to Seller’s Knowledge, no such actions are
contemplated or have been threatened.

 

7.1.20. Hazardous Substances.  Except as set forth in the Environmental Reports,
Seller has received no written notice from any Environmental Agency (as
hereinafter defined) (i) of any pending or threatened action or proceeding
arising out of the environmental condition of the Property, Hazardous Substances
located on the Real Property, or any alleged violation of Environmental Laws, or
(ii) to the effect that there has been a release of any Hazardous Substances on
the Real Property.

 

7.1.21. Financial Statements.  Seller has provided or will provide to Purchaser
prior to the expiration of the Due Diligence Period all books and records,
financial reports, profit and loss statements, financial statements pertaining
to the Hotel for three (3) full calendar years immediately preceding the
Effective Date and any year-to-date financial statements and operating budgets
prepared for the Hotel for the current year.  To Seller’s Knowledge, such
financial statements fairly represent the financial condition of Seller and the
Hotel in all material respects as of the dates stated therein.

 

7.1.22. No Violation of Anti-Terrorism Laws.  None of Seller’s property or
interests is subject to being “blocked” under any Anti-Terrorism Laws, and
neither Seller nor, to Seller’s Knowledge, any Person holding any direct or
indirect interest in Seller is in violation of any Anti-Terrorism Laws.

 

29


 

Notwithstanding the foregoing, if Purchaser has Knowledge of a breach of any
representation or warranty made by Seller in this Agreement prior to Closing,
and Purchaser nevertheless proceeds to close the transactions described in this
Agreement, then such representation or warranty by Seller shall be deemed to be
qualified or modified to reflect Purchaser’s Knowledge of such breach.

 

7.2       Purchaser’s Representations and Warranties.  To induce Seller to enter
into this Agreement and to consummate the transactions described in this
Agreement, Purchaser hereby makes the representations and warranties in this
Section 7.2, upon which Purchaser acknowledges and agrees that Seller is
entitled to rely.

 

7.2.1.   Organization and Power.  Purchaser is duly incorporated, formed or
organized (as the case may be), validly existing, in good standing in the
jurisdiction of its incorporation or formation, and is qualified to do business
in the jurisdiction in which the Property is located, and has all requisite
power and authority to own, lease and operate its properties and to carry on its
business as currently being conducted.

 

7.2.2.   Authority and Binding Obligation.  (i) Purchaser has full power and
authority to execute and deliver this Agreement and all other documents to be
executed and delivered by Purchaser pursuant to this Agreement (the “Purchaser
Documents”), and to perform all obligations of Purchaser arising under each of
the Purchaser Documents, (ii) the execution and delivery by the signer on behalf
of Purchaser of each of the Purchaser Documents, and the performance by
Purchaser of its obligations under each of the Purchaser Documents, has been
duly and validly authorized by all necessary action by Purchaser, and (iii) each
of the Purchaser Documents, when executed and delivered, will constitute the
legal, valid and binding obligations of Purchaser enforceable against Purchaser
in accordance with its terms, except to the extent Seller is in default
thereunder.

 

7.2.3.   Consents and Approvals; No Conflicts.  Subject to the recordation of
any the Purchaser Documents as appropriate, the approval of the appropriate
Governmental Authorities in connection with the transfer of the Licenses and
Permits and the Liquor Licenses:  (i) no filing with, and no permit,
authorization, consent or approval of, any Governmental Authority or other
Person is necessary for the execution or delivery by Purchaser of any of the
Purchaser Documents, the performance by Purchaser of any of its obligations
under any of the Purchaser Documents, or the consummation by Purchaser of the
transactions described in this Agreement, and (ii) neither the execution and
delivery by Purchaser of any of the Purchaser Documents, nor the performance by
Purchaser of any of its obligations under any of the Purchaser Documents, nor
the consummation by Purchaser of the transactions described in this Agreement,
will:  (A) violate any provision of the organizational or governing documents of
Purchaser, (B) violate any Applicable Law to which Purchaser is subject, or
(C) result in a violation or breach of or constitute a default under any
contract, agreement or other instrument or obligation to which Purchaser is a
party or by which any of Purchaser’s properties are subject.

 

7.2.4.   Finders and Investment Brokers.  Except for Broker, Purchaser has not
dealt with any Person who has acted, directly or indirectly, as a real estate
broker, finder, or agent on behalf of Purchaser in connection with the
transactions described by this Agreement in any manner

 

30

 


 

which would entitle such Person to any fee or commission in connection with this
Agreement or the transactions described in this Agreement.

 

7.2.5.            No Violation of Anti-Terrorism Laws.  None of Purchaser’s
property or interests is subject to being “blocked” under any Anti-Terrorism
Laws, and neither Purchaser nor, to Purchaser’s Knowledge, any Person holding
any direct or indirect interest in Purchaser is in violation of any
Anti-Terrorism Laws.

 

Notwithstanding the foregoing, if Seller has Knowledge prior to Closing of a
breach of any representation or warranty made by Purchaser in this Agreement,
and Seller nevertheless elects to close the transactions described in this
Agreement, such representation or warranty by Purchaser shall be deemed to be
qualified or modified to reflect Seller’s Knowledge of such breach.

 

ARTICLE VIII

COVENANTS

 

8.1                            Confidentiality.

 

8.1.1.            Disclosure of Confidential Information.  Prior to Closing,
Seller and Purchaser shall keep confidential and not make any public
announcement or disclose to any Person the existence or any terms of this
Agreement or any information disclosed by the Inspections or in the Seller Due
Diligence Materials, the Purchaser Due Diligence Reports or any other documents,
materials, data or other information with respect to the Property or the
Business which is not generally known to the public (the “Confidential
Information”).  Notwithstanding the foregoing, Seller and Purchaser shall be
permitted to (i) disclose any Confidential Information to the extent required
under Applicable Law, or (ii) disclose any Confidential Information to any
Person on a “need to know” basis, such as their respective shareholders,
partners, members, trustees, beneficiaries, directors, officers, employees,
attorneys, consultants, engineers, surveyors, lenders, investors, managers,
franchisors and such other Persons whose assistance is required to consummate
the transactions described in this Agreement; provided, however, that Seller or
Purchaser (as the case may be) shall (A) advise such Person of the confidential
nature of such Confidential Information, and (B) use commercially reasonable
efforts to cause such Person to maintain the confidentiality of such
Confidential Information.  This Section 8.1.1 shall survive the termination of
this Agreement.

 

8.1.2.            Public Announcements.  Notwithstanding Section 8.1.1, a Party
shall have the right to make a public announcement regarding the transactions
described in this Agreement after Closing; provided, however, that Seller and
Purchaser shall approve the form and substance of any such public announcement,
which approval shall not be unreasonably withheld, conditioned or delayed,
except if a Party is required to make a public announcement under Applicable
Law, in which case no such approval by the other Party shall be required.

 

8.1.3.            Communication with Governmental Authorities.  Without limiting
the generality of the provisions in Section 8.1.1, prior to Closing, Purchaser
shall not, through its officers, employees, managers, contractors, consultants,
agents, representatives or any other Person (including, without limitation,
Purchaser’s Inspectors), directly or indirectly, communicate with

 

31


 

any Governmental Authority or any official, employee or representative thereof,
involving any matter with respect to the Property or the Business without
Seller’s prior written consent, which may be withheld in Seller’s sole
discretion, unless such communication is arranged by Seller.  Notwithstanding
the foregoing, Purchaser and its representatives and consultants shall have the
right, without any requirement to obtain the consent of Seller, to (i) review
building department, health department and other local Governmental Authority
records with respect to the Real Property and the operation of the Business
(including, without limitation, for the preparation of (and due diligence
required therefor) zoning reports, property condition reports, environmental
assessment reports and other customary due diligence), and (ii) apply to the
applicable Governmental Authority for any Licenses and Permits necessary or
desirable for the Purchaser’s continued operation of the Business after the
Closing.

 

8.1.4.            Communication with Employees.  Without limiting the generality
of the provisions in Section 8.1.1, prior to Closing, Purchaser shall not,
through its officers, employees, managers, contractors, consultants, agents,
representatives or any other Person (including, without limitation, Purchaser’s
Inspectors), directly or indirectly, communicate with any Employees or any
Person representing any Employees involving any matter with respect to the
Property or the Business, the Employees or this Agreement (except for, from and
after the expiration of the Due Diligence Period if Purchaser has not terminated
this Agreement, the General Manager of the Hotel), without Seller’s prior
written consent, which consent may be withheld in Seller’s sole discretion,
unless such communication is arranged by Seller; provided, however, that,
commencing ten (10) Business Days prior to Closing, Seller will cooperate to
provide Purchaser reasonable access to interview the Employees (other than the
Retained Employees) for future employment at the Hotel.

 

8.2                            Conduct of the Business.

 

8.2.1.            Operation in Ordinary Course of Business.  From the Effective
Date until the Closing or earlier termination of this Agreement, Seller shall
conduct the Business in the Ordinary Course of Business, including, without
limitation, (i) maintaining the inventories of FF&E, Supplies, F&B and Retail
Merchandise at levels customarily maintained in the Ordinary Course of Business,
(ii) using commercially reasonable efforts to maintain staffing at the Hotel at
levels customarily maintained in the Ordinary Course of Business, and
(iii) performing maintenance and repairs for the Real Property and tangible
Personal Property in the Ordinary Course of Business.

 

8.2.2.            Contracts.  From the expiration of the Due Diligence Period
until the Closing or earlier termination of this Agreement, Seller shall not,
without Purchaser’s prior written consent which may be withheld by Purchaser in
its sole and absolute discretion, (i) amend, extend, renew (except pursuant to
renewal rights in favor of then applicable tenant or counterparty expressly set
forth in a Tenant Lease or Material Contract) or terminate any existing Tenant
Leases, Material Contracts or Licenses and Permits, except in the Ordinary
Course of Business, nor (ii) enter into any new Tenant Leases or Material
Contracts, unless such new Tenant Leases or Material Contracts are terminable by
Purchaser without any termination fee or penalty upon not more than sixty (60)
days’ notice.

 

32


 

8.3                            Licenses and Permits.

 

8.3.1.            License and Permits.  Purchaser shall be responsible for
obtaining the transfer of all Licenses and Permits (to the extent transferable)
or the issuance of new Licenses and Permits, including, without limitation, the
Licenses and Permits required for the sale and service of alcoholic beverages at
the Hotel (the “Liquor Licenses”).  Purchaser, at its sole cost and expense,
shall submit all necessary applications and other materials to the appropriate
Governmental Authority and otherwise exercise diligent, commercially reasonable,
good faith efforts to effect the transfer of Licenses and Permits or issuance of
new Licenses and Permits, including, without limitation, the Liquor Licenses, as
of the Closing, and Seller shall use diligent, commercially reasonable, good
faith efforts (at no cost or expense to Seller other than any de minimis cost or
expense which Purchaser agrees in writing to reimburse to Seller) to cooperate
with Purchaser to cause the Licenses and Permits to be transferred or new
Licenses and Permits to be issued to Purchaser.  Without limiting the generality
of the foregoing, Purchaser represents and covenants to Seller that Purchaser
has commenced as of the Effective Date, or shall commence within one
(1) Business Day after the Effective Date, the process for obtaining the
transfer of the Liquor Licenses (to the extent transferable) or the issuance of
new Liquor Licenses.  From and after the Effective Date and through the Closing
Date or the earlier termination of this Agreement, Purchaser agrees to keep
Seller regularly and fully informed of the status of Purchaser’s efforts to
obtain a transfer of the Liquor Licenses (to the extent transferable) or the
issuance of new or temporary Liquor Licenses for the continued provision of
alcoholic beverages at the Hotel from and after the Closing, and by the
expiration of the Due Diligence Period (if Purchaser has not terminated this
Agreement prior to the expiration of the Due Diligence Period), Purchaser shall
provide Seller with a detailed status report of all actions theretofore
completed in the application process for the Liquor Licenses and those actions
yet to be completed and Purchaser’s anticipated schedule for completing same. 
If this Agreement is terminated and Purchaser has filed an application or
otherwise commenced the processing of obtaining new Licenses and Permits,
Purchaser shall withdraw all such applications within no more than two
(2) Business Days following such termination and cease all other activities with
respect to such new Licenses and Permits.  If, despite such diligent,
commercially reasonable, good faith efforts by Purchaser, Purchaser is unable to
secure as of the Closing Date a transfer of the Liquor Licenses (to the extent
transferable) or the issuance of new or temporary Liquor Licenses for the
continued provision of alcoholic beverages at the Hotel at Closing, then
Purchaser and the current holder of the Liquor Licenses shall at Closing enter
into an interim beverage agreement (the “Interim Beverage Agreement”) in form
reasonably acceptable to Purchaser, and as otherwise permitted by and in
accordance with North Carolina law, and Purchaser shall have the right to extend
the Closing Date, by delivery of written notice to Seller and Escrow Agent, for
a period of up to seven (7) Business Days to obtain the transfer or issuance of
new Liquor Licenses or an executed Interim Beverage Agreement.

 

8.3.2.            Closing Requirement.  Without limiting the obligations of the
Parties under Section 8.3, the Parties do hereby specifically acknowledge and
agree that to the extent (a) the Liquor Licenses are not transferable or have
not been effectively transferred to Purchaser on the Closing Date (as the same
may be extended by Purchaser pursuant to Section 8.3.1 above), or (b) new Liquor
Licenses are not issued to Purchaser on the Closing Date, as applicable, such
failure shall not constitute a Purchaser Closing Condition Failure, shall not
affect in any manner whatsoever the Closing, and the Closing shall proceed
without any delay or interruption

 

33


 

whatsoever provided Purchaser obtains an Interim Beverage Agreement, duly
executed by the current holder of the Liquor Licenses.

 

8.4                            Employees.

 

8.4.1.            Retained Employees.  Seller shall deliver to Purchaser no
later than ten (10) Business Days prior to Closing a written notice (the
“Retained Employees Notice”) setting forth those Employees that Employer intends
to retain as Retained Employees or that Seller intends to cause Employer to
retain as Retained Employees.  Seller shall not cause the Retained Employees to
be relocated from the Hotel prior to Closing without Purchaser’s consent.  From
the date of the delivery of the Retained Employees Notice until the first (1st)
anniversary of the Closing Date, Purchaser shall not, through its manager,
employees, agents, representatives or any other Person, directly or indirectly,
solicit any Retained Employees which remain in the employ of any Noble Entity or
of Manager or any Affiliate of Manager for employment without Seller’s prior
written consent, which may be withheld in Seller’s sole discretion; provided,
however, that such prohibited solicitation shall not include any general
advertising, such as newspaper “help wanted” ads, internet or website postings,
radio commercials, career fairs and job boards.  From the date hereof until the
first (1st) anniversary of the Closing Date, Seller shall not through its
employees, agents, representatives or any other Person, directly or indirectly,
solicit any of the Employees who are not Retained Employees for employment
without Purchaser’s prior written consent, which may be withheld in Purchaser’s
sole discretion; provided, however, that such prohibited solicitation shall not
include any general advertising, such as newspaper “help wanted” ads, internet
or website postings, radio commercials, career fairs and job boards.

 

8.4.2.            Termination and Rehiring of Employees.  Seller shall cause
Employer to terminate the employment of all Employees (other than the Retained
Employees) effective as of the Closing, and Purchaser shall (or shall cause its
manager to) offer employment to all such terminated Employees (other than the
Retained Employees) as Purchaser deems appropriate; provided, however, that
Purchaser (or its manager) shall need only offer employment to a sufficient
number of terminated Employees as is necessary to prevent the Seller Indemnitees
and Employer from incurring any Indemnification Loss under the WARN Act with
respect to the Employees.  (The terminated Employees who accept such offers of
employment are referred to collectively herein as the “Rehired Employees”.) 
Purchaser shall defend, indemnify and hold harmless the Seller Indemnitees and
Employer in accordance with ARTICLE XV (and with respect to Employer, to the
same extent and in the same manner as set forth for Seller Indemnitees in
ARTICLE XV) from and against any Indemnification Loss incurred by any Seller
Indemnitees or Employer under the WARN Act with respect to the Employees to the
limited extent that such liability arises as a direct result of Purchaser (or
its manager) failing to offer employment to a sufficient number of Terminated
Employees.  Seller shall deliver to Purchaser no later than ten (10) Business
Days prior to Closing a schedule (Schedule 8.4.2) setting forth the job position
of each current or former Employee who incurred within the prior ninety (90)
days or, as a result of this transaction, will incur, an “employment loss,”
“layoff,” or other similar event that when aggregated with enough other such
events would trigger the notice or damages provisions of the WARN Act (“WARN Act
Events”) and the date of such WARN Act Event.  To the extent that Schedule 8.4.2
is not complete and accurate in all material respects as of the date of such
schedule and Purchaser (or its manager) relies on such inaccurate information,
Seller shall defend, indemnify and hold harmless the Purchaser Indemnitees in
accordance with

 

34


 

ARTICLE XV from and against any Indemnification Loss incurred by any Purchaser
Indemnitees under the WARN Act to the limited extent that such liability arises
as a direct result of such material inaccuracy.  Without negating Purchaser’s
obligations above in this Section 8.4.2, Purchaser shall, at least five
(5) Business Days prior to Closing, provide Seller a list of any Employees to
whom Purchaser intends not to offer continued employment at the Hotel. 
Purchaser shall provide written notice to Seller and Employer promptly after
Closing listing all Employees not rehired by Purchaser (or its manager).

 

8.4.3.            Compensation of Rehired Employees.  Except as otherwise
required under any Employment Agreements of any Employees rehired by Purchaser
which are assumed by Purchaser, or as expressly provided in this Section 8.4.3,
the employment of the Rehired Employees shall be on such terms as Purchaser (or
its manager) deems appropriate consistent with Purchaser’s policies and
practices; provided, however, that such terms of employment shall comply with
all Applicable Laws relating to the Employees and be sufficiently similar in
terms of the base salary for each such Employee so as to ensure that any such
change in base salary will not cause the Seller Indemnitees to incur any
Indemnification Loss under the WARN Act with respect to such Rehired Employees. 
Purchaser shall defend, indemnify and hold harmless the Seller Indemnitees and
Employer in accordance with ARTICLE XV (and with respect to Employer, to the
same extent and in the same manner as set forth for Seller Indemnitees in
ARTICLE XV) from and against any Indemnification Loss incurred by any of the
Seller Indemnitees under the WARN Act with respect to the Employees to the
limited extent that any change in base salary causes the Seller Indemnities to
incur any Indemnification Loss under the WARN Act.

 

8.4.4.            Accrued Personal Time Off.  Purchaser shall (or shall cause
its manager to) permit the Rehired Employees to take, on an unpaid basis and as
Hotel scheduling permits, the vacation time off on or after the Closing Date
which such Rehired Employees have accrued (in accordance with the terms of the
vacation time off policies in effect with respect to such Rehired Employees as
of the Effective Date) but not taken as of the Closing Date.  Notwithstanding
the foregoing, if Purchaser agrees to and does rehire all Employees as of
Closing (in which event all Employees shall be deemed “Rehired Employees” for
purposes of this Agreement) and elects to receive a credit for all Earned
Vacation for such Employees at Closing in accordance with Section 11.2.8, then
(a) Purchaser shall (or shall cause its manager to) honor and permit the Rehired
Employees to take on or after the Closing Date, on a paid basis in accordance
with Purchaser’s (or Purchaser’s manager’s) vacation and time off policies as to
scheduling, the Earned Vacation time off which such Rehired Employees have
accrued (in accordance with the terms of the vacation time off policies in
effect with respect to such Rehired Employees as of the Effective Date) through
the date immediately prior to the Closing Date but not taken as of the Closing
Date and for which Purchaser receives a credit at Closing pursuant to
Section 11.2.8; and (b) Purchaser shall defend, indemnify and hold harmless the
Seller Indemnitees and Employer in accordance with ARTICLE XV (and with respect
to Employer, to the same extent and in the same manner as set forth for Seller
Indemnitees in ARTICLE XV) from and against any Indemnification Loss incurred by
any of the Seller Indemnitees or Employer with respect to any claims made by any
such Rehired Employees related to such Earned Vacation for which Purchaser
receives a credit at Closing pursuant to Section 11.2.8 (but not including
claims relating to Earned Vacation for which Purchaser did not receive a credit
at Closing).  At Closing, Seller shall cause the Employer to provide Purchaser
with sufficient information regarding the

 

35


 

amount of Earned Vacation time off accrued but not taken by all Rehired
Employees to allow Purchaser to fulfill its obligations under this
Section 8.4.4.

 

8.4.5.            COBRA.  Purchaser shall (or shall cause its manager to)
provide the Rehired Employees, and the respective qualified beneficiaries of
such Rehired Employees, who are participating in the Manager Employee Plans as
of the Closing Date, with the right to elect to participate in Purchaser’s or
(its manager’s) standard health care plans which provides sufficient coverage to
such Rehired Employees, and the respective qualified beneficiaries of such
Rehired Employees, including, without limitation, no waiting period prior to
coverage and a waiver of pre-existing conditions, so that neither Employer,
Manager, any Affiliate of Manager, nor any Noble Entity is required to provide
health care continuation coverage to any of such Employees under Section 4980B
of the Code.

 

8.4.6.            Employee Liabilities.  Seller shall be responsible for, and
shall indemnify, defend and hold harmless Purchaser Indemnitees in accordance
with ARTICLE XV from and against any Indemnification Loss arising out of any and
all real or alleged employment and benefit related obligations with respect to
the Employees and benefit plans, including, but not limited to, the Manager
Employee Plans and any and all obligations or liabilities for (i) Compensation
and Other Compensation to which such employees are legally entitled,
(ii) worker’s compensation claims, and (iii) claims under the common law and/or
applicable laws governing employer/employee relations, including, without
limitation, the National Labor Relations Act and other labor relations laws,
equal employment standards laws, fair employment practices and
anti-discrimination laws, ERISA, the Multi-Employer Pension Plan Amendment Act,
and the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), as
each of the foregoing is amended from time to time (collectively, “Employee
Liabilities”) based on any occurrence up to and including the termination of the
Employees on the Closing Date (except as otherwise expressly provided in this
Section 8.4).  Purchaser shall be responsible for, and shall indemnify, defend,
protect and hold harmless Seller Indemnitees in accordance with ARTICLE XV from
and against any Indemnification Loss arising out of any and all Employee
Liabilities with respect to the Hotel Employees based on any real or alleged
occurrence from and after the Closing Date, other than any Employee Liabilities
related to any of the Retained Employees.

 

8.4.7.            Survival.  This Section 8.4 shall survive the Closing.

 

8.5                            Bookings.  Purchaser shall honor all Bookings
made prior to the Closing Date for any period on or after the Closing Date. 
This Section 8.5 shall survive Closing.

 

8.6                            Notices and Filings.  Seller and Purchaser shall
use commercially reasonable efforts to cooperate with each other (at no cost or
expense to the Party whose cooperation is requested, other than any de minimis
cost or expense which the requesting Party agrees in writing to reimburse to the
other Party) to provide written notice to any Person under any Tenant Leases,
Contracts, and Licenses and Permits and to effect any registrations or filings
with any Governmental Authority or other Person, regarding the change in
ownership of the Property or the Business.  This Section 8.6 shall survive the
Closing.

 

8.7                            Access to Information.  For a period of four
(4) years after the Closing, Purchaser shall provide to the officers, employees,
agents and representatives of any of the Seller Indemnitees

 

36


 

reasonable access to (i) the Books and Records with respect to the Hotel,
(ii) the Property and (iii) the employees at the Hotel, for any purpose deemed
necessary or advisable by Seller, including, without limitation, to prepare any
documents required to be filed by Seller under Applicable Law or to investigate,
evaluate and defend any claim, charge, audit, litigation or other proceeding
made by any Person or insurance company involving any Noble Entity; provided,
however, that (A) such Seller Indemnitees shall provide reasonable prior notice
to Purchaser; (B) Purchaser shall not be required to provide such access during
non-business hours; (C) Purchaser shall have the right to accompany the officer,
employees, agents or representatives of such Seller Indemnitees in providing
access to its books and records, the Property or the employees of Purchaser (or
Purchaser’s manager) as provided in this Section 8.7; (D) Purchaser shall not be
required to provide such access to materials or information to the extent the
same (x) are legally privileged or constitute attorney work product, (y) are
subject to a confidentiality agreement or to Applicable Law prohibiting their
disclosure by Purchaser, or (z) constitute confidential internal assessments,
reports, studies, memoranda, notes or other correspondence prepared by or on
behalf of any officer or employee of any Purchaser Indemnitee, including,
without limitation, all (1) internal financial analyses, appraisals, tax
returns, financial statements of any Purchaser Indemnitee or of Purchaser’s
hotel manager, (2) corporate or other entity governance records and (3) any work
papers, memoranda, analysis, correspondence and similar documents and materials
prepared by or for any Purchaser Indemnitee or Purchaser’s hotel manager,
(E) Purchaser makes no representation or warranty as to the accuracy or
completeness of any information contained in the Books and Records maintained by
Purchaser with respect to the Hotel, if any, and (F) Seller shall defend,
indemnify and hold harmless the Purchaser Indemnitees in accordance with
ARTICLE XV from and against any Indemnification Loss incurred by any Purchaser
Indemnitees arising from any such access, inspections, evaluations,
examinations, investigations or studies of the Books and Records, the Property
or the employees at the Hotel conducted by Seller, its employees, agents or
representatives pursuant to this Section 8.7.  Purchaser, at its cost and
expense, shall use its commercially reasonable efforts to maintain and retain
all such Books and Records with respect to the Hotel until the earlier of four
(4) years after the Closing Date or the date upon which Purchaser transfers the
Property to a non-Affiliated third party.  This Section 8.7 shall survive the
Closing.

 

8.8                            Privacy Laws.  To the extent Purchaser reviews,
is given access to or otherwise obtains any Hotel Guest Data and Information as
part of the purchase of the Property and the Business, Purchaser shall at all
times comply in all material respects with all Applicable Law concerning (i) the
privacy of such Hotel Guest Data and Information and the sharing of such
information and data with third parties (including, without limitation, any
restrictions with respect to Purchaser’s or any third party’s ability to use,
transfer, store, sell, or share such information and data), and (ii) the
establishment of adequate security measures to protect such Hotel Guest Data and
Information.  This Section 8.8 shall survive the Closing.

 

8.9                            Franchise/License Matters.

 

8.9.1.            New Hotel Franchise.

 

(a)                               Purchaser shall use commercially reasonable
efforts to obtain the approval in writing by Hotel Franchisor of the issuance of
a New Hotel Franchise between Purchaser and Hotel Franchisor to permit Purchaser
to operate the Hotel as a “Marriott” hotel.  Purchaser shall

 

37


 

as soon as practicable (but in no event later than three (3) Business Days after
the Effective Date) make such application to Hotel Franchisor as shall be
required for the New Hotel Franchise and shall as soon as possible pay such
application or other fees as required by Hotel Franchisor in connection with
such application.  Within three (3) Business Days after the Effective Date,
Purchaser shall also execute and deliver to Hotel Franchisor any franchise
disclosure forms required by Hotel Franchisor in connection with the
transactions contemplated by this Agreement.  Purchaser shall also utilize
commercially reasonable efforts to finalize such application process for a New
Hotel Franchise and to obtain Hotel Franchisor’s approval for the issuance of a
New Hotel Franchise to Purchaser (or its designated assignee who will own or
operate the Property after the Closing) as soon as practicable but no later than
the Closing Date, such New Hotel Franchise being in form and substance
acceptable to Purchaser in its sole but commercially reasonable discretion. 
Seller shall, and shall cause each applicable Noble Entity to, provide such
cooperation with Purchaser in connection with the obtaining of such New Hotel
Franchise from Hotel Franchisor as Purchaser may reasonably request, but the
Noble Entities shall not be required to incur any costs or liability in
connection therewith (other than any de minimis cost or expense which Purchaser
agrees in writing to reimburse to the Noble Entities).  Purchaser shall pay any
application fees or costs with respect to any New Hotel Franchise, and upon
completion of the process of obtaining the New Hotel Franchise, Seller shall
cause Noble Subtenant to enter into a termination agreement with Hotel
Franchisor in form and substance reasonably satisfactory to Noble Subtenant
providing for the full release of Noble Subtenant and any affiliated guarantors
from any liability arising under the Current Hotel Franchise for periods
following the Closing.  In the event any Noble Entity incurs any termination
costs or fees (including, without limitation, any liquidated damage payments)
under the Current Hotel Franchise as a result of this transaction, regardless of
whether Purchaser enters into a New Hotel Franchise, Purchaser shall bear any
such costs and fees assessed by Hotel Franchisor relating to the termination of
the Current Hotel Franchise by paying such costs and fees, and/or causing Hotel
Franchisor to waive the right to receive any such costs and fees.  Purchaser
shall be solely responsible for the cost of implementation of any so-called
“property improvement program” or “PIP” required in connection with the New
Hotel Franchise, and no Noble Entity shall have any liability or obligation with
respect to any such property improvement program or PIP.

 

(b)                              Notwithstanding the foregoing, if, despite
using commercially reasonable efforts, Purchaser is unable to finalize such
application process for a New Hotel Franchise and to obtain Hotel Franchisor’s
approval for the issuance of a New Hotel Franchise to Purchaser (or its
designated operator) prior to the expiration of the Due Diligence Period,
Purchaser may elect to have up to an additional fifteen (15) days after the
expiration of the Due Diligence Period (the “New Hotel Franchise Approval
Period”) solely to allow Purchaser to obtain the approval of Hotel Franchisor
and the New Hotel Franchise in accordance with this Section 8.9.1, by providing
written notice to Seller prior to 5:00 p.m. (Eastern Time) on the last day of
the Due Diligence Period, which notice shall summarize all outstanding matters
preventing finalization of the application process and approval for issuance of
a New Hotel Franchise to Purchaser.  For avoidance of doubt, the additional New
Franchise Approval Period shall not result in any extension of either
Purchaser’s Due Diligence Contingency, the Due Diligence Period or the Closing
Date.  If Purchaser has not obtained the approval of Hotel Franchisor or a New
Hotel Franchise in form and substance acceptable to Purchaser in its sole but
commercially reasonable discretion, Purchaser shall have the right to terminate
this agreement by delivery of written notice to Seller and Escrow Agent
whereupon this Agreement shall terminate and the Earnest

 

38


 

Money shall be refunded to Purchaser in accordance with Section 3.2.4, and the
Parties shall have no further rights or obligations under this Agreement, except
those which expressly survive such termination.  For the avoidance of doubt,
such New Hotel Franchise contemplated hereunder is not a Purchaser Closing
Condition.

 

(c)                               In the event that Purchaser does not terminate
this Agreement pursuant to Section 8.9.1(b) and the New Hotel Franchise
contemplated hereunder is not obtained by Purchaser and fully effective as of
the then-scheduled Closing Date, but Purchaser nonetheless elects to proceed to
the Closing, Seller and Noble Subtenant shall have the right, but not the
obligation, at Purchaser’s sole cost and expense, and without causing material
damage or destruction to the Property or any portion thereof, to “de-image” the
Hotel, including, without limitation, removal of all trade dress, physical
characteristics, color combinations and other indications of operation of the
Hotel pursuant to and in accordance with the Current Hotel Franchise, the
immediate removal of such exterior facia or signage bearing any trade names,
trademarks, service marks and/or indicia of origin of the Hotel Franchisor under
the Current Hotel Franchise, and, if necessary, Seller and Noble Subtenant shall
have access to the Hotel from and after the Closing (including access to
individual hotel rooms) to perform such de-imaging.  In the event any Noble
Entity incurs any termination costs or fees (including, without limitation, any
liquidated damage payments) under the Current Hotel Franchise as a result of the
Current Hotel Franchise being terminated as a result of this Section 8.9.1(c),
Purchaser shall bear any such costs and fees assessed by Hotel Franchisor
relating to the termination of the Current Hotel Franchise by paying such costs
and fees, and/or causing Hotel Franchisor to waive the right to receive any such
costs and fees.

 

8.9.2.            Starbucks License Approval.

 

(a)                               Purchaser shall use commercially reasonable
efforts to obtain the approval in writing by Starbucks of either (i) the
assignment of Current Starbucks License by Noble Investments to Purchaser (or
its designated assignee who will own or operate the Property after the Closing)
at Closing or (ii) the issuance of a new license agreement (a “New Starbucks
License”) to be entered into by Purchaser (or such designated assignee) and
Starbucks at Closing, in order to permit Purchaser (or such designated assignee)
to continue to operate the licensed Starbucks Store in the Hotel following
Closing (the approval by Starbucks of either the assignment and assumption of
the Current Starbucks License or the issuance of a New Starbucks License being
the “Starbucks License Approval”).  Purchaser shall as soon as practicable (but
in no event later than three (3) Business Days after the Effective Date)
commence efforts to make such application to Starbucks as shall be required for
the Starbucks License Approval and shall pay such application or other fees as
required by Starbucks in connection with such application.  Within three
(3) Business Days after the Effective Date, Purchaser shall also execute and
deliver to Starbucks any franchise disclosure forms required by Starbucks in
connection with the transactions contemplated by this Agreement.  Purchaser
shall also utilize commercially reasonable efforts to finalize such application
process for and to obtain the Starbucks License Approval as soon as practicable
but no later than the Closing Date, such Starbucks License Approval being in
form and substance acceptable to Purchaser in its sole but commercially
reasonable discretion.  Seller shall, and shall cause each applicable Noble
Entity to, provide such cooperation with Purchaser in connection with the
obtaining of such Starbucks License Approval from Starbucks as Purchaser may
reasonably request, but the Noble Entities

 

39


 

shall not be required to incur any costs or liability in connection therewith
(other than any de minimis cost or expense which Purchaser agrees in writing to
reimburse to the Noble Entities).  Purchaser shall pay any application fees or
costs with respect to any Starbucks License Approval, and upon completion of the
process of obtaining the Starbucks License Approval, Seller shall cause Noble
Investments to enter into an assignment and assumption agreement with Purchaser
and Starbucks or termination agreement with Starbucks, as applicable, in form
and substance reasonably satisfactory to Noble Investments providing for the
full release of Noble Investments and any affiliated guarantors from any
liability arising under the Current Starbucks License for periods following the
Closing.  In the event any Noble Entity incurs any termination costs or fees
(including, without limitation, any liquidated damage payments) under the
Current Starbucks License as a result of this transaction, regardless of whether
Purchaser obtains the Starbucks License Approval, Purchaser shall bear any such
costs and fees assessed by Starbucks relating to the assignment and transfer or
the termination, as applicable, of the Current Starbucks License by paying such
costs and fees, and/or causing Starbucks to waive the right to receive any such
costs and fees.  Purchaser shall be solely responsible for the cost of
implementation of any store update or capital improvement program required in
connection with the Starbucks License Approval, and no Noble Entity shall have
any liability or obligation with respect to any such store update or capital
improvement program.  For the avoidance of doubt, such Starbucks License
Approval contemplated hereunder is not a Purchaser Closing Condition.

 

(b)                              In the event that Purchaser does not terminate
this Agreement pursuant to Purchaser’s Due Diligence Contingency and the
Starbucks License Approval contemplated hereunder is not obtained by Purchaser
and fully effective as of the then-scheduled Closing Date, but Purchaser
nonetheless elects to proceed to the Closing, Seller and Noble Investments shall
have the right, but not the obligation, at Purchaser’s sole cost and expense,
and without causing material damage or destruction to the Property or any
portion thereof, to “de-image” the Starbucks Store in the Hotel, including,
without limitation, removal of all trade dress, physical characteristics, color
combinations and other indications of operation of such store pursuant to and in
accordance with the Current Starbucks License, the immediate removal of such
signage bearing any trade names, trademarks, service marks and/or indicia of
origin of Starbucks under the Current Starbucks License, and, if necessary,
Seller and Noble Subtenant shall have access to the Hotel from and after the
Closing (including access to individual hotel rooms) to perform such
de-imaging.  In the event any Noble Entity incurs any termination costs or fees
(including, without limitation, any liquidated damage payments) under the
Current Starbucks License as a result of the Current Starbucks License being
terminated as a result of this Section 8.9.2(b), Purchaser shall bear any such
costs and fees assessed by Starbucks relating to the termination of the Current
Starbucks License by paying such costs and fees, and/or causing Starbucks to
waive the right to receive any such costs and fees.

 

8.9.3.            Survival.  This Section 8.9 shall survive Closing.

 

8.10                    Further Assurances.  From the Effective Date until the
Closing or termination of this Agreement, Seller and Purchaser shall use
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable to
consummate the transactions described in this Agreement, including, without
limitation, (i) obtaining all necessary consents, approvals and authorizations
required to be obtained from any Governmental Authority or other Person under
this Agreement or Applicable Law, and

 

40

 


 

(ii) effecting all registrations and filings required under this Agreement or
Applicable Law.  After the Closing, Seller and Purchaser shall use commercially
reasonable efforts (at no cost or expense to such Party, other than any de
minimis cost or expense which the requesting Party agrees in writing to
reimburse to the other Party) to further effect the transactions contemplated in
this Agreement.  The immediately preceding sentence of this Section 8.10 shall
survive the Closing.

 

8.11     Purchaser’s Audit Requirements.  Seller agrees to promptly deliver to
Purchaser all of the audit request materials listed on Exhibit L to the extent
in Seller’s Possession or Control related to the Property; provided; however,
Seller shall deliver all such materials (to the extent in Seller’s Possession or
Control) not later than five (5) Business Days prior to the Closing; provided,
further, Seller acknowledges and agrees to use its commercially reasonable good
faith efforts to also provide such additional requested information in Seller’s
Possession or Control which is deemed relevant and reasonably necessary (as
determined by Purchaser) to enable Purchaser and it accountants to prepare
financial statements in compliance with (i) Rule 3-05 of Regulation S-X of the
Securities and Exchange Commission which audit will commence immediately upon
Closing and which is required to be completed and filed with the Securities and
Exchange Commission within seventy-five (75) days after Closing; (ii) any other
rule issued by the Securities and Exchange Commission and applicable to
Purchaser; and (iii) any registration statement, report or disclosure statement
filed with the Securities and Exchange Commission by, or on behalf of,
Purchaser.  Seller shall engage (at Purchaser’s sole cost and expense) McGladrey
LLP to commence any and all such required audits.  In connection with the
foregoing post-Closing audit(s), and in furtherance of Seller’s obligations to
assist Purchaser pursuant to this Section, Seller covenants and agrees to
execute and deliver to McGladrey LLP the audit representation letters, the form
of which are attached hereto as Exhibit M (each, an “Audit Representation
Letter”), provided that the form of such Audit Representation Letters may be
modified as required to account for any issues identified during the audit. 
Seller’s obligations under this Section 8.11 shall survive the Closing for a
period of twelve (12) months.

 

8.12     Exclusivity.  Between the Effective Date and the Closing Date or
earlier termination of this Agreement, neither Seller, nor any Affiliate nor any
of their respective members, partners, or agents (including, without limitation,
any broker) shall offer, entertain, solicit or negotiate with respect to any
inquiries or proposals relating to the possible direct or indirect acquisition
of the Property (or any other form of transaction having a similar effect) or
make any information about the Property available (for purpose of sale or
refinance) to any Person other than Purchaser, its Affiliates and their
respective designees, agents and/or authorized third parties.  Seller agrees to
direct its broker, if any, to cease the marketing of the Property.  Such
restrictions shall be in effect until the earlier of (i) the Closing Date, or
(ii) the termination of this Agreement by either party pursuant to the terms and
conditions hereof; and thereafter shall be null and void and of no further force
or effect.

 

8.13     Owners’ Association.  Seller shall cooperate with Purchaser with
respect to any additional consents required from the owners associations
including, but not limited to (i) transferring of control of the owners
association board, (ii) replacing owners association officers,
(iii) transferring the Master Condominium Documents Sub-Condominium Documents
and Declarant Rights thereunder to Purchaser, and (iv) delivering copies of all
owners association records and Master Condominium Documents and Sub-Condominium
Documents to Purchaser.

 

41


 

ARTICLE IX

CLOSING CONDITIONS

 

9.1       Mutual Closing Conditions.

 

9.1.1.   Satisfaction of Mutual Closing Conditions.  The respective obligations
of Seller and Purchaser to close the transactions contemplated in this Agreement
are subject to the satisfaction at or prior to Closing of the following
conditions precedent (the “Mutual Closing Conditions”):

 

(a)        Adverse Proceedings.  No litigation or other court action shall have
been commenced seeking to obtain an injunction or other relief from such court
to enjoin the consummation of the transactions described in this Agreement, and
no preliminary or permanent injunction or other order, decree or ruling shall
have been issued by a court of competent jurisdiction or by any Governmental
Authority, which would make illegal or invalid or otherwise prevent the
consummation of the transactions described in this Agreement.

 

(b)        Adverse Law.  No Applicable Law shall have been enacted which would
make illegal or invalid or otherwise prevent the consummation of the
transactions described in this Agreement.

 

9.1.2.   Failure of Mutual Closing Condition.  If any of the Mutual Closing
Conditions is not satisfied at Closing, then each Party shall have the right, by
providing written notice to the other Party, to terminate this Agreement, in
which case the Earnest Money shall be refunded to Purchaser in accordance with
Section 3.2.4, and the Parties shall have no further rights or obligations under
this Agreement, except those which expressly survive such termination.

 

9.2       Purchaser Closing Conditions.

 

9.2.1.   Satisfaction of Purchaser Closing Conditions.  In addition to the
Mutual Closing Conditions, Purchaser’s obligations to close the transactions
described in this Agreement are subject to the satisfaction at or prior to
Closing of the following conditions precedent (the “Purchaser Closing
Conditions”):

 

(a)        Seller’s Closing Deliveries.  All of the Seller Closing Deliveries
shall have been delivered to Purchaser or deposited with Escrow Agent in the
Closing Escrow to be delivered to Purchaser at Closing.

 

(b)        Representations and Warranties.  The representations or warranties of
Seller in this Agreement (as qualified by any schedules to this Agreement and
any amendments or supplements to such schedules, other than a Post-Due Diligence
Disclosure) shall be true and correct as of the Closing (or as of such date to
which such representation or warranty is expressly made), except to the extent
any breach of such representations or warranties would not have a Material
Adverse Effect on the Business (unless Seller provides a credit to Purchaser at
Closing in the amount of the Material Adverse Effect resulting or likely
resulting to Purchaser as a result of such breach as mutually agreed by
Purchaser and Seller each acting in good faith) or prevent Seller from
consummating the transactions described in this Agreement.

 

42


 

(c)        Covenants and Obligations.  The covenants and obligations of Seller
in this Agreement shall have been performed in all material respects.

 

(d)       Title Policy.  The Title Company shall have committed to issue the
Title Policy pursuant to Section 5.4.

 

(e)        Estoppel Certificates.  Seller shall have delivered or caused to be
delivered to Purchaser, an estoppel certificate, in such commercially
reasonable, mutually approved form and content provided for under the applicable
instrument as agreed upon by Seller and Purchaser prior to the expiration of the
Due Diligence Period, from each of the following: (i) the lessor under the
Conference Center Lease, (ii) the ground lessor under the Ground Lease,
(iii) the beneficiary of the REA and [(iv) the owners association of the Master
Condominium], each duly executed by the party noted therein (collectively, the
“Estoppel Certificates”), regarding the status of such documents and in each
instance, without disclosure (first being made after the expiration of the Due
Diligence Period) of any fact or circumstance which results in or is likely to
result in a Material Adverse Effect (unless Seller provides a credit to
Purchaser at Closing in the amount of the Material Adverse Effect resulting or
likely resulting to Purchaser as a result of such disclosed circumstance as
mutually agreed by Purchaser and Seller each acting in good faith).

 

(f)        Approvals and Consents.  Seller shall have delivered or caused to be
delivered to Purchaser, the written approval of and consent to all transactions
contemplated hereunder from all parties whose consent is required therefor, if
any, pursuant to the respective terms and conditions of the Ground Lease, the
REA, the Master Condominium Documents, the Conference Center Lease and the
Sub-Condominium Documents (collectively, the “Consents”), except to the extent
any failure to obtain the approval or consent of such party would not have a
Material Adverse Effect on the Business (unless Seller provides a credit to
Purchaser at Closing in the amount of the Material Adverse Effect resulting or
likely resulting to Purchaser as a result of such failure to obtain the approval
or consent of such party as mutually agreed by Purchaser and Seller each acting
in good faith) or prevent Seller from consummating the transactions described in
this Agreement.

 

(g)        Liquor Licenses.  Purchaser shall have obtained the transfer of the
Liquor Licenses (to the extent transferable), or the issuance of new Liquor
Licenses, or the executed Interim Beverage Agreement, as of the Closing.

 

9.2.2.   Failure of Purchaser Closing Condition.  Except as expressly provided
in Section 9.4, if any of the Purchaser Closing Conditions is not satisfied at
Closing and absent a Seller Default, then Purchaser shall, as Purchaser’s sole
and exclusive remedy, have the right, by providing written notice to Seller, to
(i) subject to Seller’s right to cure under Section 13.2, terminate this
Agreement, in which case the Earnest Money shall be refunded to Purchaser in
accordance with Section 3.2.4, and the Parties shall have no further rights or
obligations under this Agreement, except those which expressly survive such
termination, or (ii) waive any of the Purchaser Closing Conditions at or prior
to Closing.

 

43


 

9.3       Seller Closing Conditions.

 

9.3.1.   Satisfaction of Seller Closing Conditions.  In addition to the Mutual
Closing Conditions, Seller’s obligations to close the transactions contemplated
in this Agreement are subject to the satisfaction at or prior to Closing of the
following conditions precedent (the “Seller Closing Conditions”):

 

(a)        Receipt of the Purchase Price.  Purchaser shall have (A) paid to
Seller or deposited with Escrow Agent with written direction to disburse the
same to Seller, the Purchase Price (as adjusted pursuant to Section 3.1), and
(B) delivered written direction to Escrow Agent to disburse the Earnest Money to
Seller.

 

(b)        Purchaser’s Closing Deliveries.  All of the Purchaser Closing
Deliveries shall have been delivered to Purchaser or deposited with Escrow Agent
in the Closing Escrow to be delivered to Seller at Closing.

 

(c)        Representations and Warranties.  The representations and warranties
of Purchaser in this Agreement shall be true and correct in all material
respects as of the Closing (or as of such date to which such representation or
warranty is expressly made).

 

(d)       Covenants and Obligations.  The covenants and obligations of Purchaser
in this Agreement shall have been performed in all material respects.

 

9.3.2.   Failure of Seller Closing Condition.  Except as expressly provided in
Section 9.4, if any of the Seller Closing Conditions is not satisfied at
Closing, then Seller shall, as Seller’s sole and exclusive remedy, have the
right, by providing written notice to the Purchaser, to (i) terminate this
Agreement, in which case the Earnest Money shall be disbursed to Seller in
accordance with Section 3.2.3, and the Parties shall have no further rights or
obligations under this Agreement, except those which expressly survive such
termination, or (ii) waive any of the Seller Closing Conditions at or prior to
Closing.

 

9.4       Frustration of Closing Conditions.  Seller and Purchaser may not rely
on the failure of the Seller Closing Conditions or Purchaser Closing Conditions,
respectively, if such failure was caused by such Party’s failure to act in good
faith or to use its commercially reasonable efforts to cause the Closing to
occur.

 

ARTICLE X

CLOSING

 

10.1     Closing Date.  The closing of the transactions described in this
Agreement (the “Closing”) shall occur on the first Business Day that is at least
thirty (30) days after the expiration of the Due Diligence Period, as such
closing date may be extended or adjourned in accordance with the terms hereof,
or such other closing date as agreed to in writing between Seller and Purchaser
(the date on which the Closing occurs is referred to herein as the “Closing
Date”).  The Closing shall be effected through the Closing Escrow pursuant to
the Closing Escrow Agreement as provided in Section 10.2 and shall occur at the
offices of Seller’s counsel or such other place as agreed to in writing between
Seller and Purchaser.

 

44


 

10.2     Closing Escrow.  If the Parties agree to effect the Closing through an
escrow, then the Closing shall take place by means of a so-called “New
York-style” escrow (the “Closing Escrow”), in which case at or prior to the
Closing, the Parties shall enter into a closing escrow agreement with the Escrow
Agent with respect to the Closing Escrow in form and substance reasonably
acceptable to Seller, Purchaser and the Escrow Agent (the “Closing Escrow
Agreement”) pursuant to which (i) the Purchase Price to be paid by Purchaser
pursuant to Section 3.3 shall be deposited with Escrow Agent, (ii) all of the
documents required to be delivered by Seller and Purchaser at Closing pursuant
to this Agreement shall be deposited with Escrow Agent, and (iii) at Closing,
the Purchase Price (as adjusted pursuant to Section 3.1) and the Earnest Money
shall be disbursed to Seller and the documents deposited into the Closing Escrow
shall be delivered to Seller and Purchaser (as the case may be) pursuant to the
Closing Escrow Agreement.

 

10.3     Closing Deliveries.

 

10.3.1. Seller’s Deliveries.  At the Closing, Seller shall deliver or cause to
be delivered to Purchaser or deposited with Escrow Agent in the Closing Escrow
to be delivered to Purchaser at Closing, all of the (i) documents set forth in
this Section 10.3.1, each of which shall have been duly executed by Seller and
acknowledged (if required), and (ii) other items set forth in this
Section 10.3.1 (collectively, the “Seller Closing Deliveries”), as follows:

 

(a)        A closing certificate substantially in the form of Exhibit C,
together with all exhibits thereto;

 

(b)        A special warranty deed substantially in the form of Exhibit D,
conveying (i) the Hotel/Conference Center Unit and the Improvements therein
(less and except the Conference Center Unit and the Improvements therein), and
(ii) the Hotel Unit and the Improvements therein, to Purchaser, subject to the
Permitted Exceptions;

 

(c)        An Assignment and Assumption of Lease Agreements substantially in the
form of Exhibit E, assigning the Ground Lease and the Conference Center Lease to
Purchaser on the terms set forth therein, together with a separate Memorandum of
Assignment of Lease with respect to each of the Ground Lease and the Conference
Center Lease.  As part of the assignment and assumption of the Ground Lease and
Conference Center Lease, the Lease Escrow Agreement shall also be assigned to
and assumed by Purchaser at Closing and in connection therewith, Seller shall
receive a credit in the amount of the “Escrow Funds” then on deposit and such
Escrow Funds currently on deposit pursuant to the Lease Escrow Agreement shall
remain on deposit on behalf of Purchaser;

 

(d)       An Assignment and Assumption of Condominium Documents and Declarant’s
Rights substantially in the form of Exhibit F, assigning the rights of the
“Declarant” under the Master Condominium Documents and the Sub-Condominium
Documents to Purchaser on the terms set forth therein;

 

(e)        An Assignment and Assumption of Reciprocal Easement Agreement
substantially in the form of Exhibit G, assigning the rights of the “Project
Owner” under the REA to Purchaser on the terms set forth therein;

 

45


 

(f)        A Bill of Sale in the form of Exhibit H, transferring the Personal
Property, FF&E, Supplies, IT Systems, F&B, Retail Merchandise, Books and
Records, Plans and Specifications, Warranties, Bookings and Accounts Receivable
to Purchaser on the terms set forth therein;

 

(g)        An Assignment and Assumption of Leases, Contracts and Licenses and
Permits in the form of Exhibit I, assigning the Tenant Leases, Equipment Leases,
Operating Agreements and assignable Licenses and Permits to Purchaser on the
terms set forth therein;

 

(h)        A certificate or registration of title for any owned vehicle or other
Personal Property included in the Property which requires such certification or
registration, each as more particularly described on Schedule 10.3.1(h), duly
executed by Seller, conveying such vehicle or such other Personal Property to
Purchaser;

 

(i)         Such agreements, affidavits or other documents as may be reasonably
required by the Title Company from Seller to issue the Title Policy;

 

(j)         Any real estate transfer tax declarations or similar documents
required under Applicable Law in connection with the conveyance of the Real
Property;

 

(k)        A FIRPTA certification from Seller in the form set forth in the
regulations under Section 1445 of the Code;

 

(l)         The Consents;

 

(m)       The Estoppels;

 

(n)        The Post-Closing Escrow Agreement, duly executed by Seller;

 

(o)        The Closing Statement prepared pursuant to Section 11.1; and

 

(p)        Such other documents and instruments as may be reasonably requested
by Purchaser in order to consummate the transactions described in this
Agreement.

 

10.3.2. Purchaser’s Deliveries.  At the Closing, Purchaser shall deliver or
cause to be delivered to Seller or deposited with Escrow Agent in the Closing
Escrow to be delivered to Seller all of the (i) documents set forth in this
Section 10.3.2, each of which shall have been duly executed by Purchaser and
acknowledged (if required), and (ii) other items set forth in this
Section 10.3.2 (the “Purchaser Closing Deliveries”), as follows:

 

(a)        The Purchase Price (as adjusted pursuant to Section 3.1) to be paid
by Purchaser;

 

(b)        A letter of direction to Escrow Agent directing Escrow Agent to
disburse the Earnest Money to Seller;

 

(c)        A closing certificate in the form of Exhibit J, together with all
exhibits thereto;

 

46


 

(d)       Such documents and instruments that are required to be executed and
delivered by Purchaser under the New Hotel Franchise, including, without
limitation, any guarantees and reservations agreements;

 

(e)        A counterpart of each of the documents and instruments to be
delivered by Seller under Section 10.3.1 which require execution by Purchaser,
including, without limitation, each Assignment and Assumption Agreement set
forth in Section 10.3.1; and

 

(f)        Such other documents and instruments as may be reasonably requested
by Seller or the Title Company in order to consummate the transactions described
in this Agreement.

 

10.4     Possession.  Seller shall deliver possession of the Real Property,
subject only to the Permitted Exceptions, and tangible Personal Property to
Purchaser upon completion of the Closing.

 

ARTICLE XI

PRORATIONS AND EXPENSES

 

11.1     Closing Statement.  No later than the Business Day prior to Closing,
the Parties, through their respective employees, agents or representatives,
jointly shall make such examinations, audits and inventories of the Hotel as may
be necessary to make the adjustments and prorations to the Purchase Price as set
forth in Sections 11.2 and 11.3 or any other provisions of this Agreement.  Not
later than five (5) Business Days prior to Closing, Seller will prepare and
deliver to Purchaser a preliminary statement of prorations and adjustments
required under this Article XI, or under any other provisions of this Agreement,
with such supporting documentation as the parties hereto may reasonably require
being attached thereto (the “Preliminary Closing Statement”).  The Parties shall
update the Preliminary Closing Statement based upon such examinations, audits
and inventories, and the Parties jointly shall prepare on the day prior to
Closing, a final closing statement (the “Closing Statement”), which shall set
forth their best estimate of the amounts of the items to be adjusted and
prorated under this Agreement.  The Closing Statement shall be approved and
executed by the Parties at Closing, and such adjustments and prorations shall be
final with respect to the items set forth in the Closing Statement, except to
the extent any such items shall be reprorated after the Closing as expressly set
forth in Section 11.2.

 

11.2     Prorations.  All assets and liabilities of the Hotel, determined in
accordance with the Uniform System (provided that all non-Hotel assets and
liabilities, if any, shall be determined in accordance with GAAP) shall be
prorated between the Parties (the “Prorations”) as of 12:00 a.m. on the Closing
Date (the “Cut-Off Time”), or such other time expressly provided in this
Section 11.2, so that the Closing Date is a day of income and expense for
Purchaser.

 

11.2.1. Taxes.  All Taxes shall be prorated as of the Cut-Off Time between
Seller and Purchaser.  If the amount of any such Taxes is not ascertainable on
the Closing Date, the proration for such Taxes shall be based on the most recent
available bill; provided, however, that after the Closing, Seller and Purchaser
shall reprorate the Taxes and pay any deficiency in the

 

47


 

original proration to the other Party promptly upon receipt of the actual bill
for the relevant taxable period.  This Section 11.2.1 shall survive the Closing.

 

11.2.2. Leases.  Any rents and other amounts prepaid, accrued or due and payable
under any of the Ground Lease, the Conference Center Lease and the Tenant Leases
shall be prorated as of the Cut-Off Time between Seller and Purchaser. 
Purchaser shall receive a credit for all assignable security deposits held by
Seller under the Tenant Leases which are not transferred to Purchaser, and
Purchaser thereafter shall be obligated to refund or apply such deposits in
accordance with the terms of such Tenant Leases.  Purchaser shall not receive a
credit for any non-assignable security deposits held by Seller which Seller
shall return to the tenant under such Tenant Lease, and Purchaser shall obtain
any replacement security deposit from such tenant.  Seller shall also receive a
credit for the “Escrow Funds” currently being held pursuant to the Lease Escrow
Agreement and such Escrow Funds will remain on deposit on behalf of Purchaser
pursuant to the Lease Escrow Agreement.  Delinquent rents and other such
amounts, if any, shall not be prorated and all rights thereto shall be retained
by Seller, who reserves the right to collect and retain such delinquent rents
and other such amounts, and Purchaser agrees to cooperate with Seller in
Seller’s efforts to collect such sums.  If, at any time after the Closing,
Purchaser shall receive any such delinquent rents, Purchaser shall promptly
remit such amounts to Seller, provided that any monies received by Purchaser
from a delinquent tenant shall be applied first to current rents then due and
payable and then to delinquent rents in the inverse order in which they became
due and payable.  The previous sentence shall survive the Closing

 

11.2.3. Property Agreements.  Any fees, assessments, charges and other amounts
prepaid, accrued or due and payable under any declaration of covenants,
conditions or restrictions or other similar agreement recorded against the Real
Property shall be prorated as of the Cut-Off Time between Seller and Purchaser.

 

11.2.4. Contracts.  Any amounts prepaid, accrued or due and payable under the
Contracts (other than for utilities which proration is addressed separately in
Section 11.2.6) shall be prorated as of the Cut-Off Time between Seller and
Purchaser.  Purchaser shall receive a credit for all deposits held by Seller
under the Contracts (together with any interest thereon) which are not
transferred to Purchaser, and Purchaser thereafter shall be obligated to refund
or apply such deposits in accordance with the terms of such Contracts.  Seller
shall receive a credit for all deposits made by Seller under the Contracts
(together with any interest thereon to the extent any such deposit is held by
the applicable counterparty in an interest bearing account) which are
transferred to Purchaser or which remain on deposit for the benefit of
Purchaser.

 

11.2.5. Licenses and Permits.  All amounts prepaid, accrued or due and payable
under any Licenses and Permits transferred to Purchaser shall be prorated as of
the Cut-Off Time between Seller and Purchaser.  Seller shall receive a credit
for all deposits made by Seller under the Licenses and Permits (together with
any interest thereon to the extent any such deposit is held by applicable
Governmental Authority in an interest bearing account) which are transferred to
Purchaser or which remain on deposit for the benefit of Purchaser.

 

11.2.6. Utilities.  All utility services shall be prorated as of the Cut-Off
Time between Seller and Purchaser. The Parties shall use commercially reasonable
efforts to obtain readings for all utilities as of the Cut-Off Time.  If
readings cannot be obtained as of the Closing Date, the

 

48


 

cost of such utilities shall be prorated between Seller and Purchaser by
estimating such cost on the basis of the most recent bill for such service;
provided, however, that after the Closing, the Parties shall reprorate the
amount for such utilities and pay any deficiency in the original proration to
the other Party promptly upon receipt of the actual bill for the relevant
billing period, which obligation shall survive the Closing.  Seller shall
receive a credit for all fuel stored at the Hotel based on Seller’s cost for
such fuel.  Seller shall receive a credit for all deposits transferred to
Purchaser or which remain on deposit for the benefit of Purchaser with respect
to such utility contracts.

 

11.2.7. Compensation.  Seller shall cause Manager to pay directly to the Rehired
Employees all Compensation due to such Rehired Employees through the date
immediately prior to the Closing Date on or before Manager’s first payroll date
on or after the Closing Date, and Purchaser shall not receive a credit for any
Compensation.

 

11.2.8. Earned Vacation.  Seller shall cause Manager to pay directly to the
Rehired Employees all Earned Vacation due to such Rehired Employees through the
date immediately prior to the Closing Date on or before Manager’s first payroll
date on or after the Closing Date, and Purchaser shall not receive a credit for
any Earned Vacation or any other personal time off with respect to such Rehired
Employees; provided, however, if Purchaser agrees to and does rehire all
Employees as of Closing, then at Purchaser’s election, Purchaser shall receive a
credit for the amount of all Earned Vacation accrued with respect to all
Employees through the date immediately prior to the Closing Date, but Purchaser
shall not receive a credit for any other personal time off with respect to such
Employees.

 

11.2.9. Bookings.  Purchaser shall receive a credit for all prepaid deposits for
Bookings scheduled to occur on or after the Closing Date, except to the extent
such deposits are transferred to Purchaser.

 

11.2.10.           Retail Merchandise and F&B.  Seller shall receive a credit
for all Retail Merchandise and opened and unopened items of F&B (including,
without limitation, all F&B in any “mini-bars” in the guest rooms) based on
Seller’s cost for such items, up to a total credit of Eighty Thousand and no/100
Dollars ($80,000.00).

 

11.2.11.           Restaurants and Bars.  Seller shall close out the
transactions in the restaurants and bars in the Hotel as of the regular closing
time for such restaurants and bars during the night in which the Cut-Off Time
occurs and retain all monies collected as of such closing, and Purchaser shall
be entitled to any monies collected from the restaurants and bars thereafter.

 

11.2.12.           Vending Machines.  Seller shall remove all monies from all
vending machines, laundry machines, pay telephones and other coin-operated
equipment as of the Cut-Off Time and shall retain all monies collected therefrom
as of the Cut-Off Time, and Purchaser shall be entitled to any monies collected
therefrom after the Cut-Off Time.

 

11.2.13.           Trade Payables.  Except to the extent an adjustment or
proration is made under another subsection of this Section 11.2, (i) Seller
shall pay in full in the Ordinary Course prior to the Closing all amounts
payable to vendors or other suppliers of goods or services for the

 

49


 

Business (the “Trade Payables”) which are due and payable as of the Closing Date
for which goods or services have been delivered to the Hotel prior to Closing,
and (ii) Purchaser shall be responsible for and pay all Trade payables for goods
and services delivered on or after the Closing Date  This Section 11.2.13 shall
survive the Closing.

 

11.2.14.           Cash.  Seller shall receive a credit for all cash on hand or
on deposit in any house bank at the Hotel which shall remain on deposit for the
benefit of Purchaser.

 

11.2.15.           Gift Certificates.  Purchaser shall receive a credit for
______ percent (__%) [to be agreed upon during Due Diligence Period] of the face
value of all gift certificates issued by the Hotel for use at the Hotel
outstanding as of the Closing Date.

 

11.2.16.           Other Adjustments and Prorations.  All other items of income
and expense as are customarily adjusted or prorated upon the sale and purchase
of a hotel property similar to the Hotel in the geographic market in which the
Hotel is located shall be adjusted and prorated between Seller and Purchaser
accordingly.

 

11.3     Accounts Receivable.

 

11.3.1. Guest Ledger.  At Closing, Seller shall receive a credit in an amount
equal to:  (i) all amounts charged to the Guest Ledger for all room nights up to
(but not including) the night during which the Cut-Off Time occurs, and
(ii) one-half (½) of all amounts charged to the Guest Ledger for the room night
which includes the Cut-Off Time (other than any restaurant or bar charges on the
Guest Ledger which shall be prorated in accordance with Section 11.2.11), and
Purchaser shall be entitled to retain all deposits made and amounts collected
with respect to such Guest Ledger.

 

11.3.2. Accounts Receivable (Other than Guest Ledger).  All other Accounts
Receivable for the period prior to Closing shall remain the property of Seller,
and within three (3) Business Days after Closing, Seller shall provide Purchaser
a list of such Accounts Receivable as of Closing.  If any Accounts Receivable
specifically identified by Seller shall be collected by Purchaser, Purchaser
shall remit the same to Seller within fifteen (15) days after receipt.

 

11.4     Transaction Costs.

 

11.4.1. Seller Transaction Costs.  In addition to the other costs and expenses
to be paid by Seller set forth elsewhere in this Agreement, Seller shall pay for
the following items in connection with this transaction:  (i) the fees and
expenses of removing or curing any Unpermitted Exceptions as required under
Section 5.3.4; (ii) any transfer, excise stamp, documentary or other real
property conveyance tax and recording charges payable in connection with the
conveyance of the Real Property; (iii) any sales, use or similar tax payable in
connection with the conveyance of the Personal Property, if any; (iv) the fees
and expenses for the Title Commitment; (v) the commission due to Broker;
(vi) fifty percent (50%) of the fees and expenses for the Escrow Agent; and
(vii) the fees and expenses of their own attorneys, accountants and consultants.

 

11.4.2. Purchaser’s Transaction Costs.  In addition to the other costs and
expenses to be paid by Purchaser as set forth elsewhere in this Agreement,
Purchaser shall pay for the following

 

50

 


 

items in connection with this transaction: (i) the fees and expenses incurred by
Purchaser for Purchaser’s Inspectors or otherwise in connection with the
Inspections; (ii) the fees and expenses for the Title Policy; (iii) the fees and
expenses of any endorsements to the Title Policy (other than any endorsements
necessary for removing or curing any Unpermitted Exceptions as required under
Section 5.3.4); (iv) any fees or expenses payable for the assignment, transfer
or conveyance of any Equipment Leases, Operating Agreements, Licenses and
Permits and any fees payable to replace the goods or services provided under
Manager’s national or regional Operating Agreements covering more than the Hotel
(which are not assigned or transferred to Purchaser), but excluding any fees
relating solely to the termination of any of such Manager’s national or regional
Operating Agreements; (v) the fees and expenses for the Survey or for any new
survey; (vi) any mortgage tax, title insurance fees and expenses for any loan
title insurance policies (and endorsements thereto), recording charges or other
amounts payable in connection with any financing obtained by Purchaser;
(vii) fifty percent (50%) of the fees and expenses for the Escrow Agent; and
(viii) the fees and expenses of its own attorneys, accountants and consultants.

 

11.4.3.    Other Transaction Costs.  All other fees, costs and expenses not
expressly addressed in this Section 11.4 or elsewhere in this Agreement shall be
allocated between Seller and Purchaser in accordance with applicable local
custom for similar transactions.

 

11.4.4.    Survival.  This Section 11.4 shall survive Closing.

 

ARTICLE XII

TRANSITION PROCEDURES

 

12.1                    Safe Deposit Boxes.  Prior to the Closing, Seller shall
notify all guests or customers who are then using a safe deposit box at the
Hotel advising them of the pending change in management of the Hotel and
requesting them to conduct an inventory and verify the contents of such safe
deposit box.  All inventories by such guests or customers shall be conducted
under the joint supervision of employees, agents or representatives of the
Parties.  Upon such inventory and verification, Seller shall deliver to
Purchaser all keys, receipts and agreements for such safe deposit box (and
thereafter such safe deposit box shall be deemed an “Inventoried Safe Deposit
Box”).  If this Agreement is terminated after such inventory, Purchaser shall
return all keys, receipts and agreements to Seller for such Inventoried Safe
Deposit Boxes immediately upon such termination.  Upon Closing, Seller shall
deliver to Purchaser all keys in Seller’s Possession or Control for all safe
deposit boxes not then in use, and a list of all safe deposit boxes which are
then in use, but not yet inventoried by the depositor, with the name and room
number of such depositor.  After the Closing, the Parties shall make appropriate
arrangements for guests and customers at the Hotel to inventory and verify the
contents of the non-Inventoried Safe Deposit Boxes which are then in use, and
upon such inventory and verification, Seller shall deliver to Purchaser all
keys, receipt and agreements for such safe deposit box (and such safe deposit
box thereafter shall constitute an Inventoried Safe Deposit Box).  Purchaser
shall be responsible for, and shall indemnify and hold harmless the Seller
Indemnitees in accordance with ARTICLE XV from and against any Indemnification
Loss incurred by any Seller Indemnitees with respect to, any theft, loss or
damage to the contents of any safe deposit box from and after the time such safe
deposit box is deemed an Inventoried Safe Deposit Box pursuant to this Section
12.1.  Seller shall be responsible for, and shall indemnify and hold harmless
the Purchaser Indemnitees in

 

51


 

accordance with ARTICLE XV from and against any Indemnification Loss incurred by
any Purchaser Indemnitees with respect to, any theft, loss or damage to the
contents of any safe deposit box prior to the time such safe deposit box is
deemed an Inventoried Safe Deposit Box.

 

12.2                    Baggage.  On the Closing Date, employees, agents or
representatives of the Parties jointly shall make a written inventory of all
baggage, boxes and similar items checked in or left in the care of Seller at the
Hotel, and Seller shall deliver to Purchaser the keys to any secured area which
such baggage and other items are stored (and thereafter such baggage, boxes and
other items inventoried shall be deemed the “Inventoried Baggage”).  Purchaser
shall be responsible for, and shall indemnify and hold harmless the Seller
Indemnitees in accordance with ARTICLE XV from and against any Indemnification
Loss incurred by any the Seller Indemnitees with respect to any theft, loss or
damage to any Inventoried Baggage from and after the time of such inventory, and
any other baggage, boxes or similar items left in the care of Purchaser which
was not inventoried by the Parties.  Seller shall be responsible for, and shall
indemnify and hold harmless the Purchaser Indemnitees in accordance with ARTICLE
XV from and against any Indemnification Loss incurred by any Purchaser
Indemnitees with respect to any theft, loss or damage to any Inventoried Baggage
prior to the time of such inventory, and any other baggage, boxes or similar
items left in the care of Seller which was not inventoried by the Parties.

 

12.3                    Removal of IT Systems.  With respect to the IT Systems
other than the Excluded IT Systems, Seller shall provide Purchaser with a
contact name and telephone number of the applicable licensor, vendor or
supplier, and Purchaser shall (i) be responsible for obtaining any consents or
approvals necessary for the assignment or transfer of such IT Systems from
Seller to Purchaser, or a new license for such IT Systems (as the case may be),
and (ii) pay any fees or expenses charged by the licensor, vendor or supplier of
such IT Systems in respect of such assignment or transfer or new license (as the
case may be).  With respect to the Excluded IT Systems to be removed from the
Hotel as set forth in Schedule 2.2.6, Seller shall have no obligation to replace
such Excluded IT Systems.  If Purchaser replaces any of the Excluded IT Systems
removed by Seller, Seller shall cooperate with Purchaser in all reasonable
respects to transfer all data from such Excluded IT Systems which were removed
to the replacement systems installed by Purchaser, provided, however, that
Seller makes no representation, warranty or guarantee whatsoever that the data
on such Excluded IT Systems removed by Seller will be transferable or compatible
with the replacement systems installed by Purchaser.

 

12.4                    Marriott Proprietary Property.  From and after the
Closing, the rights and obligations of Hotel Franchisor and Purchaser with
respect to any Marriott Proprietary Property and any other supplies and other
personal property located at the Hotel, or any signs and fixtures identifying
the Hotel, that bear any of the Marriott Proprietary Marks shall be governed by
the New Hotel Franchise, and if no New Franchise Agreement is entered into,
Seller shall have the right to de-image the Hotel and remove such Marriott
Proprietary Property as set forth in Section 8.9.1.

 

12.5                    Starbucks Proprietary Property.  From and after the
Closing, the rights and obligations of Starbucks and Purchaser with respect to
any Starbucks Proprietary Property and any other supplies and other personal
property located at the Hotel, or any signs and fixtures identifying the
Starbucks Store at the Hotel, that bear any of the Starbucks Proprietary Marks
shall be

 

52


 

governed by the Current Starbucks License or the New Starbucks License, as
applicable in accordance with Section 8.9.2, and if the Starbucks License
Approval is not obtained, Seller shall have the right to de-image the Starbucks
store and remove such Starbucks Proprietary Property as set forth in
Section 8.9.2.

 

12.6                    Notice to Employees.  At Closing, the Parties shall make
a joint announcement or communication to the Employees regarding their
employment or termination of employment at the Hotel in accordance with
Section 8.4 in form and substance reasonably acceptable to the Parties.

 

12.7                    Notice to Guests.  At Seller’s option, Seller shall send
an announcement to all guests and customers at the Hotel as of the Closing and
all Persons who have Bookings as of the Closing informing such Persons of the
change in management of the Hotel, in form and substance reasonably acceptable
to Purchaser.

 

ARTICLE XIII
DEFAULT AND REMEDIES

 

13.1                    Seller’s Default.  If, at or any time prior to Closing,
Seller fails to perform its covenants or obligations under this Agreement in any
respect (a “Seller Default”), and no Purchaser Default has occurred which
remains uncured, then Purchaser, as its sole and exclusive remedies, may elect
to (i) subject to Seller’s right to cure under Section 13.2, terminate this
Agreement, in which case the Earnest Money shall be refunded to Purchaser in
accordance with Section 3.2.4, and the Parties shall have no further rights or
obligations under this Agreement, except those which expressly survive such
termination, and obtain from Seller a reimbursement of Purchaser’s actual,
out-of-pocket costs and expenses as evidenced by invoices, paid receipts or
other supporting documentation incurred in connection with this Agreement and
the transactions contemplated hereunder in an amount not to exceed Two Hundred
Fifty and no/100 Dollars ($250,000.00); (ii) proceed to Closing without any
reduction in or setoff against the Purchase Price, in which case Purchaser shall
be deemed to have waived such Seller Default; or (iii) seek to obtain a court
order for specific performance, provided, however, if Purchaser does not file a
lawsuit for specific performance against Seller in a court of competent
jurisdiction within thirty (30) days following the date the Closing was to
occur, Purchaser shall be barred from enforcing this Agreement by specific
performance.  In addition, as material consideration to Seller’s entering into
this Agreement with Purchaser, except in connection with a specific performance
action in accordance herewith, Purchaser expressly waives any right at common
law or otherwise to record or file a lis pendens or a notice of pendency of
action or similar notice against all or any portion of the Property.

 

13.2                    Seller’s Right to Cure.  Notwithstanding anything to the
contrary in this Agreement, Purchaser shall not have the right to exercise its
remedies under Section 13.1(i) or (iii) for a failure of a Purchaser Closing
Condition (a “Purchaser Closing Condition Failure”), unless Purchaser has
provided written notice to Seller specifying in reasonable detail the nature of
the Purchaser Closing Condition Failure, and Seller have not cured such the
Purchaser Closing Condition Failure within fifteen (15) Business Days after
Seller’s receipt of such notice (the “Seller Cure Period”), in which case the
Closing shall be postponed until the date which is five (5) Business Days after
the expiration of the Seller Cure Period.  Seller shall have the right (but

 

53


 

not the obligation) to cure any Purchaser Closing Condition Failure by providing
an indemnification to the Purchaser Indemnitees in accordance with ARTICLE XV
from and against any Indemnification Loss incurred by any Purchaser Indemnitees
as a result of the events or circumstances on which such Purchaser Closing
Condition Failure is based, in which case Section 15.2 shall be amended at
Closing to provide for such indemnification by Seller, and Purchaser shall
proceed to Closing without any reduction in or setoff against the Purchase
Price.

 

13.3                    Purchaser’s Default.  If Purchaser has not deposited the
Initial Deposit within the time period provided in, and otherwise in accordance
with, Section 3.2.1, then Seller, as its sole and exclusive remedy, shall have
the immediate right to elect to terminate this Agreement by providing written
notice to Purchaser, in which case Parties shall have no further rights or
obligations under this Agreement, except those which expressly survive such
termination.  If (i) Purchaser has not deposited the Additional Deposit within
the time period provided in, and otherwise in accordance with, Section 3.2.1, or
(ii) at any time prior to Closing, Purchaser fails to perform any of its other
covenants or obligations under this Agreement in any material respect which
breach or default is not caused by a Seller Default (a “Purchaser Default”),
then Seller, as its sole and exclusive remedy, may elect to terminate this
Agreement by providing written notice to Purchaser, in which case the Earnest
Money shall be disbursed to Seller in accordance with Section 3.2.3, and the
Parties shall have no further rights or obligations under this Agreement, except
those which expressly survive such termination.  Notwithstanding the foregoing,
Seller shall have the right to bring an action for damages against Purchaser for
Purchaser’s breach of its covenants or obligations under Section 16.2.  The
preceding sentence shall survive the termination of this Agreement.

 

13.4                    LIQUIDATED DAMAGES.  THE PARTIES ACKNOWLEDGE AND AGREE
THAT IF THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 13.3, THE DAMAGES THAT
SELLER WOULD SUSTAIN AS A RESULT OF SUCH TERMINATION WOULD BE DIFFICULT IF NOT
IMPOSSIBLE TO ASCERTAIN. ACCORDINGLY, THE PARTIES AGREE THAT SELLER SHALL RETAIN
THE EARNEST MONEY AS FULL AND COMPLETE LIQUIDATED DAMAGES (AND NOT AS A PENALTY)
AS SELLER’S SOLE AND EXCLUSIVE REMEDY FOR SUCH TERMINATION; PROVIDED, HOWEVER,
THAT IN ADDITION TO THE EARNEST MONEY, SELLER SHALL RETAIN ALL RIGHTS AND
REMEDIES UNDER THIS AGREEMENT WITH RESPECT TO THOSE OBLIGATIONS OF PURCHASER
WHICH EXPRESSLY SURVIVE SUCH TERMINATION.  THE PARTIES ACKNOWLEDGE THAT THE
PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY,
BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER.

 

SELLER’S INITIALS ______ PURCHASER’S INITIALS ______

 

ARTICLE XIV

RISK OF LOSS

 

14.1                    Casualty.  If, at any time after the Effective Date and
prior to Closing or earlier termination of this Agreement, the Property or any
portion thereof is damaged or destroyed by fire or any other casualty (a
“Casualty”), Seller shall give written notice of such Casualty to Purchaser
promptly after the occurrence of such Casualty.

 

54


 

14.1.1.    Material Casualty.  If the amount of the repair or restoration of the
Hotel damaged by such Casualty equals or exceeds five percent (5%) of the
Purchase Price (a “Material Casualty”) and the Casualty was not caused by
Purchaser or Purchaser’s Inspectors, or their respective employees or agents,
then Purchaser shall have the right to elect, by providing written notice to
Seller within ten (10) Business Days after Purchaser’s receipt of Seller’s
written notice of such Casualty, to (a) terminate this Agreement, in which case
the Earnest Money shall be refunded to Purchaser in accordance with
Section 3.2.4 and the Parties shall have no further rights or obligations under
this Agreement, except those which expressly survive such termination, or
(b) proceed to Closing, without terminating this Agreement, in which case Seller
shall (i) provide Purchaser with a credit against the Purchase Price in an
amount equal to the lesser of:  (A) the applicable insurance deductible, and
(B) and the reasonable estimated costs for the repair or restoration of the
Hotel required by such Casualty, and (ii) transfer and assign to Purchaser all
of Seller’s right, title and interest in and to all proceeds from all casualty
and lost profits insurance policies maintained by Seller with respect to the
Hotel, except those proceeds allocable to lost profits and costs incurred by
Seller for the period prior to the Closing.  If Purchaser fails to provide
written notice of its election to Seller within such time period, then Purchaser
shall be deemed to have elected to proceed to Closing pursuant to clause (b) of
this preceding sentence.  If the Closing is scheduled to occur within
Purchaser’s ten (10) Business Day election period, the Closing Date shall be
postponed until the date which is five (5) Business Days after the expiration of
such ten (10) Business Day election period.

 

14.1.2.    Non-Material Casualty.  In the event of any (i) Casualty which is not
a Material Casualty, or (ii) Material Casualty which is caused by Purchaser or
Purchaser’s Inspectors, or their respective employees or agents, then Purchaser
shall not have the right to terminate this Agreement, but shall proceed to
Closing, in which case Seller shall (A) provide Purchaser with a credit against
the Purchase Price (except if such Casualty is caused by Purchaser or
Purchaser’s Inspectors) in an amount equal to the lesser of:  (1) the applicable
insurance deductible, and (2) the reasonable estimated costs for the repair or
restoration required by such Casualty, and (B) transfer and assign to Purchaser
all of Seller’s right, title and interest in and to all proceeds from all
casualty and lost profits insurance policies maintained by Seller with respect
to the Hotel, except those proceeds allocable to any lost profits or costs
incurred by Seller for the period prior to the Closing.

 

14.2                    Condemnation.  If, at any time after the Effective Date
and prior to Closing or the earlier termination of this Agreement, any
Governmental Authority commences any condemnation proceeding or other proceeding
in eminent domain with respect to all or any portion of the Real Property (a
“Condemnation”), Seller shall give written notice of such Condemnation to
Purchaser promptly after Seller receives notice of such Condemnation.

 

14.2.1.    Material Condemnation.  If the Condemnation would (i) result in the
permanent loss of more than five percent (5%) of the Purchase Price, or
(ii) cause the Hotel to materially violate any Applicable Law including, without
limitation, zoning laws and requirements (a “Material Condemnation”), then
Purchaser shall have the right to elect, by providing written notice to Seller
within ten (10) Business Days after Purchaser’s receipt of Seller’s written
notice of such Condemnation, to (I) terminate this Agreement, in which case the
Earnest Money shall be refunded to Purchaser in accordance with Section 3.2.4
and the Parties shall have no further rights or obligations under this
Agreement, except those which expressly survive such

 

55


 

termination, or (II) proceed to Closing, without terminating this Agreement, in
which case Seller shall assign to Purchaser all of Seller’s right, title and
interest in all proceeds and awards from such Condemnation.  If Purchaser fails
to provide written notice of its election to Seller within such time period,
then Purchaser shall be deemed to have elected to proceed to Closing pursuant to
clause (I) of the preceding sentence.  If the Closing is scheduled to occur
within Purchaser’s ten (10) Business Day election period, the Closing shall be
postponed until the date which is five (5) Business Days after the expiration of
such ten (10) Business Day election period.

 

14.2.2.    Non-Material Condemnation.  In the event of any Condemnation other
than a Material Condemnation, Purchaser shall not have the right to terminate
this Agreement, but shall proceed to Closing, in which case Seller shall assign
to Purchaser all of Seller’s right, title and interest in all proceeds and
awards from such Condemnation.

 

ARTICLE XV

SURVIVAL, INDEMNIFICATION AND RELEASE

 

15.1                    Survival.  Except as expressly set forth in this
Section 15.1 or elsewhere in this Agreement, all representations, warranties,
covenants, liabilities and obligations shall be deemed (i) if the Closing
occurs, to survive the Closing for a period of two hundred seventy (270) days,
or (ii) if this Agreement is terminated, not to survive such termination.

 

15.1.1.    Survival of Representations and Warranties.  If this Agreement is
terminated, the representations and warranties in Section 7.1.17, 7.2.4 and
7.2.5 shall survive such termination until the expiration of the applicable
statute of limitations.  If the Closing occurs, all representations and
warranties of Seller in Section 7.1 shall survive the Closing for a period
commencing on the Closing Date and expiring at 5:00 p.m. (Eastern Time) on the
date which is two hundred seventy (270) days after the Closing Date (the period
any representation or warranty survives termination or the Closing as set forth
in this Section 15.1.1 is referred to herein as the “Survival Period”).

 

15.1.2.    Survival of Covenants and Obligations.  If this Agreement is
terminated, only those covenants and obligations to be performed by the Parties
under this Agreement which expressly survive the termination of this Agreement
shall survive such termination.  If the Closing occurs, only those covenants and
obligations to be performed by the Parties under this Agreement which expressly
survive the Closing shall survive the Closing.

 

15.1.3.    Survival of Indemnification. This ARTICLE XV and all other rights and
obligations of defense and indemnification as expressly set forth in this
Agreement shall survive the Closing or termination of this Agreement.

 

15.2                    Indemnification by Seller.  Subject to the limitations
set forth in Sections 15.1, 15.4, 15.5, 15.6, 15.7, 15.8 and any other express
provision of in this Agreement, Seller shall indemnify and hold harmless the
Purchaser Indemnitees from and against any Indemnification Loss incurred by any
Purchaser Indemnitee to the extent resulting from (i) the breach of any express
representations or warranties of Seller in this Agreement or the Seller
Documents which expressly survives the Closing or termination of this Agreement
(as the case may be), (ii) the breach by Seller of any of its covenants or
obligations under this Agreement which expressly

 

56


 

survives the Closing or termination of this Agreement (as the case may be), and
(iii) any Retained Liabilities (the “Seller Indemnity Obligations”).

 

15.3                    Indemnification by Purchaser.  Subject to the
limitations set forth in Sections 15.1, 15.4, 15.5 and 15.6, Purchaser shall
indemnify and hold harmless the Seller Indemnitees from and against any
Indemnification Loss incurred by any Seller Indemnitee to the extent resulting
from (i) any breach of any express representations or warranties of Purchaser in
this Agreement which expressly survives the Closing or termination of this
Agreement (as the case may be) and (ii) any breach by Purchaser of any of its
covenants or obligations under this Agreement which expressly survives the
Closing or termination of this Agreement (as the case may be), and (iii) any
Assumed Liabilities.

 

15.4                    Limitations on Indemnification Obligations.

 

15.4.1.    Failure to Provide Notice within Survival Period.  Notwithstanding
anything else to the contrary in this Agreement, an Indemnitee which is seeking
defense or indemnification for a breach of any representations or warranties
shall be entitled to indemnification for such breach only if the Indemnitee has
given written notice to the Indemnitor in accordance with Section 15.5.1 prior
to the expiration of the applicable Survival Period.

 

15.4.2.    Indemnification Deductible and Cap.  Notwithstanding anything to the
contrary in this Agreement, Seller shall be not be required to provide
indemnification to the Purchaser Indemnitees pursuant to clause (i) of
Section 15.2 to the extent that the aggregate amount of all Indemnification
Losses incurred by the Purchaser Indemnitees for which Purchaser otherwise would
be entitled to indemnification under clause (i) of Section 15.2 (A) does not
exceed Fifty Thousand and no/100 Dollars ($50,000.00) (the “Indemnification
Deductible”), or if such Indemnification Losses exceed the Indemnification
Deductible, Purchaser shall not be entitled to defense or indemnification for
any amount up to the Indemnification Deductible, or (B) exceeds One Million Five
Hundred Thousand and no/100 Dollars ($1,500,000.00) (“Seller’s Liability Cap”).

 

15.4.3.    Failure to Provide Timely Notice of Indemnification Claim. 
Notwithstanding anything to the contrary in this Agreement, an Indemnitee shall
not be entitled to defense or indemnification to the extent the Indemnitee’s
failure to promptly notify the Indemnitor in accordance with Section 15.5.1,
(i) prejudices the Indemnitor’s ability to defend against any Third-Party Claim
on which such Indemnification Claim is based, or (ii) increases the amount of
Indemnification Loss incurred in respect of such indemnification obligation of
the Indemnitor.

 

15.4.4.    Effect Insurance or Other Reimbursement.  Notwithstanding anything to
the contrary in this Agreement, the amount of any Indemnification Loss for which
indemnification is provided to an Indemnitee under this ARTICLE XV shall be net
of any insurance proceeds received by such Indemnitee in connection with the
Indemnification Claim, or any other third-party reimbursement.  The Indemnitee
shall use commercially reasonable efforts to collect any insurance proceeds or
obtain any third-party reimbursement with respect to such Indemnification Claim,
and if such insurance proceeds or reimbursement are obtained by the Indemnitee
after the Indemnitor has paid any amount in respect of an Indemnification Loss
to the Indemnitee, the

 

57


 

Indemnitee shall reimburse the amount collected by the Indemnitee up to the
amount received from the Indemnitor for such Indemnification Loss.

 

15.5                    Indemnification Procedure.

 

15.5.1.    Notice of Indemnification Claim.  If any of the Seller Indemnitees or
Purchaser Indemnitees (as the case may be) (each, an “Indemnitee”) is entitled
to defense or indemnification under any express provision in this Agreement
(each, an “Indemnification Claim”), the Party required to provide defense or
indemnification to such Indemnitee (the “Indemnitor”) shall not be obligated to
defend, indemnify and hold harmless such Indemnitee unless and until such
Indemnitee provides written notice to such Indemnitor promptly after such
Indemnitee has actual knowledge of any facts or circumstances on which such
Indemnification Claim is based or a Third-Party Claim is made on which such
Indemnification Claim is based, describing in reasonable detail such facts and
circumstances or Third-Party Claim with respect to such Indemnification Claim (a
“Claim Notice”).

 

15.5.2.    Resolution of Indemnification Claim Not Involving Third-Party Claim. 
If the Indemnification Claim does not involve a Third-Party Claim and is
disputed by the Indemnitor, the dispute shall be resolved by litigation or other
means of alternative dispute resolution as the Parties may agree in writing.

 

15.5.3.    Resolution of Indemnification Claim Involving Third-Party Claim.  If
the Indemnification Claim involves a Third-Party Claim, the Indemnitor shall
have the right (but not the obligation) to assume the defense of such
Third-Party Claim, at its cost and expense, and shall use good faith efforts
consistent with prudent business judgment to defend such Third-Party Claim,
provided that (i) the counsel for the Indemnitor who shall conduct the defense
of the Third-Party Claim shall be reasonably satisfactory to the Indemnitee
(unless selected by Indemnitor’s insurance company), (ii) the Indemnitee, at its
cost and expense, may participate in, but shall not control, the defense of such
Third-Party Claim, and (iii) the Indemnitor shall not enter into any settlement
or other agreement which requires any performance by the Indemnitee, other than
the payment of money which shall be paid by the Indemnitor.  The Indemnitee
shall not enter into any settlement agreement with respect to the
Indemnification Claim, without the Indemnitor’s prior written consent, which
consent may be withheld in Indemnitor’s sole discretion.  If the Indemnitor
elects not to assume the defense of such Third-Party Claim, or if in the good
faith judgment of the Indemnitee the Indemnitor or counsel for the Indemnitor
shall have a conflict of interest which would adversely affect the Indemnitor’s
or its counsel’s ability to defend such Third-Party Claim on behalf of the
Indemnitee, the Indemnitee shall have the right to retain the defense of such
Third-Party Claim at the cost and expense of the Indemnitor, and shall use good
faith efforts consistent with prudent business judgment to defend such
Third-Party Claim in an effective and cost-efficient manner.

 

15.5.4.    Accrual of Indemnification Obligation.  Notwithstanding anything to
the contrary in this Agreement, the Indemnitee shall have no right to
indemnification against the Indemnitor for any Indemnification Claim which
(i) does not involve a Third-Party Claim but is disputed by Indemnitor until
such time as such dispute is resolved by written agreement or other means as the
Parties otherwise may agree in writing, or (ii) which involves a Third-Party
Claim until such time as such Third-Party Claim is concluded, including any
appeals with respect thereto.

 

58


 

15.5.5.    Holdback Escrow.  At Closing, Seller shall fund One Million Five
Hundred Thousand and no/100 Dollars ($1,500,000.00) (as reduced in accordance
with this Section 15.5.5, the “Holdback Amount”) into an escrow account to be
held by the Escrow Agent (the “Holdback Escrow”) pursuant to the Post-Closing
Escrow Agreement in commercially reasonable, mutually acceptable form to be
agreed upon by Seller and Purchaser by May 31, 2013 and thereupon attached
hereto as Exhibit N (the “Post-Closing Escrow Agreement”).  Purchaser shall
provide a Claim Notice to Seller and Escrow Agent of any Indemnification Loss on
or prior to the date that is two hundred seventy (270) days after the Closing
Date (the “Holdback Period”).  Within ten (10) days after Seller’s receipt of a
Claim Notice, Seller shall either (i) cause Escrow Agent to disburse funds from
the Holdback Escrow to Purchaser in an amount equal to the lesser of (a) the
amount of the Indemnification Loss set forth in such Claim Notice, or (b) the
amount of the Holdback Amount remaining on deposit in the Holdback Escrow; or
(ii) dispute such claim by delivering written notice (the “Dispute Notice”) to
Purchaser and the Escrow Agent.  Should Seller either (x) fail to cause Escrow
Agent to disburse funds from the Holdback Escrow to Purchaser in the amount of
the Indemnification Loss set forth in such Claim Notice, or (y) timely issue a
Dispute Notice, Purchaser’s sole remedy shall be an action at law for damages in
the amount of the aggregate Indemnification Losses incurred by Purchaser up to,
but not in excess of, Seller’s Liability Cap (less any amounts previously
disbursed to Purchaser from the Holdback Escrow).  Notwithstanding the foregoing
and as more specifically set forth in the Post-Closing Escrow Agreement, Escrow
Agent shall disburse available funds from the Holdback Escrow to Seller as
follows:

 

 

RELEASE DATE

 

 

RELEASE AMOUNT

 

On the date 120 days after the Closing Date

All amounts held in the Holdback Escrow, if any, that exceed the greater of (i)
$1,100,000 or (ii) any Pending Claim Amounts

On the date 180 days after the Closing Date

All amounts held in the Holdback Escrow, if any, that exceed the greater of (i)
$500,000 or (ii) any Pending Claim Amounts

On the date 270 days after the Closing Date

All amounts remaining in the Holdback Escrow, if any, less any Pending Claim
Amounts

 

15.5.6.    Retained Liabilities.  For avoidance of doubt, notwithstanding the
fact that the Seller Indemnity Obligations are limited pursuant to and in
accordance with this ARTICLE XV, it is expressly understood and agreed that any
and all Retained Liabilities are retained by Seller for all purposes.

 

15.6                    Exclusive Remedy for Indemnification Loss.  Except for
claims based on fraud or intentional misconduct, the indemnification provisions
in this ARTICLE XV shall be the sole and exclusive remedy of any Indemnitee with
respect to any claim for Indemnification Loss arising from or in connection with
this Agreement.

 

15.7                    Release; Environmental Inquiry.

 

15.7.1.    RELEASE OF SELLER FOR VIOLATIONS OF APPLICABLE LAW.  SUBJECT TO THE
EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH IN THIS AGREEMENT OR
IN THE SELLER DOCUMENTS, PURCHASER (FOR

 

59


 

ITSELF AND ALL PURCHASER INDEMNITEES) DOES HEREBY FOREVER RELEASE AND DISCHARGE
THE SELLER INDEMNITEES FROM ANY AND ALL VIOLATIONS OF APPLICABLE LAW INCLUDING,
WITHOUT LIMITATION VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990 AND
ALL ENVIRONMENTAL CLAIMS AND ENVIRONMENTAL LIABILITIES, WHETHER NOW KNOWN OR
UNKNOWN TO PURCHASER.  NOTHING CONTAINED IN THIS RELEASE, HOWEVER, IS INTENDED
TO OR SHALL BE DEEMED TO RELEASE ANY CLAIMS WHICH PURCHASER MAY HAVE AGAINST ANY
OTHER POTENTIALLY LIABLE PARTY WITH RESPECT TO ANY SUCH VIOLATIONS OF APPLICABLE
LAW.

 

15.7.2.    Environmental Inquiry.  Purchaser acknowledges and agrees that the
sole inquiry and investigation Seller has conducted in connection with the
environmental condition of the Property is to obtain the Environmental Reports,
and that Seller has acted reasonably in relying upon said inquiry and
investigation.

 

15.8                    Liability under Deed.  Purchaser agrees that if
Purchaser has any right or claim against any Seller pursuant to the warranties
in the Deed delivered by such Seller to Purchaser, Purchaser shall exhaust all
of its rights and remedies against the Title Company pursuant to the applicable
Title Policy prior to bringing any claim or action against such Seller in
respect of such warranties.  Seller agrees that, with respect to any such right
or claim by Purchaser against Seller pursuant to the Deed, the applicable
statute of limitations shall be tolled while Purchaser diligently pursues such
rights and remedies against the Title Company.

 

ARTICLE XVI

MISCELLANEOUS PROVISIONS

 

16.1                    Notices.

 

16.1.1.    Method of Delivery. All notices, requests, demands and other
communications required to be provided by any Party under this Agreement (each,
a “Notice”) shall be in writing and delivered, at the sending Party’s cost and
expense, by (i) personal delivery, (ii) certified U.S. mail, with postage
prepaid and return receipt requested, (iii) overnight courier service, or
(iv) facsimile transmission, with a verification copy sent on the same day by
any of the methods set forth in clauses (i), (ii) or (iii), to the recipient
Party at the following address or facsimile number:

 

If to Seller:

 

c/o Noble Investment Group, LLC

2000 Monarch Tower

3424 Peachtree Road

Atlanta, Georgia  30326

Attn:  Mark K. Rafuse

Facsimile No.:  (404) 832-3825

 

60

 


 

With a copy to:

 

Morris, Manning & Martin, LLP

1600 Atlanta Financial Center

3343 Peachtree Road, N.E.

Atlanta, Georgia  30326

Attn:  G. Brian Butler, Esq.

Facsimile No.:  (404) 365-9532

 

If to Purchaser:

 

CWI Raleigh Hotel, LLC

c/o Watermark Capital Partners, LLC

272 E. Deerpath Road, Suite 320

Lake Forest, Illinois

Attn:  Michael G. Medzigian

Facsimile No.: (847) 482-8696

 

With a copy to:

 

Paul Hastings LLP

515 S. Flower Street, 25th Floor

Los Angeles, California 90071

Attn:  Rick S. Kirkbride

Facsimile No.: (213) 996-3261

 

16.1.2. Receipt of Notices.  All Notices sent by a Party (or its counsel
pursuant to Section 16.1.4) under this Agreement shall be deemed to have been
received by the Party to whom such Notice is sent upon (i) delivery to the
address or facsimile number of the recipient Party, provided that such delivery
is made prior to 5:00 p.m. (local time for the recipient Party) on a Business
Day, otherwise the following Business Day, or (ii) the attempted delivery of
such Notice if (A) such recipient Party refuses delivery of such Notice, or
(B) such recipient Party is no longer at such address or facsimile number, and
such recipient Party failed to provide the sending Party with its current
address or facsimile number pursuant to Section 16.1.3.

 

16.1.3. Change of Address.  The Parties and their respective counsel shall have
the right to change their respective address and/or facsimile number for the
purposes of this Section 16.1 by providing a Notice of such change in address
and/or facsimile number as required under this Section 16.1.

 

16.1.4. Delivery by Party’s Counsel.  The Parties agree that the attorney for
such Party shall have the authority to deliver Notices on such Party’s behalf to
the other Party hereto.

 

16.2     No Recordation.  Purchaser shall not record this Agreement, nor any
memorandum or other notice of this Agreement, in any public records. Purchaser
hereby grants a power of attorney to Seller (which power is coupled with an
interest and shall be irrevocable) to execute and record on behalf of Purchaser
a memorandum or other notice removing this Agreement or

 

61


 

any memorandum or other notice of this Agreement from the public records, or
evidencing the termination of this Agreement.

 

16.3     Time is of the Essence.  Time is of the essence of this Agreement;
provided, however, that notwithstanding anything to the contrary in this
Agreement, if the time period for the performance of any covenant or obligation,
satisfaction of any condition or delivery of any Notice or item required under
this Agreement shall expire on a day other than a Business Day, such time period
shall be extended automatically to the next Business Day.

 

16.4     Assignment.  Purchaser shall not assign this Agreement or any interest
therein to any Person, without the prior written consent of Seller, which
consent may be withheld in Seller’s sole discretion.  Notwithstanding the
foregoing, Purchaser shall have the right to designate any Affiliate as its
nominee to receive title to the Property, or assign all of its right, title and
interest in this Agreement to any Affiliate of Purchaser by providing written
notice to Seller no later than ten (10) days prior to the Closing; provided,
however, that (a) such Affiliate remains an Affiliate of Purchaser,
(b) Purchaser shall not be released from any of its liabilities and obligations
under this Agreement by reason of such designation or assignment until Closing,
at which time Purchaser shall be released, and (c) such designation or
assignment shall not be effective until Purchaser has provided Seller with a
fully executed copy of such designation or assignment and assumption instrument,
which shall (i) provide that Purchaser and such designee or assignee shall be
jointly and severally liable for all liabilities and obligations of Purchaser
under this Agreement until Closing, (ii) provide that Purchaser and its designee
or assignee agree to pay any additional transfer tax as a result of such
designation or assignment, which obligation shall survive Closing or any
termination of this Agreement, (iii) include a representation and warranty in
favor of Seller that all representations and warranties made by Purchaser in
this Agreement are true and correct with respect to such designee or assignee as
of the date of such designation or assignment, and will be true and correct as
of the Closing, and (iv) otherwise be in form and substance satisfactory to
Seller.

 

16.5     Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the Parties, and their respective successors and permitted
assigns.

 

16.6     Third Party Beneficiaries.  This Agreement shall not confer any rights
or remedies on any Person other than (i) the Parties and their respective
successors and permitted assigns, and (ii) any Indemnitee to the extent such
Indemnitee is expressly provided any right of defense or indemnification in this
Agreement.

 

16.7     GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NORTH CAROLINA, WITHOUT GIVING EFFECT TO ANY PRINCIPLES REGARDING
CONFLICT OF LAWS.

 

16.8     Rules of Construction.  The following rules shall apply to the
construction and interpretation of this Agreement:

 

16.8.1. Singular words shall connote the plural as well as the singular, and
plural words shall connote the singular as well as the plural, and the masculine
shall include the feminine and the neuter, as the context may require.

 

62


 

16.8.2. All references in this Agreement to particular articles, sections,
subsections or clauses (whether in upper or lower case) are references to
articles, sections, subsections or clauses of this Agreement.  All references in
this Agreement to particular exhibits or schedules (whether in upper or lower
case) are references to the exhibits and schedules attached to this Agreement,
unless otherwise expressly stated or clearly apparent from the context of such
reference.

 

16.8.3. The headings in this Agreement are solely for convenience of reference
and shall not constitute a part of this Agreement nor shall they affect its
meaning, construction or effect.

 

16.8.4. Each Party and its counsel have reviewed and revised (or requested
revisions of) this Agreement and have participated in the preparation of this
Agreement, and therefore any rules of construction requiring that ambiguities
are to be resolved against the Party which drafted the Agreement or any exhibits
hereto shall not be applicable in the construction and interpretation of this
Agreement or any exhibits hereto.

 

16.8.5. The terms “hereby,” “hereof,” “hereto,” “herein,” “hereunder” and any
similar terms shall refer to this Agreement, and not solely to the provision in
which such term is used.

 

16.8.6. The terms “include,” “including” and similar terms shall be construed as
if followed by the phrase “without limitation.”

 

16.8.7. The term “sole discretion” with respect to any determination to be made
a Party under this Agreement shall mean the sole and absolute discretion of such
Party, without regard to any standard of reasonableness or other standard by
which the determination of such Party might be challenged.

 

16.9     Severability.  If any term or provision of this Agreement is held to be
or rendered invalid or unenforceable at any time in any jurisdiction, such term
or provision shall not affect the validity or enforceability of any other terms
or provisions of this Agreement, or the validity or enforceability of such
affected term or provision at any other time or in any other jurisdiction.

 

16.10   JURISDICTION AND VENUE.  ANY LITIGATION OR OTHER COURT PROCEEDING WITH
RESPECT TO ANY MATTER ARISING FROM OR IN CONNECTION WITH THIS AGREEMENT SHALL BE
CONDUCTED IN ANY STATE COURT IN WAKE COUNTY, NORTH CAROLINA, AND EACH OF SELLER
(FOR ITSELF AND ALL SELLER INDEMNITEES) AND PURCHASER (FOR ITSELF AND ALL
PURCHASER INDEMNITEES) HEREBY SUBMIT TO JURISDICTION AND CONSENT TO VENUE IN
SUCH COURTS, AND WAIVE ANY DEFENSE BASED ON FORUM NON CONVENIENS.

 

SELLER’S INITIALS ______ PURCHASER’S INITIALS ______

 

63


 

16.11   WAIVER OF TRIAL BY JURY.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW EACH PARTY HEREBY WAIVE ITS RIGHT TO A TRIAL BY JURY IN ANY LITIGATION OR
OTHER COURT PROCEEDING WITH RESPECT TO ANY MATTER ARISING FROM OR IN CONNECTION
WITH THIS AGREEMENT.

 

SELLER’S INITIALS ______ PURCHASER’S INITIALS ______

 

16.12   Prevailing Party.  If any litigation or other court action, arbitration
or similar adjudicatory proceeding is commenced by any Party to enforce its
rights under this Agreement against any other Party, all fees, costs and
expenses, including, without limitation, reasonable attorneys’ fees and court
costs, incurred by the prevailing Party as determined pursuant to a final,
non-appealable order or judgment in such litigation, action, arbitration or
proceeding shall be reimbursed by the losing Party; provided, that if a Party to
such litigation, action, arbitration or proceeding prevails in part, and loses
in part, the court, arbitrator or other adjudicator presiding over such
litigation, action, arbitration or proceeding shall award a reimbursement of the
fees, costs and expenses incurred by such Party on an equitable basis.

 

16.13   Incorporation of Recitals, Exhibits and Schedules.  The recitals to this
Agreement, and all exhibits and schedules (as amended, modified and supplemented
from time to time pursuant to Section 16.14) referred to in this Agreement are
incorporated herein by such reference and made a part of this Agreement.  Any
matter disclosed in any schedule to this Agreement shall be deemed to be
incorporated in all other schedules to this Agreement.

 

16.14   Updates of Schedules.  Notwithstanding anything to the contrary in this
Agreement, Seller shall have the right to amend and supplement any schedule to
this Agreement from and after the Effective Date, from time to time, without
Purchaser’s consent to the extent that (i) such schedule needs to be amended or
supplemented to maintain the truth or accuracy of the applicable representation
or warranty or the information disclosed therein, and (ii) Seller did not have
Knowledge as of the time the original schedule was delivered to Purchaser of the
matter being disclosed in such amendment or supplement by providing a written
copy of such amendment or supplement to Purchaser.  If Seller makes any such
amendment or supplement to the schedules after the expiration of the Due
Diligence Period (a “Post-Due Diligence Disclosure”), then (A) such Post-Due
Diligence Disclosure shall constitute a Purchaser Closing Condition Failure if,
and only if, the corresponding representation or warranty or other information
would be untrue or incorrect in any material respect in the absence of such
Post-Due Diligence Disclosure which is amended or supplemented by such Post-Due
Diligence Disclosure and would result in a Material Adverse Effect to
Purchaser’s ownership of the Property or the conduct of the Business upon
Closing, and Seller does not commit in writing to either cure the matters which
are the subject of such Post-Due Diligence Disclosure or to provide a credit to
Purchaser at Closing in the amount of the Material Adverse Effect resulting or
likely resulting to Purchaser as a result of such Post-Due Due Diligence
Disclosure as mutually agreed by Purchaser and Seller each acting in good faith,
and (B) if Purchaser proceeds to Closing notwithstanding such Post-Due Diligence
Disclosure without the same being cured by Seller or without receiving a credit
for same from Seller at Closing, the corresponding representation, warranty or
other information shall be deemed qualified by such Post-Due Diligence
Disclosure for the purposes of limiting the defense and indemnification
obligations of Seller under this Agreement; provided, however, should either (1)
the Post-Due Diligence Disclosure be caused

 

64


 

by the intentional breach or willful misconduct of Seller or another party
reasonably under Seller’s control; or (2) Seller commits in writing to cure the
matters that are the subject of such Post-Due Diligence Disclosure and willfully
or intentionally fails to do so, then in each case, Seller will be deemed to be
in default of its obligations under this Agreement and the provision of Section
13.1 shall apply in connection therewith (without any additional right of Seller
to cure under Section 13.2 hereof).

 

16.15   Entire Agreement.  This Agreement sets forth the entire understanding
and agreement of the Parties hereto, and shall supersede any other agreements
and understandings (written or oral) between the Parties on or prior to the
Effective Date with respect to the transactions described in this Agreement.

 

16.16   Amendments, Waivers and Termination of Agreement.  Except as set forth
in Section 16.14, no amendment or modification to any terms or provisions of
this Agreement, waiver of any covenant, obligation, breach or default under this
Agreement or termination of this Agreement (other than as expressly provided in
this Agreement), shall be valid unless in writing and executed and delivered by
each of the Parties.

 

16.17   Not an Offer.  The delivery by Seller of this Agreement executed by
Seller shall not constitute an offer to sell the Property, and Seller shall have
no obligation to sell the Property to Purchaser, unless and until all Parties
have executed and delivered this Agreement to all other Parties.

 

16.18   Execution of Agreement.  The Parties may deliver executed signature
pages to this Agreement by facsimile transmission or by internet electronic mail
in Adobe Acrobat PDF format to the other Party, which facsimile or other
electronic copy shall be deemed to be an original executed signature page.  This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original and all of which counterparts together shall constitute one
agreement with the same effect as if the Parties had signed the same signature
page.

 

[Remainder of page intentionally left blank;

Signatures on following pages]

 

65


 

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed and
delivered in its name by a duly authorized officer or representative.

 

 

SELLER:

 

 

 

NOBLE RALEIGH ASSOCIATES, LLC, a Georgia limited liability company

 

 

 

By:

NOBLE RALEIGH GP, LLC, a Georgia limited liability company, its Manager

 

 

 

 

 

By:

/s/ James E. Conley

 

 

 

James E. Conley, Jr., Vice President

 

[Signatures continue on following page]

 

 

 

Signature Page to Purchase and Sale Agreement

Raleigh Marriott City Center

 


 

 

PURCHASER:

 

 

 

CWI RALEIGH HOTEL, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Michael G. Medzigian

 

 

Name: Michael G. Medzigian

 

 

Title:   CEO and President

 

 

 

Signature Page to Purchase and Sale Agreement

Raleigh Marriott City Center

 


 

EXHIBIT A

 

Form of Earnest Money Escrow Agreement

 

 

EARNEST MONEY ESCROW AGREEMENT

 

THIS EARNEST MONEY ESCROW AGREEMENT (this “Agreement”) is made and entered into
as of this        day of May, 2013 (the “Effective Date”), by and among NOBLE
RALEIGH ASSOCIATES, LLC, a Georgia limited liability company (“Seller”), and CWI
RALEIGH HOTEL, LLC, a Delaware limited liability company (“Purchaser”), and
FIRST AMERICAN TITLE INSURANCE COMPANY (“Escrow Agent”).  (Seller, Purchaser and
Escrow Agent are sometimes referred to herein individually as a “Party”, and
collectively as the “Parties”).

 

WHEREAS, Seller and Purchaser are parties to that certain Purchase and Sale
Agreement dated as of May      , 2013 (the “Purchase Agreement”), for the sale
and purchase of Seller’s interest in the hotel and conference center facility
known as the Raleigh Marriott City Center Hotel and Conference Center, located
at 500 Fayetteville Street, Raleigh, Wake County, North Carolina (the “Hotel”). 
(All initial capitalized terms used, but not defined, in this Agreement shall
have the meaning set forth in the Purchase Agreement.)

 

WHEREAS, Purchaser is required to deposit certain monies into escrow with Escrow
Agent to be held as earnest money for the benefit of the Parties pursuant to the
Purchase Agreement in connection with the purchase of the Hotel.

 

WHEREAS, Escrow Agent is willing to hold such earnest money in escrow, and
invest and disburse such earnest money, on the terms set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

 

1.         Deposit and Investment of Earnest Money.

 

(a)        Deposit and Acceptance of Earnest Money.  By its execution and
delivery of this Agreement to Seller and Purchaser, Escrow Agent hereby
acknowledges that it has received from Purchaser the amount of Two Million Five
Hundred Thousand and no/100 Dollars ($2,500,000.00) (the “Initial Deposit”).  If
Purchaser does not terminate the Purchase Agreement pursuant to the Due
Diligence Contingency, Purchaser shall deposit with Escrow Agent the amount of
Two Million Five Hundred Thousand and no/100 Dollars ($2,500,000.00) no later
than 5:00 p.m. (Eastern Time) on the last day of the Due Diligence Period (the
“Additional Deposit”; the term “Earnest Money” shall mean, collectively, the
Initial Deposit and the Additional Deposit (if then deposited by Purchaser at
the time in question)).  Escrow Agent shall provide written confirmation to
Seller and Purchaser of its receipt of the Additional Deposit immediately upon
its deposit with Escrow Agent.  Upon request by Seller or Purchaser

 

A-1


 

at any time, Escrow Agent shall confirm to Seller or Purchaser (as the case may
be) the amount of Earnest Money then on deposit with Escrow Agent pursuant to
this Agreement.

 

(b)        Escrow Account.  Escrow Agent shall hold the Earnest Money in a
separate escrow account identified as account no.                      (the
“Escrow Account”) for the benefit of Seller and Purchaser pursuant to this
Agreement, and shall not commingle the Earnest Money with any other third-party
deposits or its own funds.

 

(c)        Investment of Earnest Money.  The Earnest Money or any portion
thereof shall be invested in any investment selected by Purchaser and approved
by Seller in writing, which approval may be withheld in Seller’s reasonable
discretion; provided, however, that Escrow Agent shall not be obligated to
invest the Earnest Money or any portion thereof pursuant to this
Section 1(c) until both Seller and Purchaser (i) provide their respective
federal tax identification numbers to Escrow Agent, and (ii) execute and deliver
to Escrow Agent any investment forms or direction letters reasonably requested
by Escrow Agent.  All interest and other amounts earned on the Earnest Money
shall constitute additional Earnest Money for all purposes in this Agreement. 
Purchaser shall bear the risk of loss of the Earnest Money, except to the extent
resulting from the gross negligence, willful default, intentional misconduct or
breach of trust by Escrow Agent, its managers, officers, employees or agents.

 

2.         Disbursement of Earnest Money.

 

(a)        Disbursement at Closing.  At Closing, Escrow Agent shall disburse the
Earnest Money to Seller or to any other Person to whom Seller directs the
Earnest Money to be disbursed by providing written notice to Escrow Agent.

 

(b)        Disbursement if Closing Not Consummated.

 

i)          If the Purchase Agreement is terminated for any reason or if Seller
or Purchaser otherwise is entitled to receive the Earnest Money pursuant to the
Purchase Agreement, either Seller or Purchaser (as the case may be) (the
“Requesting Party”) may provide written notice to Escrow Agent that the Purchase
Agreement has been terminated or that Seller or Purchaser (as the case may be)
otherwise is entitled to receive the Earnest Money pursuant to the Purchase
Agreement and that the Earnest Money is to be distributed in accordance with the
instructions given in such notice (a “Disbursement Request”).  Escrow Agent
shall provide written notice (the “Receipt Notice”) to the other Party (the
“Confirming Party”) of its receipt of such Disbursement Request (together with a
copy of the Disbursement Request) no later than two (2) Business Days after its
receipt of such Disbursement Request.

 

ii)         If the Confirming Party disputes that the Requesting Party is
entitled to receive the Earnest Money, the Confirming Party shall provide
written notice to Escrow Agent within ten (10) Business Days after its receipt
of the Receipt Notice disputing that the Requesting Party is entitled to receive
the Earnest Money (a “Dispute Notice”).  If Escrow Agent has not received a
Dispute Notice from the Confirming Party within such ten (10) Business Day
period, the Confirming Party shall be deemed to have consented to and authorized
the disbursement set forth in the Disbursement Request, and Escrow Agent shall
disburse the Earnest Money pursuant to the instructions set forth in the
Disbursement Request.  If Escrow

 

A-2


 

Agent receives a Dispute Notice within such ten (10) Business Day period, Escrow
Agent shall retain the Earnest Money in the Escrow Account pending receipt of
separate written direction from each Seller and Purchaser authorizing the
disbursement of the Earnest Money to the same Person (and confirmation of such
disbursement by telephone) as provided in Section 2, or a final unappealable
order of court with respect to distribution of the Earnest Money. 
Notwithstanding the foregoing, if Escrow Agent receives contrary written
directions from Seller and Purchaser or no written directions within six
(6) months after the Effective Date, Escrow Agent shall have the right to
deposit the Earnest Money with any court of competent jurisdiction in Atlanta,
Georgia and interplead Seller and Purchaser.  Upon depositing the Earnest Money
and filing its complaint in interpleader, Escrow Agent shall be released from
all liability under this Agreement regarding the Earnest Money, except as
otherwise expressly provided in this Agreement.

 

3.         Escrow Fees.  All fees, costs and expenses of the Escrow Agent with
respect to the escrow established pursuant to this Agreement (the “Escrow Fees”)
shall be shared equally between Seller and Purchaser, except that Purchaser
shall pay any Escrow Fees with respect to the investment of the Earnest Money. 
All such Escrow Fees shall be due and payable upon the earlier of:  (i) the
disbursement of the Earnest Money, or (ii) the deposit of the Earnest Money by
Escrow Agent with a court of competent jurisdiction as set forth in Section 2. 
Notwithstanding the foregoing, Escrow Agent shall waive all Escrow Fees if the
Closing is consummated through an escrow closing transaction with Escrow Agent,
and Escrow Agent or its Affiliate issues the Title Policy described in the
Purchase Agreement.

 

4.         Compliance with Court Orders.  Seller and Purchaser hereby
acknowledge that Escrow Agent may accept, obey and comply with any and all
writs, orders, judgments or decrees issued or entered by any court with or
without jurisdiction (a “Court Order”), in which case, notwithstanding anything
to the contrary in this Agreement, Escrow Agent shall not be liable to Seller or
Purchaser by reason of such acceptance, obedience or compliance, regardless of
whether such Court Order is subsequently reversed, modified, annulled, set aside
or vacated.

 

5.         Release and Indemnification.  Seller and Purchaser hereby release
Escrow Agent and its officers, managers, employees and agents (each, an “Escrow
Agent Party”), for any liability, damage, loss, cost or expense incurred by
Seller or Purchaser to the extent resulting from (i) any action taken or not
taken in good faith upon advice of Escrow Agent’s counsel given with respect to
any questions relating to its obligations under this Agreement, or (ii) any
action taken or not taken in reliance upon any document, including any written
notice provided to Escrow Agent pursuant to this Agreement, as to the due
execution and the validity and effectiveness of such document, and the truth and
accuracy of any information contained therein, which such Escrow Agent Party in
good faith believes to be genuine, to have been signed or presented by a duly
authorized person or persons and to comply with the terms of the Purchase
Agreement and this Agreement, except to the extent resulting from the gross
negligence, willful default, intentional misconduct or breach of trust by such
Escrow Agent Party.  Seller and Purchaser, jointly and severally, shall
indemnify and hold harmless any Escrow Agent Party against any liability,
damage, loss, cost or expense, including, without limitation, reasonable
attorneys’ fees and court costs, incurred by such Escrow Agent Party to the
extent resulting from the performance by any Escrow Agent Party of Escrow
Agent’s obligations under this Agreement, except to the extent resulting from
the gross negligence, willful default, intentional misconduct or breach of trust
by such Escrow Agent Party.

 

A-3


 

6.         Relationship of Parties.  Seller and Purchaser acknowledge and agree
that Escrow Agent is acting solely as a stakeholder at their request, and that
Escrow Agent shall not be deemed to be the agent of either Seller or Purchaser.

 

7.         Notices.

 

(a)        Method of Delivery.  All notices, requests, demands and other
communications (each, a “Notice”) required to be provided by any Party to any
other Party pursuant to this Agreement shall be in writing and shall be
delivered (i) in person, (ii) by certified U.S. mail, with postage prepaid and
return receipt requested, (iii) by overnight courier service, or (iv) by
facsimile transmittal, with a verification copy sent on the same day by any of
the methods set forth in clauses (i), (ii) and (iii), to the other Party to this
Agreement at the following address or facsimile number (or to such other address
or facsimile number as the Parties may designate from time to time pursuant to
Section (c)):

 

If to Seller:

 

c/o Noble Investment Group, LLC

2000 Monarch Tower

3424 Peachtree Road

Atlanta, Georgia  30326

Attn:  Mark K. Rafuse

Facsimile No.:  (404) 832-3825

 

With a copy to:

 

Morris, Manning & Martin, LLP

1600 Atlanta Financial Center

3343 Peachtree Road, N.E.

Atlanta, Georgia  30326

Attn:  G. Brian Butler, Esq.

Facsimile No.:  (404) 365-9532

 

If to Purchaser:

 

CWI Raleigh Hotel, LLC

c/o Watermark Capital Partners, LLC

272 E. Deerpath Road, Suite 320

Lake Forest, Illinois 60045

Attn: Michael G. Medzigian

Facsimile No.: (847) 482-8696

 

A-4


 

With a copy to:

 

Paul Hastings LLP

515 S. Flower Street, 25th Floor

Los Angeles, California 90071

Attn: Rick S. Kirkbride

Facsimile No.: (213) 996-3261

 

1.   If to Escrow Agent:

 

2.         First American Title Insurance Company

3.         633 Third Avenue

4.         New York, New York 10017

5.         Attn:  Jennifer Panciera

6.         Facsimile No.: (212)       -        

 

(b)        Receipt of Notices.  All Notices sent by any Party (or their
respective counsel pursuant to Section (d)) under this Agreement shall be deemed
to have been received by the Party to whom such Notice is sent upon (i) delivery
to the address or facsimile number of the recipient Party, provided that such
delivery is made prior to 5:00 p.m. (local time for the recipient Party) on a
Business Day, otherwise the following Business Day, or (ii) the attempted
delivery of such Notice if (A) such recipient Party refuses delivery of such
Notice, or (B) such recipient Party is no longer at such address or facsimile
number, and such recipient Party failed to provide the sending Party with its
current address or facsimile number pursuant to Section (c).

 

(c)        Change of Address.  The Parties (and the Persons to whom copies of
Notices are to be delivered pursuant to Section 7(a)) shall have the right to
change their respective address and/or facsimile number for the purposes of this
Section 7 by providing a Notice of such change in address and/or facsimile as
required under this Section 7.

 

(d)       Delivery by Party’s Counsel.  The Parties agree that the attorney for
such Party shall have the authority to deliver Notices on such Party’s behalf to
the other Parties hereto.

 

8.         Assignment.  Neither Seller nor Purchaser shall assign any of its
rights, or delegate any of its obligations, in this Agreement, without the prior
written consent of the other Party, except that Purchaser shall have the right
to assign this Agreement to any permitted assignee under the Purchase Agreement;
provided, however, that no such assignment shall relieve Purchaser from its
obligations under this Agreement.  Escrow Agent shall not, directly or
indirectly, assign any of its rights, or delegate any of its obligations, in
this Agreement, without the prior written consent of Seller and Purchaser.

 

9.         Successors and Assigns; Third Party Beneficiaries.  This Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns pursuant to Section 8.  This
Agreement shall not confer any rights or remedies upon any Person other than the
Parties any their respective successors and permitted assigns pursuant to this
Section 8.

 

A-5


 

10.       Conflict with Purchase Agreement.  If any of the terms or provisions
of this Agreement conflict with, or are inconsistent with, any terms or
provisions of the Purchase Agreement, the terms and provisions of this Agreement
shall control.

 

11.       Governing Law; Severability.  This Agreement shall be governed by the
laws of the State of Georgia.  If any term or provision of this Agreement is
held to be or rendered invalid or unenforceable at any time in any jurisdiction,
such term or provision shall not affect the validity or enforceability of any
other terms or provisions of this Agreement, or the validity or enforceability
of such affected terms or provisions at any other time or in any other
jurisdiction.

 

12.       Jurisdiction; Venue.  Any litigation or other court action regarding
this Agreement shall be conducted in the Georgia Superior Court in Fulton County
or the United States District Court for the Northern District of Georgia, in the
State of Georgia, and the each Party hereby submits to jurisdiction and consents
to venue in such courts.

 

13.       Waiver of Trial by Jury.  Each Party hereby waives its right to a
trial by jury in any action or proceeding by any Party against any other Party
with respect to any matter arising from or in connection with this Agreement.

 

14.       Prevailing Party.  If any litigation or other court action,
arbitration or similar adjudicatory proceeding is undertaken by any Party to
enforce its rights under this Agreement, all fees, costs and expenses,
including, without limitation, reasonable attorneys’ fees and court costs, of
the prevailing Party in such action, suit or proceeding shall be reimbursed or
paid by the Party against whose interest the judgment or decision is rendered. 
This Section 13 shall survive the termination of this Agreement.

 

15.       Recitals and Schedules.  The recitals to this Agreement, and all
schedules referred to in this Agreement are incorporated herein by such
reference and made a part of this Agreement.

 

16.       Entire Agreement; Amendments to Agreement.  This Agreement sets forth
the entire understanding and agreement of the Parties hereto, and shall
supersede any other agreements and understandings (written or oral) between or
among the Parties on or prior to the date of this Agreement with respect to the
transactions contemplated in this Agreement.  No amendment or modification to
any terms of this Agreement, waiver of any covenant, obligation, breach or
default under this Agreement or termination of this Agreement (other than as
expressly provided in this Agreement), shall be valid unless in writing and
executed and delivered by each of the Parties.

 

17.       Facsimile; Counterparts.  A Party may deliver executed signature
pages to this Agreement by facsimile transmission to any other Parties, which
facsimile copy shall be deemed to be an original executed signature page.  This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original and all of which counterparts together shall constitute one
agreement with the same effect as if the Parties had signed the same signature
page.

 

[Remainder of page intentionally left blank;

Signatures on following pages]

 

A-6


 

IN WITNESS WHEREOF, Seller, Purchaser and Escrow Agent have caused this
Agreement to be executed and delivered in their names by their respective duly
authorized officers or representatives as of the Effective Date.

 

 

SELLER:

 

 

 

NOBLE RALEIGH ASSOCIATES, LLC, a
Georgia limited liability company

 

 

 

By:

NOBLE RALEIGH GP, LLC, a Georgia
limited liability company, its Manager

 

 

 

 

 

 

By:

 

 

 

 

James E. Conley, Jr., Vice President

 

 

[Signatures continue on following page]

 

A-7


 

 

PURCHASER:

 

 

 

CWI RALEIGH HOTEL, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

Michael G. Medzigian

 

 

Title:

CEO and President

 

 

[Signatures continue on following page]

 

A-8


 

 

ESCROW AGENT:

 

 

 

CHICAGO TITLE INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

A-9

 


 

EXHIBIT B

 

[Intentionally Omitted]

 

B-1


 

EXHIBIT C

 

 

Form of Seller Closing Certificate

 

 

SELLER CLOSING CERTIFICATE

 

THIS SELLER CLOSING CERTIFICATE (this “Certificate”) is made by NOBLE RALEIGH
ASSOCIATES, LLC, a Georgia limited liability company (“Seller”), and delivered
to CWI RALEIGH HOTEL, LLC, a Delaware limited liability company (“Purchaser”),
pursuant to that certain Purchase and Sale Agreement dated as of May       ,
2013 (the “Agreement”), between Seller and Purchaser.  (All initial capitalized
terms used, but not defined, in this Certificate shall have the meaning set
forth in the Agreement.)

 

Seller hereby states and certifies to Purchaser that:

 

1.         Attached hereto as Appendix 1 is a true and complete copy of the
authorizing resolutions for Seller, which resolutions authorize Seller’s
execution and delivery of the Agreement and the consummation of the transaction
contemplated therein, and such resolutions have not been amended, modified or
rescinded since the date of adoption, and are in full force and effect as of the
date of this Certificate.

 

2.         The representations and warranties of Seller under the Agreement (as
the same may have been amended or supplemented by Seller pursuant to the
Agreement) are true and correct as of the date of this Certificate (or as of
such other date to which such representation or warranty expressly is made),
except to the extent any breach of such representations or warranties would not
have a Material Adverse Effect on the Business or prevent Seller from
consummating the transaction described in the Agreement.

 

3.         Seller has performed each of its covenants and obligations under the
Agreement in all material respects as of the date of this Certificate.

 

[Remainder of page intentionally left blank;

Signatures on following pages]

 

C-1


 

IN WITNESS WHEREOF, Seller has caused this Certificate to be executed and
delivered in its name by a duly authorized officer or representative as of this
       day of                     , 2013.

 

 

SELLER:

 

 

 

NOBLE RALEIGH ASSOCIATES, LLC, a
Georgia limited liability company

 

 

 

By:

NOBLE RALEIGH GP, LLC, a Georgia limited liability company, its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

Mark K. Rafuse, Vice President

 

C-2

 


 

APPENDIX 1

 

Authorizing Resolutions for Seller

 

 

(See attached)

 

C-3


 

EXHIBIT D

 

Form of Deed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excise Tax $                 

 

Recording Time, Book and Page

 

 

Tax Lot No.                                                        Parcel
Identifier
No.                                                                                                          

 

Verified by                                                                     
County on the         day of
                                                                     , 2013 by

 

Mail after recording to:
                                                                                                                                                             

 

This instrument was prepared by:

Marvin L. Rogers, Esq., McGuireWoods LLP, 201 North Tryon Street, Suite 3000,
Charlotte, NC 28202-2146

 

 

 

 

 

 

 

 

Brief Description for the index

Hotel/Conference Center Unit, Raleigh City Center Hotel and Public Parking, a
Condominium, as shown in Condominium Plat Book 209, Pages 506A1-506B6, less and
except Conference Center Unit, Raleigh Hotel and Conference Center, a
Condominium, as shown in Condominium Plat Book 2009, Pages 507A1-507B6

 

Hotel Unit, Raleigh Hotel and Conference Center, a Condominium, as shown in
Condominium Plat Book 2009, Pages 507A1-507B6

 

 

 

 

 

NORTH CAROLINA
SPECIAL WARRANTY DEED

 

THIS DEED made as of                                             , 2013, by and
between

 

 

 

 

 

GRANTOR

 

NOBLE RALEIGH ASSOCIATES, a

Georgia limited liability company

 

 

 

GRANTEE

 

CWI RALEIGH HOTEL, LLC, a

Delaware limited liability company

 

Address:

c/o Noble Investment Group, LLC, 2000
Monarch Tower, 3424 Peachtree Road,

N.E., Atlanta, Georgia 30326

 

 

Address:

c/o Watermark Capital Partners, LLC

272 E. Deerpath Road, Suite 320

Lake Forest, Illinois 60045

 

 

 

 

 

 

 

Enter in appropriate block for each party: name, address, and, if appropriate,
character of entity, e.g., corporation or partnership.

 

 

D-1


 

The designation Grantor and Grantee as used herein shall include said parties,
their heirs, successors, and assigns, and shall include singular, plural,
masculine, feminine or neuter as required by context.

 

WITNESSETH, that the Grantor, for a valuable consideration paid by the Grantee,
the receipt of which is hereby acknowledged, has and by these presents does
grant, bargain, sell and convey unto the Grantee in fee simple, that certain
interest in real property being condominium units of a leasehold estate and
being more particularly described as follows (the “Property”):

 

Unit 1:

 

BEING all of the Hotel/Conference Center Unit of the Raleigh City Center Hotel
and Public Parking, a Condominium, together with all rights related thereto
including but not limited to an interest in all Common Elements and Limited
Common Elements to the extent provided to an Owner of a Unit as the same is
described in that certain Master Declaration of Leasehold Condominium of Raleigh
City Center Hotel and Public Parking, a Condominium, recorded in Book 013363, at
Page 01256, Wake County Registry, North Carolina, and which project has been
created under Chapter 47-C of the North Carolina General Statutes referred to as
the “North Carolina Condominium Act”.

 

As a further aid in this description, reference is made to Condominium Plat Book
2009, Pages 506A1 through 506B6 of the Wake County Registry, North Carolina,
which contains the official recorded plats entitled “Raleigh Hotel and
Conference Center, a Condominium.”

 

LESS AND EXCEPT all of the Conference Center Unit of the Raleigh Hotel and
Conference Center, a Condominium, together with all rights related thereto
including but not limited to an interest in all Common Elements and Limited
Common Elements to the extent provided to an Owner of a Unit as the same is
described in that certain Declaration of Leasehold Sub-Condominium of Raleigh
Hotel and Conference Center, a Condominium, recorded in Book 013363, at
Page 01658, Wake County Registry, North Carolina, and which project has been
created under Chapter 47-C of the North Carolina General Statutes referred to as
the “North Carolina Condominium Act”.

 

As a further aid in this description, reference is made to Condominium Plat Book
2009, Pages 507A1 through 507B6 of the Wake County Registry, North Carolina,
which contains the official recorded plats entitled “Raleigh Hotel and
Conference Center, a Condominium.”

 

 

Unit 2:

 

BEING all of the Hotel Unit of the Raleigh Hotel and Conference Center, a
Condominium, together with all rights related thereto including but not limited
to

 

D-2


 

an interest in all Common Elements and Limited Common Elements to the extent
provided to an Owner of a Unit as the same is described in that certain
Declaration of Leasehold Sub-Condominium of Raleigh Hotel and Conference Center,
a Condominium, recorded in Book 013363, at Page 01658, Wake County Registry,
North Carolina, and which project has been created under Chapter 47-C of the
North Carolina General Statutes referred to as the “North Carolina Condominium
Act”.

 

As a further aid in this description, reference is made to Condominium Plat Book
2009, Pages 507A1 through 507B6 of the Wake County Registry, North Carolina,
which contains the official recorded plats entitled “Raleigh Hotel and
Conference Center, a Condominium.”

 

The leasehold interest in the Property hereinabove described was acquired by
Grantor by that certain Ground Lease Agreement, dated January 22, 2007, between
Grantee, as “lessor” therein, and Grantor, as “lessee” therein, a Memorandum of
which is recorded in Book 12367, at Page 2566 in the Wake County Registry, North
Carolina, as such Memorandum was amended by that certain Affidavit of Correction
of Typographical or Other Minor Error dated January 16, 2009, and recorded
January 27, 2009, in Book 013363, at Page 01244.

 

TO HAVE AND TO HOLD the aforesaid Property and all privileges and appurtenances
thereto belonging to the Grantee in fee simple.

 

And the Grantor covenants with the Grantee, that Grantor has done nothing to
impair such title as Grantor received, and Grantor will warrant and defend the
title against the lawful claims of all persons claiming by, under or through
Grantor, except for the exceptions hereinafter stated.

 

Title to the Property hereinabove described is subject to the following
exceptions:

 

Real estate taxes not yet due and payable, covenants, conditions, restrictions,
easements, rights of way and other matters of record, applicable zoning, land
use, and similar laws and regulations, and any and all matters which would be
disclosed by an accurate survey of the Property.

 

 

[Signature on following page]

 

D-3


 

IN WITNESS WHEREOF, the Grantor has executed this Deed, the day and year first
above written.

 

 

NOBLE RALEIGH ASSOCIATES, LLC, a
Georgia limited liability company

 

 

 

By:

NOBLE RALEIGH GP, LLC, a Georgia limited liability company, its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

Mark K. Rafuse, Vice President

 

STATE OF GEORGIA

§

 

§

COUNTY OF FULTON

§

 

I certify that the following person personally appeared before me this day,
acknowledging to me that he signed the foregoing document in the capacity
indicated thereon:  Mark K. Rafuse.

 

Date:                      , 2013

 

 

 

 

Notary Public

 

Print Name:

 

 

My Commission Expires:                              

 

[Official Seal]

 

 

MAIL TAX BILLS TO:

 

 

 

 

 

 

 

 

D-4

 


 

EXHIBIT E

 

Form of Assignment and Assumption of Lease Agreements

 

 

ASSIGNMENT AND ASSUMPTION OF LEASE AGREEMENTS

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASE AGREEMENTS (this “Agreement”) is made as
of this        day of              , 2013 (the “Effective Date”), by and between
NOBLE RALEIGH ASSOCIATES, LLC, a Georgia limited liability company (“Seller”),
and CWI RALEIGH HOTEL, LLC, a Delaware limited liability company (“Purchaser”).

 

WHEREAS, Assignor and Assignee are parties to that certain Purchase and Sale
Agreement dated as of May       , 2013 (the “Purchase Agreement”), pursuant to
which Assignor has agreed to sell, assign, transfer and convey to Assignee, that
certain hotel and conference center facility known as the Raleigh Marriott City
Center Hotel and Conference Center, located at 500 Fayetteville Street, Raleigh,
Wake County, North Carolina (the “Hotel”).

 

WHEREAS, in connection with the sale and purchase of the Hotel, Assignor has
agreed to assign to Assignee, and Assignee has agreed to assume from Assignor,
the Ground Lease and the Conference Center Lease (collectively, the “Assigned
Leases”), as provided in the Purchase Agreement.  (All initial capitalized terms
used, but not defined, in this Agreement shall have the meaning set forth in the
Purchase Agreement.)

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

1.         Assignment by Assignor.  Assignor hereby assigns, transfers and
conveys to Assignee all of the Assignor’s right, title and interest in and to
the Assigned Leases.  Assignor shall remain liable for all Retained Liabilities
with respect to the Assigned Leases.

 

2.         Acceptance and Assumption by Assignee.  Assignee hereby accepts the
assignment, transfer and conveyance of the Assigned Leases.  Assignee agrees to
perform all of the obligations, liabilities, covenants, duties and agreements of
Assignor under the Assigned Leases from and after the date of this Agreement,
and assume all Assumed Liabilities with respect to the Assigned Leases.

 

3.         Successors and Assigns; Third-Party Beneficiaries.  This Agreement
shall be binding upon and inure to the benefit of Assignor and Assignee, and
their respective successors and assigns.  This Agreement shall not confer any
rights or remedies upon any Person other than Assignor, Assignee and any
Indemnitee as and to the extent expressly provided under the Purchase Agreement.

 

4.         Entire Agreement; Amendments to Agreement.  This Agreement (including
the recitals to this Agreement which are incorporated herein) and the Purchase
Agreement set forth the entire understanding and agreement of the parties
hereto, and shall supersede any other

 

E-1


 

agreements and understandings (written or oral) between Assignor and Assignee on
or prior to the date of this Agreement with respect to the matters set forth
herein.  No amendment or modification to any terms of this Agreement, waiver of
any covenant, obligation, breach or default under this Agreement or termination
of this Agreement (other than as expressly provided in this Agreement), shall be
valid unless in writing and executed and delivered by Assignor and Assignee.

 

5.         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
counterparts together shall constitute one agreement with the same effect as if
the parties had signed the same signature page.

 

 

[Remainder of page intentionally left blank;

Signatures on following pages]

 

E-2


 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Agreement to be
executed and delivered in their names by their respective duly authorized
officers or representatives as of the Effective Date.

 

 

ASSIGNOR:

 

 

 

NOBLE RALEIGH ASSOCIATES, LLC, a
Georgia limited liability company

 

 

 

By:

NOBLE RALEIGH GP, LLC, a Georgia limited liability company, its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

Mark K. Rafuse, Vice President

 

 

[Signatures continue on following page]

 

E-3


 

 

ASSIGNEE:

 

 

 

CWI RALEIGH HOTEL, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

Michael G. Medzigian

 

 

Title:

CEO and President

 

E-4


 

EXHIBIT F

 

Form of Assignment and Assumption of Condominium Documents and Declarant’s
Rights

 

 

 

 

 

 

PREPARED BY AND WHEN

RECORDED RETURN TO:

G. Brian Butler

Morris, Manning & Martin, LLP

1600 Atlanta Financial Center

3343 Peachtree Road, N.E.

Atlanta, Georgia 30326

 

 

ASSIGNMENT AND ASSUMPTION OF CONDOMINIUM DOCUMENTS AND DECLARANT’S RIGHTS

 

THIS ASSIGNMENT AND ASSUMPTION OF CONDOMINIUM DOCUMENTS AND DECLARANT’S RIGHTS
(this “Agreement”) is made as of this        day of                  , 2013 (the
“Effective Date”), by and between NOBLE RALEIGH ASSOCIATES, LLC, a Georgia
limited liability company (“Seller”), and CWI RALEIGH HOTEL, LLC, a Delaware
limited liability company (“Purchaser”).

 

WHEREAS, Assignor and Assignee are parties to that certain Purchase and Sale
Agreement dated as of May       , 2013 (the “Purchase Agreement”), pursuant to
which Assignor has agreed to sell, assign, transfer and convey to Assignee, that
certain hotel and conference center facility known as the Raleigh Marriott City
Center Hotel and Conference Center, located at 500 Fayetteville Street, Raleigh,
Wake County, North Carolina (the “Hotel”).

 

WHEREAS, in connection with the sale and purchase of the Hotel, Assignor has
agreed to assign to Assignee, and Assignee has agreed to assume from Assignor,
the Master Condominium Documents and the Sub-Condominium Documents more
particularly described on Schedule 1 attached hereto and made a part hereof
(collectively, the “Assigned Documents”), and all of Assignor’s rights,
privileges, duties and obligations as “Declarant” and as a “Unit Owner” (as such
terms are defined in the Assigned Documents) under each of the Assigned
Documents (collectively, the “Assigned Rights”), all as provided in the Purchase
Agreement.  (All initial capitalized terms used, but not defined, in this
Agreement shall have the meaning set forth in the Purchase Agreement.)

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

F-1


 

1.         Assignment by Assignor.  Assignor hereby assigns, transfers and
conveys to Assignee all of the Assignor’s right, title and interest in and to
the Assigned Documents and in and to the Assigned Rights. Assignor shall remain
liable for all Retained Liabilities with respect to the Assigned Documents and
the Assigned Rights.

 

2.         Acceptance and Assumption by Assignee.  Assignee hereby accepts the
assignment, transfer and conveyance of the Assigned Documents and the Assigned
Rights.  Assignee agrees to perform all of the obligations, liabilities,
covenants, duties and agreements of Assignor under the Assigned Documents and
the Assigned Rights from and after the date of this Agreement, and assume all
Assumed Liabilities with respect to the Assigned Documents and the Assigned
Rights.

 

3.         Successors and Assigns; Third-Party Beneficiaries.  This Agreement
shall be binding upon and inure to the benefit of Assignor and Assignee, and
their respective successors and assigns.  This Agreement shall not confer any
rights or remedies upon any Person other than Assignor, Assignee and any
Indemnitee as and to the extent expressly provided under the Purchase Agreement.

 

4.         Entire Agreement; Amendments to Agreement.  This Agreement (including
the recitals to this Agreement which are incorporated herein) and the Purchase
Agreement set forth the entire understanding and agreement of the parties
hereto, and shall supersede any other agreements and understandings (written or
oral) between Assignor and Assignee on or prior to the date of this Agreement
with respect to the matters set forth herein.  No amendment or modification to
any terms of this Agreement, waiver of any covenant, obligation, breach or
default under this Agreement or termination of this Agreement (other than as
expressly provided in this Agreement), shall be valid unless in writing and
executed and delivered by Assignor and Assignee.

 

5.         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
counterparts together shall constitute one agreement with the same effect as if
the parties had signed the same signature page.

 

 

[Remainder of page intentionally left blank;

Signatures on following pages]

 

F-2


 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Agreement to be
executed and delivered in their names by their respective duly authorized
officers or representatives as of the Effective Date.

 

 

ASSIGNOR:

 

 

 

NOBLE RALEIGH ASSOCIATES, LLC, a
Georgia limited liability company

 

 

 

By:

NOBLE RALEIGH GP, LLC, a Georgia limited liability company, its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

Mark K. Rafuse, Vice President

 

 

STATE OF GEORGIA

§

 

§

COUNTY OF FULTON

§

 

 

I certify that the following person personally appeared before me this day,
acknowledging to me that he signed the foregoing documents in the capacity
indicated thereon:  Mark K. Rafuse.

 

Date:                     , 2013

 

 

 

 

 

 

 

Notary Public

 

 

Print Name:

 

 

My Commission Expires:                             

 

[Official Seal]

 

 

[Signatures continue on following page]

 

F-3


 

 

ASSIGNEE:

 

 

 

CWI RALEIGH HOTEL, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

Michael G. Medzigian

 

 

Title:

CEO and President

 

STATE OF                     

§

 

§

COUNTY OF                

§

 

I certify that the following person personally appeared before me this day,
acknowledging to me that he signed the foregoing documents in the capacity
indicated thereon:                                          .

 

Date:                     , 2013

 

 

 

 

 

 

Notary Public

 

 

Print Name:

 

 

My Commission Expires:                                       

 

[Official Seal]

 

F-4

 


 

SCHEDULE 1

 

Assigned Documents

 

 

“Master Condominium Documents”:  collectively, the (i) Master Declaration (as
defined below), (ii) those certain Articles of Incorporation of Raleigh City
Center Hotel and Public Parking Condominium Association, Inc., a North Carolina
nonprofit corporation, dated January 13, 2009 and filed January 14, 2009 with
the North Carolina Secretary of State under Reference # C200901400163,
(iii) those certain Raleigh City Center Hotel and Public Parking Condominium
Association, Inc. Bylaws dated as of January 27, 2009 by Assignor, as
“Owner/Declarant”, as amended by that certain Amendment One to Bylaws of Raleigh
City Center Hotel and Public Parking Condominium Association, Inc. dated as of
April 16, 2012 by Seller, as “Owner/Declarant”, and (iv) those certain
Condominium Plats and Plans for Raleigh City Center Hotel and Public Parking, a
Condominium, recorded in Condominium Book 2009, at Pages 506A1 through 506B6,
Wake County Registry, North Carolina.

 

“Master Declaration”:  collectively, that certain Master Declaration of
Leasehold Condominium (including the Plat of Condominium of the property
submitted to the condominium form of ownership and the architectural drawings
describing and defining the condominium units included therein) of Raleigh City
Center Hotel and Public Parking, a Condominium, by Assignor, as “Declarant” and
a “Unit Owner” therein, dated as of January 27, 2009, and recorded January 27,
2009, in Book 013363, at Page 01256, Wake County Registry, North Carolina, as
amended by that certain Amendment One to Master Declaration of Leasehold
Condominium of Raleigh City Center Hotel and Public Parking, a Condominium, by
Assignor dated as of April 16, 2012, and recorded April 18, 2012, in Book
014731, at Page 01540, Wake County Registry, North Carolina.

 

“Sub-Condominium Documents”:  collectively, the (i) Sub-Declaration (as defined
below), (ii) those certain Articles of Incorporation of Raleigh Hotel and
Conference Center Condominium Association, Inc., a North Carolina nonprofit
corporation, dated January 13, 2009 and filed January 14, 2009 with the North
Carolina Secretary of State under Reference # C200901400164, (iii) those certain
Raleigh Hotel and Conference Center Condominium Association, Inc. Bylaws dated
as of January 27, 2009 by Assignor, as “Owner/Declarant”, and (iv) those certain
Condominium Plats and Plans for Raleigh Hotel and Conference Center, a
Condominium, recorded in Condominium Book 2009, at Pages 507A1 through 507B6,
Wake County Registry, North Carolina.

 

“Sub-Declaration”:  collectively, that certain Declaration of Leasehold
Sub-Condominium (including the Plat of Condominium of the property submitted to
the condominium form of ownership and the architectural drawings describing and
defining the condominium units included therein) of Raleigh Hotel and Conference
Center, a Condominium, by Assignor, as “Declarant” and a “Unit Owner” therein,
dated as of January 27, 2009, and recorded January 27, 2009, in Book 013363, at
Page 01658, Wake County Registry, North Carolina, as amended by that certain
Amendment One to Declaration of Leasehold Sub-Condominium of Raleigh Hotel

 

F-5


 

and Conference Center, a Condominium, by Assignor dated as of April 16, 2012,
and recorded April 18, 2012, in Book 014731, at Page 01545, Wake County
Registry, North Carolina.

 

F-6


 

EXHIBIT G

 

Form of Assignment and Assumption of Reciprocal Easement Agreement

 

 

ASSIGNMENT AND ASSUMPTION OF RECIPROCAL EASEMENT AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION OF RECIPROCAL EASEMENT AGREEMENT (this
“Agreement”) is made as of this        day of                     , 2013 (the
“Effective Date”), by and between NOBLE RALEIGH ASSOCIATES, LLC, a Georgia
limited liability company (“Seller”), and CWI RALEIGH HOTEL, LLC, a Delaware
limited liability company (“Purchaser”).

 

WHEREAS, Assignor and Assignee are parties to that certain Purchase and Sale
Agreement dated as of May       , 2013 (the “Purchase Agreement”), pursuant to
which Assignor has agreed to sell, assign, transfer and convey to Assignee, that
certain hotel and conference center facility known as the Raleigh Marriott City
Center Hotel and Conference Center, located at 500 Fayetteville Street, Raleigh,
Wake County, North Carolina (the “Hotel”).

 

WHEREAS, in connection with the sale and purchase of the Hotel, Assignor has
agreed to assign to Assignee, and Assignee has agreed to assume from Assignor,
the REA (the “Assigned REA”), as provided in the Purchase Agreement.  (All
initial capitalized terms used, but not defined, in this Agreement shall have
the meaning set forth in the Purchase Agreement.)

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

1.         Assignment by Assignor.  Assignor hereby assigns, transfers and
conveys to Assignee all of the Assignor’s right, title and interest in and to
the Assigned REA.  Assignor shall remain liable for all Retained Liabilities
with respect to the Assigned REA.

 

2.         Acceptance and Assumption by Assignee.  Assignee hereby accepts the
assignment, transfer and conveyance of the Assigned REA.  Assignee agrees to
perform all of the obligations, liabilities, covenants, duties and agreements of
Assignor under the Assigned REA from and after the date of this Agreement, and
assume all Assumed Liabilities with respect to the Assigned REA.

 

3.         Successors and Assigns; Third-Party Beneficiaries.  This Agreement
shall be binding upon and inure to the benefit of Assignor and Assignee, and
their respective successors and assigns.  This Agreement shall not confer any
rights or remedies upon any Person other than Assignor, Assignee and any
Indemnitee as and to the extent expressly provided under the Purchase Agreement.

 

4.         Entire Agreement; Amendments to Agreement.  This Agreement (including
the recitals to this Agreement which are incorporated herein) and the Purchase
Agreement set forth the entire understanding and agreement of the parties
hereto, and shall supersede any other agreements and understandings (written or
oral) between Assignor and Assignee on or prior to

 

G-1


 

the date of this Agreement with respect to the matters set forth herein.  No
amendment or modification to any terms of this Agreement, waiver of any
covenant, obligation, breach or default under this Agreement or termination of
this Agreement (other than as expressly provided in this Agreement), shall be
valid unless in writing and executed and delivered by Assignor and Assignee.

 

5.         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
counterparts together shall constitute one agreement with the same effect as if
the parties had signed the same signature page.

 

 

[Remainder of page intentionally left blank;

Signatures on following pages]

 

G-2


 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Agreement to be
executed and delivered in their names by their respective duly authorized
officers or representatives as of the Effective Date.

 

 

ASSIGNOR:

 

 

 

NOBLE RALEIGH ASSOCIATES, LLC, a
Georgia limited liability company

 

 

 

By:

NOBLE RALEIGH GP, LLC, a Georgia limited liability company, its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

Mark K. Rafuse, Vice President

 

 

[Signatures continue on following page]

 

G-3


 

 

ASSIGNEE:

 

 

 

CWI RALEIGH HOTEL, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

Michael G. Medzigian

 

 

Title:

CEO and President

 

G-4


 

EXHIBIT H

 

Form of Bill of Sale

 

 

BILL OF SALE

 

THIS BILL OF SALE, is dated as of this        day of                     , 2013
(the “Effective Date”), from NOBLE RALEIGH ASSOCIATES, LLC, a Georgia limited
liability company (“Seller”), to CWI RALEIGH HOTEL, LLC, a Delaware limited
liability company (“Purchaser”).

 

WHEREAS, Seller and Purchaser are parties to that certain Purchase and Sale
Agreement dated as of May       , 2013 (the “Agreement”), pursuant to which
Seller has agreed to sell, assign, transfer and convey to Purchaser, that
certain hotel and conference center facility known as the Raleigh Marriott City
Center Hotel and Conference Center, located at 500 Fayetteville Street, Raleigh,
Wake County, North Carolina (the “Hotel”), including all Personal Property,
FF&E, Supplies, IT Systems, F&B, Retail Merchandise, Intellectual Property,
Books and Records, Plans and Specifications, Warranties, Bookings and Purchased
Accounts Receivable, but expressly excluding the Excluded Property and the
Retained Liabilities (collectively, the “Personal Property”), as provided in the
Agreement.  (All initial capitalized terms used, but not defined, in this Bill
of Sale shall have the meaning set forth in the Agreement.)

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged:

 

1.         Seller hereby sells, assigns, transfers and conveys to Purchaser all
of its right, title and interest in and to all of the Personal Property, and
Purchaser hereby purchases and accepts or assumes, as applicable, all of
Seller’s right, title and interest in and to all of the Personal Property, as of
the Effective Date, on the terms set forth in this Bill of Sale.

 

2.         EXCEPT AS SPECIFICALLY SET FORTH IN THE AGREEMENT, THE PERSONAL
PROPERTY IS HEREBY SOLD, ASSIGNED, TRANSFERRED AND CONVEYED TO PURCHASER ON AN
“AS IS”, “WHERE IS”, “WITH ALL FAULTS” BASIS, WITHOUT ANY REPRESENTATION,
WARRANTY, GUARANTY, PROMISE, PROJECTION OR PREDICTION WHATSOEVER WITH RESPECT TO
SUCH PERSONAL PROPERTY, WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED, OR ARISING
BY OPERATION OF LAW, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

 

[Remainder of page intentionally left blank;

Signatures on following pages]

 

H-1


 

IN WITNESS WHEREOF, Seller and Purchaser have caused this Bill of Sale to be
executed and delivered in their names by their respective duly authorized
officers or representatives as of the Effective Date.

 

 

SELLER:

 

 

 

NOBLE RALEIGH ASSOCIATES, LLC, a
Georgia limited liability company

 

 

 

By:

NOBLE RALEIGH GP, LLC, a Georgia limited liability company, its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

Mark K. Rafuse, Vice President

 

 

Acknowledged and agreed:

 

PURCHASER:

 

CWI RALEIGH HOTEL, LLC,

a Delaware limited liability company

 

By:

 

 

 

Name:  Michael G. Medzigian

 

 

Title:    CEO and President

 

 

H-2

 


 

EXHIBIT I

 

Form of Assignment and Assumption of Leases Contracts, Licenses and Permits

 

ASSIGNMENT AND ASSUMPTION OF LEASES, CONTRACTS, LICENSES AND PERMITS

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASES, CONTRACTS, LICENSES AND PERMITS (this
“Agreement”) is made as of this        day of                     , 2013 (the
“Effective Date”), by and between NOBLE RALEIGH ASSOCIATES, LLC, a Georgia
limited liability company (“Seller”), and CWI RALEIGH HOTEL, LLC, a Delaware
limited liability company (“Purchaser”).

 

WHEREAS, Assignor and Assignee are parties to that certain Purchase and Sale
Agreement dated as of May        , 2013 (the “Purchase Agreement”), pursuant to
which Assignor has agreed to sell, assign, transfer and convey to Assignee, that
certain hotel and conference center facility known as the Raleigh Marriott City
Center Hotel and Conference Center, located at 500 Fayetteville Street, Raleigh,
Wake County, North Carolina (the “Hotel”).

 

WHEREAS, in connection with the sale and purchase of the Hotel, Assignor has
agreed to assign to Assignee, and Assignee has agreed to assume from Assignor,
all of the Tenant Leases, Equipment Leases, Operating Agreements, Licenses and
Permits, except to the extent any of the foregoing are not transferable to
Assignee either under Applicable Law or without consent which consent has not
been obtained (collectively, the “Assigned Documents”), and the deposits
thereunder to the extent the same are transferable (the “Deposits”), as provided
in the Purchase Agreement.  (All initial capitalized terms used, but not
defined, in this Agreement shall have the meaning set forth in the Purchase
Agreement.)

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

1.         Assignment by Assignor.  Assignor hereby assigns, transfers and
conveys to Assignee all of the Assignor’s right, title and interest in and to
the Assigned Documents and Deposits.  Assignor shall remain liable for all
Retained Liabilities with respect to the Assigned Documents.

 

2.         Acceptance and Assumption by Assignee.  Assignee hereby accepts the
assignment, transfer and conveyance of the Assigned Documents and Deposits. 
Assignee agrees to perform all of the obligations, liabilities, covenants,
duties and agreements of Assignor under the Assigned Documents from and after
the date of this Agreement, and assume all Assumed Liabilities with respect to
the Assigned Documents.

 

3.         Successors and Assigns; Third-Party Beneficiaries.  This Agreement
shall be binding upon and inure to the benefit of Assignor and Assignee, and
their respective successors and assigns.  This Agreement shall not confer any
rights or remedies upon any Person other than

 

I-1

 


 

Assignor, Assignee and any Indemnitee as and to the extent expressly provided
under the Purchase Agreement.

 

4.         Entire Agreement; Amendments to Agreement.  This Agreement (including
the recitals to this Agreement which are incorporated herein) and the Purchase
Agreement set forth the entire understanding and agreement of the parties
hereto, and shall supersede any other agreements and understandings (written or
oral) between Assignor and Assignee on or prior to the date of this Agreement
with respect to the matters set forth herein.  No amendment or modification to
any terms of this Agreement, waiver of any covenant, obligation, breach or
default under this Agreement or termination of this Agreement (other than as
expressly provided in this Agreement), shall be valid unless in writing and
executed and delivered by Assignor and Assignee.

 

5.         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
counterparts together shall constitute one agreement with the same effect as if
the parties had signed the same signature page.

 

 

[Remainder of page intentionally left blank;

Signatures on following pages]

 

I-2

 


 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Agreement to be
executed and delivered in their names by their respective duly authorized
officers or representatives as of the Effective Date.

 

 

ASSIGNOR:

 

 

 

NOBLE RALEIGH ASSOCIATES, LLC, a Georgia limited liability company

 

 

 

 

By:

NOBLE RALEIGH GP, LLC, a Georgia limited liability company, its Manager

 

 

 

 

 

 

By:

 

 

 

 

Mark K. Rafuse, Vice President

 

 

[Signatures continue on following page]

 

I-3

 


 

 

ASSIGNEE:

 

 

 

CWI RALEIGH HOTEL, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

 

Name: Michael G. Medzigian

 

 

 

Title:   CEO and President

 

 

I-4

 


 

EXHIBIT J

 

Form of Purchaser Closing Certificate

 

 

PURCHASER CLOSING CERTIFICATE

 

THIS PURCHASER CLOSING CERTIFICATE (this “Certificate”) is made by CWI RALEIGH
HOTEL, LLC, a Delaware limited liability company (“Purchaser”), and delivered to
NOBLE RALEIGH ASSOCIATES, LLC, a Georgia limited liability company (“Seller”),
pursuant to that certain Purchase and Sale Agreement dated as of May       ,
2013 (the “Agreement”), between Seller and Purchaser.  (All initial capitalized
terms used, but not defined in this Certificate shall have the meaning set forth
in the Agreement.)

 

Purchaser hereby states and certifies to Seller that:

 

1.         Attached hereto as Appendix 1 is a true and complete copy of the
authorizing resolutions for Purchaser, which resolutions authorize Purchaser’s
execution and delivery of the Agreement and the consummation of the transaction
contemplated therein, and such resolutions have not been amended, modified or
rescinded since the date of adoption, and are in full force and effect as of the
date of this Certificate (or as of such other date to which such representation
or warranty expressly is made).

 

2.         The representations and warranties of Purchaser under the Agreement
are true and correct in all material respects as of the date of this
Certificate.

 

3.         Purchaser has performed each of its covenants and obligations under
the Agreement in all material respects as of the date of this Certificate.

 

[Remainder of page intentionally left blank;

Signatures on following pages]

 

J-1

 


 

IN WITNESS WHEREOF, Purchaser has caused this Certificate to be executed and
delivered in its name by a duly authorized officer or representative as of this
       day of                     , 2013.

 

 

 

PURCHASER:

 

 

 

CWI RALEIGH HOTEL, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

 

Name: Michael G. Medzigian

 

 

 

Title:   CEO and President

 

 

J-2

 


 

APPENDIX 1

 

Authorizing Resolutions for Purchaser

 

 

(See attached)

 

J-3

 


 

EXHIBIT K

 

Additional Seller Due Diligence Materials

 

 

Diligence Checklist

 

 

Description

Status

Comments

 

 

 

 

1

Annual P&Ls with departmental details for period of ownership through
December 2012

 

 

2

Monthly P&Ls with departmental details for each month 2011, 2012 & YTD 2013

 

 

3

Monthly 2013 Forecast

 

 

4

Opening balance sheet from acquisition of the Property

 

 

5

Fixed asset schedule as of Seller’s acquisition of the Property, and, if not
available, the year-end fixed asset schedule in the same year

 

 

6

Fixed asset schedule as of 12/31/12

 

 

7

Latest available accounts payable aging report

 

 

8

Year-end balance sheets for period of ownership & month end balance sheets for
YTD 2013

 

 

9

General Ledger for 2011, 2012 & YTD 2013

 

 

10

2013 Monthly Operating Budget with departmental details

 

 

11

STAR Reports 12-08, 12-09, 12-10, 12-11, 12-12, and each month of 2013

 

 

12

Real and personal property tax bills for 2009, 2010, 2011, 2012 & 2013

 

 

13

Copies of any open property tax appeals that have been prepared or filed

 

 

14

Most recent Personal Property Schedule filed with assessor

 

 

15

Loss runs for all insurance coverages for the past 3 years

 

 

16

List of all vehicles including: year, make, model, VIN #, cost new, # of
passengers, vehicle use (used by manager, transport, laundry, transport
guests, etc.)

 

 

17

Copies of all service contracts

 

 

18

Copies of all equipment/capital leases

 

 

19

Copies of all permits & licenses

 

 

20

Copies of all leases

 

 

21

Copies of most recent health, fire, building and elevator inspection reports

 

 

22

Copies of all environmental reports

 

 

 

K-1

 


 

23

Copies of all engineering reports

 

 

24

Seller’s preliminary title report

 

 

25

Survey (as-built), legal description, architectural and engineering plans and
specifications, as well as a site plan with zoning specifications

 

 

26

Current levels of inventories including F&B, linen, guest supplies and operating
supplies

 

 

27

Organizational chart showing executive committee members, managers, supervisors,
and all personnel in A&G, sales & marketing and engineering departments

 

 

28

Employee census listing all employees by corresponding position, salary or wage
scale, benefits to which they are entitled, accrued benefits including vacation
and any other payments

 

 

29

A summary of the health insurance program available to employees, including the
scope of benefits offered, the cost of the insurance by employee with a
breakdown of both the employer’s contribution and the employee’s contribution,
and the claims experience for the last three years.

 

 

30

A summary of workers’ compensation insurance coverage as well as a summary of
claims experience for each of the last three years.

 

 

31

Most recent group bookings pace report

 

 

32

Detailed list of advanced reservations and bookings, including name of party,
deposit received, rate guaranteed, dates, status, and other pertinent
information.  Include copies of all contracts relative to future definite group
bookings and corporate and locally negotiated rates.

 

 

33

Capital expenditures for the period of ownership to date

 

 

34

2013 Capital Expenditures Budget

 

 

35

Copy of change of ownership PIP

 

 

36

Copies of the 2012 and 2013 Marketing Plans

 

 

37

Market segmentation reports for 2011, 2012 and YTD 2013

 

 

38

List of top 10 customers based on room nights or revenue for 2011, 2012 and YTD
2013

 

 

39

Brand contribution reports for 2011, 2012 & YTD 2013

 

 

40

Copy of two most recent Quality Assurance reports

 

 

41

YE 2011, YE 2012 and most recent 2013 guest satisfaction reports

 

 

 

K-2

 


 

42

Any and all Hi-Resolution Photos of the property

 

 

43

Vendor List

 

 

 

3-05 Audit

 

 

Description

Status

Comments

50

Ownership organizational chart

 

 

51

Audited financial statements related to Seller’s period of ownership

 

 

52

Purchase and sale documents and closing statement related to Seller’s
acquisition of the land

 

 

53

FAS 141R/ASC 805 Purchase Price Allocation related to Seller’s acquisition of
the Property

 

 

54

Methodology of allocation of original construction costs to components
(land/building/FF&E?etc.)

 

 

55

Confirmation that original sale (Seller’s acquisition of the Property) was not
between related parties/affiliates/siblings/immediate family/etc.

 

 

56

Operating agreement or partnership agreement of the Seller

 

 

58

Other material or significant contracts/agreements

 

 

59

12/31/12 balance sheet that reflects all assets and liabilities - i.e., either a
consolidated balance sheet that covers both the lessor and lessee or a balance
sheet for each entity.

 

 

60

12/31/12 income statement for the full year of 2012. same as above, either a
consolidated income statement or income statement for each entity, that covers
all below the line expenses such as interest, D&A, etc.

 

 

61

Detailed Construction Budget for development of Hotel

 

 

 

NOI Review

 

 

Description

Status

Comments

62

Latest available balance sheet and detail relating to deferred revenue and
expenses

 

 

63

Latest available aged receivables report - City and Guest Ledger

 

 

64

Depository bank statements for the latest twelve month period available
reconciled to the general ledger

 

 

 

K-3

 


 

65

The monthly state Property and occupancy tax report for each for the latest
twelve-month period

 

 

66

Copies of monthly invoices, or other supporting documentation from Franchisor,
detailing revenues for the latest twelve-month period

 

 

67

List of all non-recurring, non-operating or extraordinary expense items over
$10,000 for 2011, 2012 and YTD 2013

 

 

68

If prepared by ADP (or another payroll processing firm), provide the quarterly
federal and state payroll tax returns for 2012 and YTD 2013, or reconcile the
ADP (or another payroll processing firm) reports to the general ledger for the
same periods

 

 

69

Provide detail relating to intercompany and affiliate transactions for 2012 and
YTD 2013

 

 

70

Provide a list of expenses reimbursed to the owner/manager for 2012 and YTD 2013

 

 

71

Provide the latest available bank statement for restricted cash

 

 

72

Breakdown of insurance premiums by coverage type for 2011, 2012 and YTD 2013

 

 

 

K-4

 


 

EXHIBIT L

 

Audit Request Materials

 

3-05 Audit

Schedule of Requests

 

 

NOTE:  Where possible, please provide the requested information in an electronic
format.  Also, please note there will be additional requests as we progress
through the audit as this is not an all-inclusive list.

 

Internal Controls

 

1                      Process narratives for the all control cycles (purchase
and payables, treasury, revenue and receivables, fixed assets, payroll,
month-end close process, etc) in place during the periods under audit

 

2                      Narrative for the night auditor packet process

 

3                      Availability of night audit packets for selection
(selections to be made at a later date)

 

4                      Narrative describing the IT environment including
applications used, IT governance structure, planned IT changes and processes for
systems developments and change management, physical and logical security and
data backup and recovery.

 

5                      Copies of the SOC 1 reports (formerly known as SAS 70)
for the payroll service provider for the last two years

 

General

 

1                      Closed trial balances (in excel) for the years ended
12/31/10, 12/31/11 and 12/31/12

 

2                      December 2010, 2011 and 2012 Balance Sheets and
Statements of Operations (detailed by department)

 

3                      Complete general ledger detail for the years ended
12/31/11 and 12/31/12

 

4                      Please provide copies of the following executed
agreements or documents (if applicable):

a.                            Organization chart

b.                            LLC Agreement

c.                             Articles of Organization

d.                            Management agreement

e.                            Franchise agreement

f.                               Loan Agreement, Promissory Agreement and
Guaranties

g.                            Other material or significant contracts or
agreements relevant to the audit

 

Cash

 

1                      Bank reconciliations for all cash accounts as of
12/31/10, 12/31/11 and 12/31/12

 

2                      Listing of all bank accounts used during the  last three
years (including accounts that have been closed), including name of institution
and account number

 

 

L-1

 


 

3                      Copies of all December 2010, 2011 and 2012 bank
statements

 

4                      Copies of all January 2011, 2012 and 2013 bank statements

 

5                      Copies of all monthly 2011 and 2012 depository cash
account bank statements

 

6                      Copies of all restricted cash/escrow statements as of
12/31/10, 12/31/11 and 12/31/12 (if applicable)

 

Notes receivable (if applicable)

 

1                      Rollforward of notes receivable during the period under
audit detailing beginning balance, advances, repayments and ending balance as of
12/31/12

 

Revenue and receivables

 

1                      Guest ledger and accounts receivable aging detail (city
ledger) as of 12/31/10, 12/31/11 and 12/31/12

 

2                      Detail of Reserves for bad debt with explanation of
adequacy as of 12/31/10, 12/31/11 and 12/31/12

 

3                      Star reports for the last three years

 

4                      Listing of all sales tax and occupancy tax payments made
during 2011 and 2012.  We will request copies of the corresponding tax returns
as necessary.

 

Prepaid expenses

 

1                      Detail of other assets and prepaids as of 12/31/10,
12/31/11 and 12/31/12 (as they’d appear on the financial statement line item). 
Invoice and payment support will be requested after we look at the detail, if
necessary.

 

Investment in hotels

 

1                      Detail of investment in hotels rollforward, including
listing of all additions and dispositions, for the period from inception through
12/31/12.  We will request check copies and invoices for selected additions.

 

2                      Depreciation schedules as of 12/31/10, 12/31/11 and
12/31/12 for all fixed assets

 

3                      Support for the initial purchase (either land or hotel),
including the Purchase and Sale agreement and closing escrow statement.  In
addition, an appraisal, if any, supporting the original purchase price or
lender’s loan to value.

 

4                      FAS 141 purchase price allocation from the original
purchase of the hotel (if the hotel has never been audited).  If the hotel has
never been audited and there was significant renovation work completed since
inception, we will need details of all construction costs, if applicable.

 

5                      For a Hotel Development, availibility of the original
draw requests and the corresponding lender funding. Including providing a copy
of the original construction contract.

 

Deferred loan costs, franchise fees or any other deferred charges

 

1                      Rollforward of deferred loan costs, franchise fees or any
other deferred charges detailing the beginning balance, amortization, disposals
and ending balance as 12/31/12.  We will request additional support for
significant additions (if applicable).

 

L-2

 


 

 

Accounts payable and accrued expenses

 

1                      Accounts payable aging detail as of 12/31/10, 12/31/11
and 12/31/12.

 

2                      Advance deposit ledger as of 12/31/10, 12/31/11 and
12/31/12.

 

3                      Reconciliations of accrued expense accounts as of
12/31/10, 12/31/11 and 12/31/12, including accrued vacation, accrued payroll,
accrued other, etc.

 

4                      Check register detail for the periods 1/1/11 - 2/28/11,
1/1/12 - 2/28/12 and 1/1/13 - 2/28/13.  We will request invoices for selected
items and may be required to update testing throughout the audit.

 

5                      Copies of December 2011 and 2012 sales tax and occupancy
tax returns

 

Long-Term Debt (if applicable)

 

1                      Rollforward of notes payable from  the beginning balance,
advances, repayments and ending balance as of 12/31/12.

 

2                      Loan confirmation forms for all loans held in the last
three years sent back to McGladrey for independent mailing - templates to be
provided.

 

Members’ Equity

 

1                      Rollforward schedule for equity detailing contributions,
distributions, income/loss, and other activity from inception to 12/31/12

 

2                      Schedule/detail of contributions and distributions that
occurred during 2011 and 2012.  If applicable, please provide check copies or
wire transfer statements so that we can verify the material owner
contributions/distributions.  We will make selections for the material
contributions/distributions.

 

Profit and Loss

 

1                      Copies of all legal invoices paid during the years ending
12/31/11 and 12/31/12.  From this detail, we will select which legal firms to
send confirmations to, if deemed necessary.

 

2                      Reconciliation for the report from the payroll service
provider to the trial balance for the years ending 12/31/11 and 12/31/12

 

3                      Calculation of the management fees and asset management
fees paid for the years ended 12/31/11 and 12/31/12.

 

4                      Copies of all real estate tax bills paid during 2011 and
2012.

 

Interim Review

 

1                      Closed trial balance (in excel) for the nine months ended
6/30/12 and 6/30/13

 

2                      June 2012 and June 2013 Balance Sheets and Statements of
Operations (detailed by department)

 

3                      Bank reconciliations for all cash accounts as of
6/30/2012 and 6/30/13

 

 

L-3

 


 

 

4                      Copies of all June 2012 and June 2013 bank statements

 

5                      Copies of all restricted cash/escrow statements as of
June 2012 and June 2013

 

6                      Rollforward of notes receivable detailing beginning
balance at 1/1/13, advances, repayments and ending balance as of 6/30/13

 

7                      Guest ledger and accounts receivable aging detail (city
ledger) as of 6/30/12 and 6/30/13

 

8                      Detail of Reserves for bad debt with explanation of
adequacy as of 6/30/12 and 6/30/13

 

9                      Detail of investment in hotels rollforward, including
listing of all additions and dispositions, for the period from 1/1/13 through
6/30/13.  We will request check copies and invoices for selected additions.

 

10               Depreciation schedules as of 6/30/13 for all fixed assets

 

11               Rollforward of deferred loan costs, franchise fees or any other
deferred charges detailing the beginning balance at 1/1/13, amortization,
disposals and ending balance as 6/30/13.  We will request additional support for
significant additions (if applicable).

 

12               Accounts payable aging detail as of 6/30/12 and 6/30/13

 

13               Advance deposit ledger as of 6/30/12 and 6/30/13

 

14               Reconciliations of accrued expense accounts as of 6/30/12 and
6/30/13, including accrued vacation, accrued payroll, accrued ther, etc.

 

15               Rollforward schedule for equity detailing contributions,
distributions, income/loss, and other activity from1/1/13 to 6/30/13

 

16               Copies of all real estate tax bills paid during 2013

 

 

The listing is not all inclusive.  Additional requests will be made after
reviewing detail.  There will be additional requests if the hotels have never
been audited and/or the records were kept on a basis other than GAAP (cash or
tax basis).

 

L-4

 


 

EXHIBIT M

 

Form of Audit Representation Letter

 

[To be agreed upon and attached by May 31, 2013]

 

M-1

 


 

EXHIBIT N

 

Post-Closing Escrow Agreement

 

[To be agreed upon and attached by May 31, 2013]

 

N-1

 


 

SCHEDULE 2.1.1

 

Leases, Condominium Documents, REA, Legal Description of Land

 

 

“Conference Center Lease”:  collectively, that certain Conference Center Lease
Agreement dated as of January 27, 2009, by and between the City, as “Lessor”
thereunder, and Seller, as “Lessee” thereunder, as amended by that certain
Amendment One to Conference Center Lease Agreement dated as of April 16, 2012,
as affected by that certain Agreement of Conference Center Lessor dated as of
April 16, 2012, and as further affected by that certain Escrow Agreement between
the City, Seller and Chicago Title Insurance Company dated as of April 16, 2012
(the “Lease Escrow Agreement”); a Memorandum of which Conference Center Lease
Agreement, also dated January 27, 2009, was recorded on January 27, 2009, in
Book 013363, at Page 01755, Wake County Registry, North Carolina, as such
Memorandum was amended by that certain Memorandum of Amendments to Conference
Center Lease dated June 8, 2012, by and between the City, Seller and, for the
limited purposes set forth therein, Wells Fargo Bank, National Association.

 

“Ground Lease”:  collectively, that certain Ground Lease Agreement dated as of
January 22, 2007, and that certain Lessor’s and Lessee’s Acknowledgment also
dated January 22, 2007, each by and between the City, as “Lessor” thereunder,
and Seller, as “Lessee” thereunder, as amended by that certain Amendment One to
Ground Lease Agreement dated as of April 16, 2012, as affected by that certain
Agreement of Ground Lessor dated as of April 16, 2012, and as further affected
by the Lease Escrow Agreement; a Memorandum of which Ground Lease Agreement,
also dated January 22, 2007, was recorded on January 23, 2007, in Book 012367,
at Page 02566, Wake County Registry, North Carolina, as such Memorandum was
amended by that certain Affidavit of Correction of Typographical or Other Minor
Error dated January 16, 2009, and recorded January 27, 2009, in Book 013363, at
Page 01244, Wake County Registry, North Carolina, and as further amended by that
certain Memorandum of Amendments to Ground Lease dated June 8, 2012, by and
between the City, Seller and, for the limited purposes set forth therein, Wells
Fargo Bank, National Association.

 

“Master Condominium Documents”:  collectively, the (i) Master Declaration,
(ii) those certain Articles of Incorporation of Raleigh City Center Hotel and
Public Parking Condominium Association, Inc., a North Carolina nonprofit
corporation, dated January 13, 2009 and filed January 14, 2009 with the North
Carolina Secretary of State under Reference # C200901400163, (iii) those certain
Raleigh City Center Hotel and Public Parking Condominium Association, Inc.
Bylaws dated as of January 27, 2009 by Seller, as “Owner/Declarant”, as amended
by that certain Amendment One to Bylaws of Raleigh City Center Hotel and Public
Parking Condominium Association, Inc. dated as of April 16, 2012 by Seller, as
“Owner/Declarant”, and (iv) those certain Condominium Plats and Plans for
Raleigh City Center Hotel and Public Parking, a Condominium, recorded in
Condominium Book 2009, at Pages 506A1 through 506B6, Wake County Registry, North
Carolina.

 

“Master Declaration”:  collectively, that certain Master Declaration of
Leasehold Condominium (including the Plat of Condominium of the property
submitted to the

 

Schedule 2.1.1

Page 1

 


 

condominium form of ownership and the architectural drawings describing and
defining the condominium units included therein) of Raleigh City Center Hotel
and Public Parking, a Condominium, by Seller, as “Declarant” and a “Unit Owner”
therein, dated as of January 27, 2009, and recorded January 27, 2009, in Book
013363, at Page 01256, Wake County Registry, North Carolina, as amended by that
certain Amendment One to Master Declaration of Leasehold Condominium of Raleigh
City Center Hotel and Public Parking, a Condominium, by Seller dated as of
April 16, 2012, and recorded April 18, 2012, in Book 014731, at Page 01540, Wake
County Registry, North Carolina.

 

“REA”:  that certain Reciprocal Easement, Construction, Parking, Operating and
Use Agreement dated as of January 22, 2007, by and between Seller, as “Project
Owner” therein, and the City, as “Parking Owner” therein, and recorded on
January 23, 2007, in Book 012367, at Page 02573, Wake County Registry, North
Carolina, as amended by that certain Affidavit of Correction of Typographical or
Other Minor Error dated January 16, 2009, and recorded January 27, 2009, in Book
013363, at Page 01246, Wake County Registry, North Carolina.

 

“Sub-Condominium Documents”:  collectively, the (i) Sub-Declaration, (ii) those
certain Articles of Incorporation of Raleigh Hotel and Conference Center
Condominium Association, Inc., a North Carolina nonprofit corporation, dated
January 13, 2009 and filed January 14, 2009 with the North Carolina Secretary of
State under Reference # C200901400164, (iii) those certain Raleigh Hotel and
Conference Center Condominium Association, Inc. Bylaws dated as of January 27,
2009 by Seller, as “Owner/Declarant”, and (iv) those certain Condominium Plats
and Plans for Raleigh Hotel and Conference Center, a Condominium, recorded in
Condominium Book 2009, at Pages 507A1 through 507B6, Wake County Registry, North
Carolina.

 

“Sub-Declaration”:  collectively, that certain Declaration of Leasehold
Sub-Condominium (including the Plat of Condominium of the property submitted to
the condominium form of ownership and the architectural drawings describing and
defining the condominium units included therein) of Raleigh Hotel and Conference
Center, a Condominium, by Seller, as “Declarant” and a “Unit Owner” therein,
dated as of January 27, 2009, and recorded January 27, 2009, in Book 013363, at
Page 01658, Wake County Registry, North Carolina, as amended by that certain
Amendment One to Declaration of Leasehold Sub-Condominium of Raleigh Hotel and
Conference Center, a Condominium, by Seller dated as of April 16, 2012, and
recorded April 18, 2012, in Book 014731, at Page 01545, Wake County Registry,
North Carolina.

 

 

“Land” (Legal Description):

 

Lying and being situate in Wake County, North Carolina, and being more
particularly described as follows:

 

BEING all of Lot 1, consisting of 2.875 acres, as shown on plat entitled
“Subdivision, City of Raleigh Underground Parking Deck” dated October 20, 2006
and recorded in Book of Maps 2006, Page 2545, and originally recorded in Book of
Maps 2006, Page 973, Wake County Registry.

 

Schedule 2.1.1

Page 2

 


 

ALSO BEING DESCRIBED AS:

 

All that parcel of real property located in Wake County, North Carolina and more
particularly described as follows:

 

BEGINNING at the intersection of the northerly right-of-way line of W. Lenoir
Street with the easterly right-of-way line of S. Salisbury Street, run thence
with said easterly right-of-way line of S. Salisbury Street North 02 degrees, 12
minutes, 56 seconds East, a distance of 405.31 feet; thence South 87 degrees, 47
minutes, 04 seconds East, a distance of 309.00 feet; thence South 02 degrees, 12
minutes, 56 seconds West, a distance of 405.31 feet to the northerly
right-of-way line of W. Lenoir Street; thence with said northerly right-of-way
line of W. Lenoir Street North 87 degrees, 47 minutes, 04 seconds West, a
distance of 309.00 feet, to the point and place of BEGINNING.

 

Schedule 2.1.1

Page 3

 


 

SCHEDULE 2.1.8

 

Tenant Leases

 

 

None

 

Schedule 2.1.8

Page 1

 


 

SCHEDULE 2.1.9

 

Equipment Leases

 

 

Lincoln Theatre Associates

Offsite Storage

Tygris/US Express Leasing-Docuteam

Executive Office Copier

Tygris/US Express Leasing-Docuteam

Human Resources Copier

Tygris/US Express Leasing-Docuteam

Front Office Copier

DocuTeam

Copier Maintenance

 

Schedule 2.1.9

Page 1

 


 

SCHEDULE 2.1.10

 

Operating Agreements

 

MAINTENANCE CONTRACTS & CONTRACT SERVICES

 

 

A&V Company

Audio Visual Equipment Rental

Avendra

Product Supplies

Lodgenet

TV Services

USA Today

Guest Newspapers

MHC Linen - Rooms

Carolina Linen

Muzak

Music Service

Cintas

Mat Cleaning Services

Shred It Rod, Inc.

Shredding

Hotel Credit Association

Credit Reference Checks

Telechek

Check Verification

Micros

Micros Equipment

Loomis Fargo & Co.

Armor Car Service

All Covered / WatchIT

Remote Back UP

G4 Technologies

Accubar Inventory Software

Ecolab Pest Services

Pest Control

Ambius

Floral Arrangements Indoor/ Outdoor

US Fitness Products

Service Agreement

Otis

Elevator Service

Advanced Hood & Duct Services

Hood Cleaning

Mcquay Service / Carolina Comm System

Chiller

Pye Barker Fire & Safety Inc.

Fire Extinguishers

Simplex Grinnell

Fire Alarm Panel Monitoring

Simplex Grinnell

Fire Alarm - Dry Sprinkler System Testing

Pye Barker Fire & Safety Inc.

Fire Testing Wet & Dry System

Valley Proteins/Earthworks

Grease Trap Cleaning

Waste USA

Trash & Recycle Removal

Mc Laurin Parking

Gravel Lot (No charge to Employees)

Mc Laurin Parking

40 Spaces in Garage at $100 each

Diamond Spring Rentals

Water Cooler Rentals (6)

Airgas International

CO2/Nitrogen Cylinder Tanks

Open Table

Software & Client Desktop License

BMI

Music License

SESAC

Music License

ASCAP

Music License

 

Schedule 2.1.10

Page 1

 


 

TELEPHONE

 

AT&T

Long Distance Cost of Sales

Sprint - Nextel

Cell Phone - In House Use

TW Telecom

Long Distance Cost of Sales

Guestek

Internet Service

 

OTHER INCOME

 

City of Raleigh

Hotel Room and Conference Center Facilities Block Agreement

A&V Company

Audio Visual Commission Split 50/50

Carolina ATM

ATM Machine

Lodgenet

TV Movies/Games/Music, Etc.

Mc Laurin Parking

Valet Parking / Attendant

GBC Blue

Business Center

Dombrycz Dry Cleaners

Guest Dry Cleaning

Pepsi

Vending Commission

 

Schedule 2.1.10

Page 2

 


 

SCHEDULE 2.1.11

 

Licenses and Permits

 

 

NC Alcoholic Beverage Control Commission

Alcohol Permits

Wake County

Wake County Beer and Wine License

Wake County Health Department

Health Permit

NC Department of Labor

Elevator Permits

Wake County Environmental Services

Swimming Pool & Spa (Hot Tub)

North Carolina Department of Labor

Boiler Inspections

City of Raleigh NC

Starbucks Outdoor Dining Permit

City of Raleigh NC

Posta Tuscan Grille Outdoor Dining Permit

 

Schedule 2.1.11

Page 1

 


 

SCHEDULE 2.2.6

 

Excluded IT Systems

 

 

·                                         Interstate Router

 

·                                         Access to Interstate Applications
(IHR1, Iways, Inet, Sharepoint, and Lawson)

 

·                                         Delphi Licenses/Hosting (other than
Hotel specific data)

 

·                                         PCI compliance software and services
through Trustwave

 

·                                         Time clocks leased under
Noble-Interstate Management Group, LLC/ADP contract

 

Schedule 2.2.6

Page 1

 


 

SCHEDULE 2.4

 

Disclosed Litigation

 

 

None

 

Schedule 2.4

Page 1

 


 

SCHEDULE 4.1.3

 

Data Room Web Site as of Effective Date

 

 

Schedule 4.1.3

Page 1

 


 

[g188571kg31i001.jpg]

 

Schedule 4.1.3

Page 2

 


 

[g188571kg31i002.jpg]

 

Schedule 4.1.3

Page 3

 


 

[g188571kg31i003.jpg]

 

Schedule 4.1.3

Page 4

 


 

[g188571kg31i004.jpg]

 

Schedule 4.1.3

Page 5

 


 

SCHEDULE 5.2

 

Survey

 

 

Survey entitled “Raleigh City Center Hotel and Public Parking, a Condominium”
prepared by Albert E. Prince, P.L.S., dated February 28, 2012, last updated
April 12, 2012, under File No. “Marriot Hotel 2”.

 

Schedule 5.2

Page 1


 

SCHEDULE 7.1.4

 

Title to Personal Property

 

 

None

 

Schedule 7.1.4

Page 1


 

SCHEDULE 7.1.6

 

Notices of Violation of Applicable Law

 

 

None

 

Schedule 7.1.6

Page 1


 

SCHEDULE 7.1.8

 

Employment Agreements; Employer/Employees

 

 

Employment Agreements:

 

None

 

 

Employee:

 

Employer:

 

 

 

All

 

Noble-Interstate Management Group, LLC

 

Schedule 7.1.8

Page 1


 

SCHEDULE 7.1.15

 

Material Contracts

 

 

·                                         Ground Lease (as defined in Purchase
and Sale Agreement)

 

·                                         REA (as defined in Purchase and Sale
Agreement)

 

·                                         McLaurin Valet Parking Services
Agreement

 

·                                         Hotel Room and Conference Center
Facilities Block Agreement

 

·                                         A&V Company

 

·                                         Lodgenet

 

·                                         OTIS

 

·                                         Sprint/Nextel

 

·                                         Guestek Internet Service

 

Schedule 7.1.15

Page 1


 

SCHEDULE 8.4.2

 

Employees Incurring WARN Act Events

 

 

[To be provided at least ten (10) Business Days prior to Closing]

 

Schedule 8.4.2

Page 1


 

SCHEDULE 10.3.1(h)

 

Owned Vehicles

 

 

None

 

Schedule 10.3.1(h)

Page 1

 

 